Exhibit 10.1

 

EXECUTION VERSION

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
January 4, 2017 (the “Effective Date”), is entered into by and among Dean Foods
Company, a Delaware corporation (the “Borrower”), each of the Guarantors listed
on the signature pages hereto (collectively with the Borrower, the “Loan
Parties” and each, a “Loan Party”), Bank of America, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”) and the Consenting Lenders
(as defined below).

 

PRELIMINARY STATEMENTS:

 

WHEREAS, the Borrower, the Administrative Agent and the financial institutions
and other persons party thereto as lenders from time to time (the “Lenders”)
entered into that certain Credit Agreement, originally dated as of March 26,
2015 (as amended by that certain First Amendment to Credit Agreement and Limited
Waiver, dated as of November 23, 2015, and as otherwise amended from time to
time prior to the date hereof, the “Credit Agreement”; capitalized terms not
otherwise defined in this Amendment have the same meanings as specified in the
Credit Agreement);

 

WHEREAS, the Borrower, the other Loan Parties and the Administrative Agent have
agreed to amend the Credit Agreement to, among other changes, extend the
Maturity Date of the Loans to January 4, 2022 and make such other changes as
hereinafter set forth; and

 

WHEREAS, certain Lenders are prepared to become parties hereto for the purpose
of consenting to the amendments set forth in Section 1 below (such Lenders, the
“Consenting Lenders”, and each a “Consenting Lender”);

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto hereby agree as follows:

 

SECTION 1.         Amendments to Credit Agreement .

 

(a)           The Credit Agreement is, effective as of the Second Amendment
Effective Date (as defined below), and subject to the satisfaction of the
conditions precedent set forth in Section 3, hereby amended to delete the struck
text (indicated textually in the same manner as the following example: struck
text) and to add the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text), as set forth in the
Amended Credit Agreement attached as Annex A hereto, except that any Schedule,
Exhibit or other attachment to the Credit Agreement not amended pursuant to the
terms of this Amendment or otherwise included as part of said Annex A shall
remain in effect without any amendment or other modification thereto (other than
as provided in Section 3 below).

 

(b)           If any existing Lender declines or fails to consent to this
Amendment by returning an executed counterpart of this Amendment to the
Administrative Agent prior to the Consent Deadline (as defined below), then
pursuant to and in compliance with the terms of Section

 

Dean Foods — Second Amendment to

Credit Agreement

 

1

--------------------------------------------------------------------------------


 

2.20(a) of the Credit Agreement, such Lender may be replaced and its Loans and
Commitments purchased and assumed by either a new lender (a “New Lender”) or a
Consenting Lender (in such capacity, an “Increasing Lender” and, together with
any New Lenders, the “Replacement Lenders”) upon such Replacement Lender’s
execution of this Amendment (which will also be deemed to be the execution of an
Assignment and Assumption substantially in the form of Exhibit A to the Credit
Agreement, and the execution of this Amendment by the Administrative Agent and
the Borrower shall be deemed to be the consent of the Administrative Agent and
the Borrower (to the extent such consent is required under the Credit Agreement)
thereto) and payment by such Replacement Lender of the purchase price required
by Section 2.20(a) of the Credit Agreement.

 

(c)           From and after the Second Amendment Effective Date, the Loans and
Commitments made to the Borrower on or after, as applicable, the Effective Date
and the Second Amendment Effective Date shall constitute Loans and Commitments
(which shall be set forth in an updated Schedule 1.01 to the Amended Credit
Agreement (as defined below)), as applicable, of the same class for all purposes
under the Credit Agreement.

 

SECTION 2.         Reference to and Effect on the Loan Documents. (a) This
Amendment shall constitute a Loan Document for purposes of the Credit Agreement
and the other Loan Documents, and on and after the Second Amendment Effective
Date, each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the “Credit Agreement”, shall
mean and be a reference to the Credit Agreement, as amended by this Amendment
(the “Amended Credit Agreement”).

 

(b)           The Credit Agreement, as specifically amended by this Amendment,
and the other Loan Documents are, and shall continue to be, in full force and
effect, and are hereby in all respects ratified and confirmed.

 

(c)           Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under the Credit
Agreement or any other Loan Document, nor shall it constitute a waiver of any
provision of the Credit Agreement or any other Loan Document.

 

(d)           Each of the Loan Parties hereby consents to the amendments to the
Credit Agreement effected hereby, and hereby confirms, acknowledges and agrees
that, (i) notwithstanding the effectiveness of this Amendment, the obligations
of such Loan Party contained in any of the Loan Documents to which it is a party
are, and shall remain, in full force and effect and are hereby ratified and
confirmed in all respects, except that, on and after the Second Amendment
Effective Date, each reference in the Loan Documents to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import shall mean and be a reference to
the Amended Credit Agreement, (ii) the pledge and security interest in the
Collateral granted by it pursuant to the Security Agreement (including any and
all supplements thereto), to which it is a party shall continue in full force
and effect and (iii) such pledge and security interest in the Collateral granted
by it pursuant to such Security Agreement (including any and all supplements
thereto), shall continue to secure the Obligations purported to be secured
thereby, as amended or otherwise affected hereby.

 

2

--------------------------------------------------------------------------------


 

SECTION 3.         Conditions of Effectiveness.  This Amendment shall become
effective as of the date (the “Second Amendment Effective Date”) on which the
following conditions shall have been satisfied (or waived):

 

(a)           the Administrative Agent (or its counsel) shall have received
counterparts to this Amendment, duly executed by (i) the Borrower and the other
Loan Parties, (ii) Consenting Lenders constituting the Required Lenders under,
and as defined in, the Credit Agreement (as determined as of the Second
Amendment Effective Date, immediately prior to giving effect to this Amendment)
and (iii) the New Lenders, and in the case of clauses (ii) and (iii) hereof,
prior to 3:00 p.m., New York City time, on December 23, 2016 (the “Consent
Deadline”);

 

(b)           after giving effect to this Amendment and the transactions
contemplated hereby, the representations and warranties set forth in
(i) Section 4 of this Amendment and (ii) Article III of the Amended Credit
Agreement shall be true and correct in all material respects as of the Second
Amendment Effective Date (provided that, in each case such materiality qualifier
shall not be applied to any representations or warranties that pursuant to their
terms are already qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects), with the same effect as though made
on and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date);

 

(c)           immediately prior to and after giving effect to the transactions
contemplated herein, no Default or Event of Default shall have occurred and be
continuing;

 

(d)           since December 31, 2015, there has been no Material Adverse
Effect;

 

(e)           the Administrative Agent shall have received a certificate, dated
as of the Second Amendment Effective Date, signed by a Responsible Officer of
the Borrower certifying as to compliance with the conditions precedent set forth
in clauses (b), (c) and (d) of this Section 3;

 

(f)            the Administrative Agent shall have received (i) a certified copy
of the resolutions, in form and substance reasonably satisfactory to the
Administrative Agent, of the board of directors, other managers, members or
general partner of each Loan Party (or a duly authorized committee thereof)
authorizing the execution, delivery and performance of this Amendment, and the
performance of the Amended Credit Agreement and the other Loan Documents after
giving effect to this Amendment, certified as of the Second Amendment Effective
Date by a Responsible Officer of such Loan Party as being in full force and
effect without modification or amendment, (ii) the certificate of incorporation
or formation and the bylaws of each Loan Party or, as to any such Loan Party, a
certificate that such constituent documents of such Loan Party have not changed
since the most recent date such documents were delivered to the Administrative
Agent and (iii) good standing certificates for each Loan Party, dated reasonably
near the Second Amendment Effective Date, for each jurisdiction in which such
Loan Party is organized;

 

(g)           the Administrative Agent shall have received such incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent

 

3

--------------------------------------------------------------------------------


 

may reasonably require evidencing the identity, authority and capacity of each
Responsible Officer of such Loan Party authorized to act as a Responsible
Officer in connection with this Amendment and the other Loan Documents to which
such Loan Party is a party;

 

(h)           the Administrative Agent shall have received the legal opinion of
Wilmer Cutler Pickering Hale and Dorr LLP in form and substance reasonably
satisfactory to the Administrative Agent;

 

(i)            the Borrower shall have paid to the Administrative Agent, on or
prior to the Second Amendment Effective Date, for the ratable account of the
applicable Lenders, in immediately available funds denominated in U.S. Dollars,
an amendment fee in an amount equal to (i) for each Consenting Lender that is
not an Increasing Lender, 0.075% of the aggregate principal amount of all of
such Lender’s Commitments under the Credit Agreement after giving effect to this
Amendment, (ii) for each New Lender, 0.20% of the aggregate principal amount of
all of such Lender’s Commitments under the Credit Agreement after giving effect
to this Amendment and (iii) for each Consenting Lender that is an Increasing
Lender, 0.075% of such Lender’s Commitments under the Credit Agreement prior to
giving effect to this Amendment and 0.20% of such Lender’s increased commitments
after giving effect to this Amendment (collectively, the “Amendment Fee”), it
being understood that the Borrower shall have no liability to pay any of the
Amendment Fee if the Second Amendment Effective Date does not occur;

 

(j)            the Borrower shall have paid all reasonable, documented and
invoiced out-of-pocket expenses of the Administrative Agent and the “Lead
Arrangers” (as defined in the Amended Credit Agreement) (including the
reasonable fees, disbursements and other charges of Shearman & Sterling LLP,
counsel to the Administrative Agent and the Lead Arrangers, in an amount not to
exceed $199,000) required to be paid by the Borrower and incurred in connection
with the preparation and negotiation of this Amendment;

 

(k)           the Administrative Agent shall have received updated forecasts of
the financial performance of the Borrower and its Subsidiaries on a combined
consolidated basis on an annual basis, for the fiscal year through 2017; and

 

(l)            the Administrative Agent shall have received all documentation
and other information required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including,
without limitation, the PATRIOT Act, that the Administrative Agent has requested
in writing at least five (5) Business Days prior to the Second Amendment
Effective Date.

 

SECTION 4.         Representations and Warranties.  The Borrower hereby
represents and warrants to the Administrative Agent and the Lenders party hereto
that:

 

(a)           on and as of the date hereof (i) it has all requisite corporate
power and authority to enter into, execute, deliver and perform its obligations
under this Amendment and the Amended Credit Agreement, and (ii) this Amendment
has been duly authorized, executed and delivered by it; and

 

(b)           this Amendment, and the Amended Credit Agreement, constitute
legal, valid and binding obligations of the Borrower, enforceable against it in
accordance with their

 

4

--------------------------------------------------------------------------------


 

respective terms, subject to (i) the effects of bankruptcy, insolvency,
moratorium, reorganization, fraudulent conveyance or other similar laws
affecting creditors’ rights generally, (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (iii) implied covenants of good faith and fair dealing.

 

SECTION 5.         Execution in Counterparts.  This Amendment may be executed in
one or more counterparts (and by different parties hereto in different
counterparts), each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Delivery of an executed
counterpart of a signature page to this Amendment by facsimile or electronic
.pdf shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

SECTION 6.         GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 7.         WAIVER OF RIGHT OF TRIAL BY JURY.  EACH PARTY TO THIS
AMENDMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS AMENDMENT, OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THE AMENDED CREDIT AGREEMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AMENDMENT
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 7 WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Second Amendment to Credit
Agreement to be executed by their respective authorized officers or other
authorized signatories as of the date first above written.

 

 

DEAN FOODS COMPANY,

 

as Borrower

 

 

 

By: /S/ JAMES V. KENWOOD

 

Name: James V. Kenwood

 

Title: Vice President and Treasurer

 

[SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

ALTA-DENA CERTIFIED DAIRY, LLC,

 

as a Guarantor

 

 

 

By: /S/ KRISTY N. WATERMAN

 

Name: Kristy N. Waterman

 

Title: Vice President, Chief Counsel —

 

Corporate and Secretary

 

 

 

 

 

BERKELEY FARMS, LLC,

 

as a Guarantor

 

 

 

By: /S/ KRISTY N. WATERMAN

 

Name: Kristy N. Waterman

 

Title: Vice President, Chief Counsel —

 

Corporate and Secretary

 

 

 

 

 

COUNTRY FRESH, LLC,

 

as a Guarantor

 

 

 

By: /S/ KRISTY N. WATERMAN

 

Name: Kristy N. Waterman

 

Title: Vice President, Chief Counsel —

 

Corporate and Secretary

 

 

 

 

 

DEAN DAIRY HOLDINGS, LLC,

 

as a Guarantor

 

 

 

By: /S/ KRISTY N. WATERMAN

 

Name: Kristy N. Waterman

 

Title: Vice President, Chief Counsel —

 

Corporate and Secretary

 

 

 

 

 

DEAN EAST, LLC,

 

as a Guarantor

 

 

 

By: /S/ KRISTY N. WATERMAN

 

Name: Kristy N. Waterman

 

Title: Vice President, Chief Counsel —

 

Corporate and Secretary

 

[SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

DEAN EAST II, LLC,

 

as a Guarantor

 

 

 

By: /S/ KRISTY N. WATERMAN

 

Name: Kristy N. Waterman

 

Title: Vice President, Chief Counsel —

 

Corporate and Secretary

 

 

 

 

 

DEAN FOODS NORTH CENTRAL, LLC,

 

as a Guarantor

 

 

 

By: /S/ KRISTY N. WATERMAN

 

Name: Kristy N. Waterman

 

Title: Vice President, Chief Counsel —

 

Corporate and Secretary

 

 

 

 

 

DEAN FOODS OF WISCONSIN, LLC,

 

as a Guarantor

 

 

 

By: /S/ KRISTY N. WATERMAN

 

Name: Kristy N. Waterman

 

Title: Vice President, Chief Counsel —

 

Corporate and Secretary

 

 

 

 

 

DEAN HOLDING COMPANY,

 

as a Guarantor

 

 

 

By: /S/ KRISTY N. WATERMAN

 

Name: Kristy N. Waterman

 

Title: Vice President, Chief Counsel —

 

Corporate and Secretary

 

 

 

 

 

DEAN INTELLECTUAL PROPERTY SERVICES II, INC.,

 

as a Guarantor

 

 

 

By: /S/ KRISTY N. WATERMAN

 

Name: Kristy N. Waterman

 

Title: Vice President, Chief Counsel —

 

Corporate and Secretary

 

[SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

DEAN MANAGEMENT, LLC,

 

as a Guarantor

 

 

 

By: /S/ KRISTY N. WATERMAN

 

Name: Kristy N. Waterman

 

Title: President and Secretary

 

 

 

 

 

DEAN SERVICES, LLC,

 

as a Guarantor

 

 

 

By: /S/ KRISTY N. WATERMAN

 

Name: Kristy N. Waterman

 

Title: President and Secretary

 

 

 

 

 

DEAN TRANSPORTATION, INC.,

 

as a Guarantor

 

 

 

By: /S/ KRISTY N. WATERMAN

 

Name: Kristy N. Waterman

 

Title: Vice President, Chief Counsel —

 

Corporate and Secretary

 

 

 

 

 

DEAN WEST, LLC,

 

as a Guarantor

 

 

 

By: /S/ KRISTY N. WATERMAN

 

Name: Kristy N. Waterman

 

Title: Vice President, Chief Counsel —

 

Corporate and Secretary

 

 

 

 

 

DEAN WEST II, LLC,

 

as a Guarantor

 

 

 

By: /S/ KRISTY N. WATERMAN

 

Name: Kristy N. Waterman

 

Title: Vice President, Chief Counsel —

 

Corporate and Secretary

 

[SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

DIPS LIMITED PARTNER II,

 

as a Guarantor

 

 

 

By: /S/ ALAN HALPERN

 

Name: Alan Halpern

 

Title: Vice President

 

 

 

 

 

FRESH DAIRY DELIVERY, LLC,

 

as a Guarantor

 

 

 

By: /S/ KRISTY N. WATERMAN

 

Name: Kristy N. Waterman

 

Title: Vice President, Chief Counsel —

 

Corporate and Secretary

 

 

 

 

 

FRIENDLY’S ICE CREAM HOLDINGS CORP.,

 

as a Guarantor

 

 

 

By: /S/ KRISTY N. WATERMAN

 

Name: Kristy N. Waterman

 

Title: Vice President, Chief Counsel —

 

Corporate and Secretary

 

 

 

 

 

FRIENDLY’S MANUFACTURING & RETAIL, LLC,

 

as a Guarantor

 

 

 

By: /S/ KRISTY N. WATERMAN

 

Name: Kristy N. Waterman

 

Title: Vice President, Chief Counsel —

 

Corporate and Secretary

 

 

 

 

 

GARELICK FARMS, LLC,

 

as a Guarantor

 

 

 

By: /S/ KRISTY N. WATERMAN

 

Name: Kristy N. Waterman

 

Title: Vice President, Chief Counsel —

 

Corporate and Secretary

 

[SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

MAYFIELD DAIRY FARMS, LLC,

 

as a Guarantor

 

 

 

By: /S/ KRISTY N. WATERMAN

 

Name: Kristy N. Waterman

 

Title: Vice President, Chief Counsel —

 

Corporate and Secretary

 

 

 

 

 

MIDWEST ICE CREAM COMPANY, LLC,

 

as a Guarantor

 

 

 

By: /S/ KRISTY N. WATERMAN

 

Name: Kristy N. Waterman

 

Title: Vice President, Chief Counsel —

 

Corporate and Secretary

 

 

 

 

 

MODEL DAIRY, LLC,

 

as a Guarantor

 

 

 

By: /S/ KRISTY N. WATERMAN

 

Name: Kristy N. Waterman

 

Title: Vice President, Chief Counsel —

 

Corporate and Secretary

 

 

 

 

 

REITER DAIRY, LLC,

 

as a Guarantor

 

 

 

By: /S/ KRISTY N. WATERMAN

 

Name: Kristy N. Waterman

 

Title: Vice President, Chief Counsel —

 

Corporate and Secretary

 

 

 

 

 

SAMPSON VENTURES, LLC,

 

as a Guarantor

 

 

 

By: /S/ KRISTY N. WATERMAN

 

Name: Kristy N. Waterman

 

Title: Vice President, Chief Counsel —

 

Corporate and Secretary

 

[SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

SHENANDOAH’S PRIDE, LLC,

 

as a Guarantor

 

 

 

By: /S/ KRISTY N. WATERMAN

 

Name: Kristy N. Waterman

 

Title: Vice President, Chief Counsel —

 

Corporate and Secretary

 

 

 

 

 

SOUTHERN FOODS GROUP, LLC,

 

as a Guarantor

 

 

 

By: /S/ KRISTY N. WATERMAN

 

Name: Kristy N. Waterman

 

Title: Vice President, Chief Counsel —

 

Corporate and Secretary

 

 

 

 

 

SUIZA DAIRY GROUP, LLC,

 

as a Guarantor

 

 

 

By: /S/ KRISTY N. WATERMAN

 

Name: Kristy N. Waterman

 

Title: Vice President, Chief Counsel —

 

Corporate and Secretary

 

 

 

 

 

TUSCAN/LEHIGH DAIRIES, INC.,

 

as a Guarantor

 

 

 

By: /S/ KRISTY N. WATERMAN

 

Name: Kristy N. Waterman

 

Title: Vice President, Chief Counsel —

 

Corporate and Secretary

 

 

 

 

 

VERIFINE DAIRY PRODUCTS OF SHEBOYGAN, LLC,

 

as a Guarantor

 

 

 

By: /S/ KRISTY N. WATERMAN

 

Name: Kristy N. Waterman

 

Title: Vice President, Chief Counsel —

 

Corporate and Secretary

 

[SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

By: /S/ JOAN MOK

 

Name: Joan Mok

 

Title: Vice President

 

[SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Lender

 

 

 

 

 

By: /S/ NICHOLAS CHENG

 

Name: Nicholas Cheng

 

Title: Director

 

[SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Lender

 

 

 

 

 

By: /S/ DANA J. MORAN

 

Name: Dana J. Moran

 

Title: Executive Director

 

[SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

COBANK, ACB,

 

as Lender

 

 

 

 

 

By: /S/ ZACHARY CARPENTER

 

Name: Zachary Carpenter

 

Title: Vice President

 

[SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

COOPERATIEVE RABOBANK U.A., NEW YORK BRANCH,

 

as Lender

 

 

 

 

 

By: /S/ LINA A. GARCIA

 

Name: Lina A. Garcia

 

Title: Executive Director

 

 

 

 

 

By: /S/ PAMELA BEAL

 

Name: Pamela Beal

 

Title: Executive Director

 

[SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Lender

 

 

 

 

 

By: /S/ MADELINE L. MORAN

 

Name: Madeline L. Moran

 

Title: Assistant Vice President

 

[SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as Lender

 

 

 

 

 

By: /S/ GARRETT O’MALLEY

 

Name: Garrett O’Malley

 

Title: Director

 

[SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK,

 

as Lender

 

 

 

 

 

By: /S/ FRANCISCO GONZALEZ

 

Name: Francisco Gonzalez

 

Title: Assistant Vice President

 

[SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

BANK OF THE WEST,

 

as Lender

 

 

 

 

 

By: /S/ TEMPLE H. ABNEY

 

Name: Temple H. Abney

 

Title: Director

 

[SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY,

 

as Lender

 

 

 

 

 

By: /S/ ROGER ERIC SEARLS

 

Name: Roger Eric Searls

 

Title: Senior Vice President

 

[SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Lender

 

 

 

 

 

By: /S/ PETER KIEDROWSKI

 

Name: Peter Kiedrowski

 

Title: Director

 

[SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK,

 

as Lender

 

 

 

 

 

By: /S/ CLAIRE HARRISON

 

Name: Claire Harrison

 

Title: Vice President

 

[SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

AGFIRST FARM CREDIT BANK,

 

as Lender

 

 

 

 

 

By: /S/ NEDA BEAL

 

Name: Neda Beal

 

Title: Vice President

 

[SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

AGSTAR FINANCIAL SERVICES, PCA,

 

as Lender

 

 

 

 

 

By: /S/ TIMOTHY F. MCNAMARA

 

Name: Timothy F. McNamara

 

Title: Associate Vice President

 

Capital Markets

 

[SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

FARM CREDIT BANK OF TEXAS,

 

as Lender

 

 

 

 

 

By: /S/ LUIS M. H. REQUEJO

 

Name: Luis M. H. Requejo

 

Title: Director Capital Markets

 

[SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

UNITED FCS, PCA D/B/A FCS COMMERCIAL FINANCE GROUP,

 

as Lender

 

 

 

 

 

By: /S/ WARREN SHOEN

 

Name: Warren Shoen

 

Title: Senior Vice President

 

[SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

AMERICAN AGCREDIT, PCA,

 

as Lender

 

 

 

 

 

By: /S/ BRADLEY K. LEAFGREN

 

Name: Bradley K. Leafgren

 

Title: Vice President

 

[SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

1ST FARM CREDIT SERVICES, PCA,

 

as Lender

 

 

 

 

 

By: /S/ LEE FUCHS

 

Name: Lee Fuchs

 

Title: Vice President

 

Capital Markets Group

 

[SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

FARM CREDIT MID AMERICA, PCA,

 

as Lender

 

 

 

 

 

By: /S/ TABATHA HAMILTON

 

Name: Tabatha Hamilton

 

Title: Vice President Capital Markets

 

[SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY,

 

as Lender

 

 

 

 

 

By: /S/ WICKS BARKHAUSEN

 

Name: Wicks Barkhausen

 

Title: Vice President

 

[SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

ANNEX A

 

AMENDED CREDIT AGREEMENT

 

[Attached On Following Pages]

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

[CONFORMED FOR CHANGES PURSUANT TO SECOND AMENDMENT TO

 

CREDIT AGREEMENT, DATED AS OF JANUARY 4, 2017]

 

Published CUSIP Numbers:

DEAL CUSIP: 242369AT3

REVOLVER CUSIP: 242369AU0

 

 

CREDIT AGREEMENT

 

dated as of

 

March 26, 2015,
as amended as of November 23, 2015
and as further amended as of January 4, 2017

 

among

 

DEAN FOODS COMPANY

 

The Lenders Party Hereto

 

and

 

BANK OF AMERICA, N.A.,
as Administrative Agent

 

--------------------------------------------------------------------------------

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

J.P. MORGAN SECURITIES LLC,

MORGAN STANLEY SENIOR FUNDING, INCJPMORGAN CHASE BANK, N.A.,
COBANKCOBANK, ACBACB,
SUNTRUST ROBINSON HUMPHREY, INCSUNTRUST ROBINSON HUMPHREY, INC.,
COÖPERATIEVE CENTRALE RAIFFEISEN — BOERENLEENBANK, B.A. “RABOBANK
NEDERLAND,”RABOBANK U.A., NEW YORK BRANCH,

CREDIT AGRICOLE CORPORATE & INVESTMENT BANK

and

PNC CAPITAL MARKETS LLC,
as Joint Lead Arrangers and Joint Bookrunners

 

 

JPMORGAN CHASE BANK, N.A.

and

MORGAN STANLEY SENIOR FUNDING, INC.,
COBANK, ACB,
as SyndicationCo-Syndication Agents

 

 

COBANK, ACB,

SUNTRUST ROBINSON HUMPHREY, INCSUNTRUST ROBINSON HUMPHREY, INC.,

 

COÖPERATIEVE CENTRALE RAIFFEISEN — BOERENLEENBANK, B.A. “RABOBANK
NEDERLAND,”RABOBANK U.A., NEW YORK BRANCH,

CREDIT AGRICOLE CORPORATE & INVESTMENT BANK

and

PNC BANK, NATIONAL ASSOCIATION,
 as Co-Documentation Agents

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

ARTICLE I

 

 

 

 

 

Definitions

 

 

 

 

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Classification of Loans and Borrowings

3335

SECTION 1.03.

Terms Generally

3335

SECTION 1.04.

Accounting Terms; GAAP

3435

SECTION 1.05.

Letter of Credit Amounts

3536

SECTION 1.06.

Times of Day; Rates

3536

 

ARTICLE II

 

 

 

 

 

The Credits

 

 

 

 

SECTION 2.01.

Commitments

3536

SECTION 2.02.

Loans and Borrowings

3536

SECTION 2.03.

Requests for Revolving Borrowings

3637

SECTION 2.04.

Expansion Option

3738

SECTION 2.05.

Swingline Loans

3841

SECTION 2.06.

Letters of Credit

4042

SECTION 2.07.

Funding of Borrowings

4749

SECTION 2.08.

Interest Elections

4850

SECTION 2.09.

Termination and Reduction of Commitments

4952

SECTION 2.10.

Repayment of Loans; Evidence of Debt

5052

SECTION 2.11.

Prepayment of Loans

5053

SECTION 2.12.

Fees

5355

SECTION 2.13.

Interest

5456

SECTION 2.14.

Alternate Rate of Interest

5557

SECTION 2.15.

Increased Costs

5558

SECTION 2.16.

Break Funding Payments

5759

SECTION 2.17.

Taxes

5760

SECTION 2.18.

Payments Generally; Allocation of Proceeds; Sharing of Set-offs

6163

SECTION 2.19.

Mitigation Obligations

6366

SECTION 2.20.

Departing Lenders; Replacement of Lenders

6366

SECTION 2.21.

Defaulting Lenders

6467

 

ARTICLE III

 

 

 

 

 

Representations and Warranties

 

 

 

 

SECTION 3.01.

Organization; Powers

6669

SECTION 3.02.

Authorization; Enforceability

6669

SECTION 3.03.

Governmental Approvals; No Conflicts

6769

SECTION 3.04.

Financial Condition; No Material Adverse Change

6769

 

i

--------------------------------------------------------------------------------


 

SECTION 3.05.

Properties

6770

SECTION 3.06.

Litigation and Environmental Matters

6870

SECTION 3.07.

Compliance with Laws

6870

SECTION 3.08.

Investment Company Status

6871

SECTION 3.09.

Taxes

6971

SECTION 3.10.

ERISA

6971

SECTION 3.11.

Disclosure

6971

SECTION 3.12.

Solvency

6971

SECTION 3.13.

Security Interest in Collateral

6971

SECTION 3.14.

Labor Disputes

7072

SECTION 3.15.

No Default

7072

SECTION 3.16.

Federal Reserve Regulations

7072

SECTION 3.17.

Business Locations; Taxpayer Identification Number

7072

SECTION 3.18.

OFAC

7072

SECTION 3.19.

Anti-Corruption Laws

7172

SECTION 3.20.

Insurance

7173

SECTION 3.21.

EEA Financial Institutions

73

 

ARTICLE IV

 

 

 

 

 

Conditions

 

 

 

 

SECTION 4.01.

Effectiveness

71[Reserved] 73

SECTION 4.02.

Each Credit Event

73

SECTION 4.03.

Conditions to Second Amendment Effective Date

73

 

ARTICLE V

 

 

 

 

 

Affirmative Covenants

 

 

 

 

SECTION 5.01.

Financial Statements and Other Information

74

SECTION 5.02.

Notices of Material Events

76

SECTION 5.03.

Existence; Conduct of Business

76

SECTION 5.04.

Payment of Obligations

76

SECTION 5.05.

Maintenance of Properties

77

SECTION 5.06.

Books and Records; Inspection Rights

77

SECTION 5.07.

Compliance with Laws

77

SECTION 5.08.

Use of Proceeds

77

SECTION 5.09.

Insurance

77

SECTION 5.10.

Subsidiary Guarantors; Pledges; Collateral; Further Assurances

78

SECTION 5.11.

Post-Closing Deliveries

80

 

ARTICLE VI

 

 

 

 

 

Negative Covenants

 

 

 

 

SECTION 6.01.

Indebtedness

8079

SECTION 6.02.

Liens

8281

SECTION 6.03.

Fundamental Changes

8483

SECTION 6.04.

Investments, Loans, Advances and Acquisitions

8583

 

ii

--------------------------------------------------------------------------------


 

SECTION 6.05.

Asset Sales

8785

SECTION 6.06.

Sale and Leaseback Transactions

8886

SECTION 6.07.

Restricted Payments

8887

SECTION 6.08.

Transactions with Affiliates

8987

SECTION 6.09.

Restrictive Agreements

8988

SECTION 6.10.

Subordinated Indebtedness and Amendments to Subordinated Indebtedness

9189

SECTION 6.11.

Financial Covenants

9190

SECTION 6.12.

Sanctions

9190

SECTION 6.13.

Anti-Corruption Laws

9190

 

ARTICLE VII

 

 

 

 

 

Events of Default

 

 

 

 

 

ARTICLE VIII

 

 

 

 

 

The Administrative Agent

 

 

 

 

 

ARTICLE IX

 

 

 

 

 

Miscellaneous

 

 

 

 

SECTION 9.01.

Notices

101

SECTION 9.02.

Waivers; Amendments

104

SECTION 9.03.

Expenses; Indemnity; Damage Waiver

106

SECTION 9.04.

Successors and Assigns

107108

SECTION 9.05.

Survival

112

SECTION 9.06.

Counterparts; Integration; Effectiveness

112

SECTION 9.07.

Severability

113

SECTION 9.08.

Right of Setoff

113

SECTION 9.09.

Governing Law; Jurisdiction; Consent to Service of Process

113

SECTION 9.10.

WAIVER OF JURY TRIAL

114

SECTION 9.11.

Headings

114

SECTION 9.12.

Confidentiality

114115

SECTION 9.13.

Several Obligations; Nonreliance; Violation of Law

115116

SECTION 9.14.

USA PATRIOT Act

116

SECTION 9.15.

Disclosure

116

SECTION 9.16.

Appointment for Perfection

116

SECTION 9.17.

Interest Rate Limitation

116117

SECTION 9.18.

No Advisory or Fiduciary Responsibility

116117

SECTION 9.19.

Release of Subsidiary Guarantors

117

SECTION 9.20.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

118

 

SCHEDULES:

Schedule 1.01 — Commitment Schedule

 

iii

--------------------------------------------------------------------------------


 

Schedule 1.01(b) — Mortgaged Property

Schedule 1.01(c) — Unrestricted Subsidiaries

Schedule 2.06 — Existing Letters of Credit

Schedule 3.01 — Subsidiaries

Schedule 3.05(c) — Real Property

Schedule 3.17(a) — Locations of Tangible Personal Property

Schedule 3.17(b) — Location of Chief Executive Office, Taxpayer Identification
Number, Etc.

Schedule 3.20 — Insurance

Schedule 5.11 — Post-Closing Deliveries

Schedule 5.11(b) — Title Insurance Amounts

Schedule 6.01 — Existing Indebtedness

Schedule 6.02 — Existing Liens

Schedule 6.04 — Existing Investments

Schedule 6.09 — Existing Restrictive Agreements

 

EXHIBITS:

 

Exhibit A — Form of Assignment and Assumption

Exhibit B-1 — Form of Increasing Lender Supplement

Exhibit B-2 — Form of Augmenting Lender Supplement

Exhibit C — Form of Compliance Certificate

Exhibit D-1 — Form of Borrowing Request

Exhibit D-2 — Form of Interest Election Request

Exhibit E — Form of Note

Exhibit F-1 — Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)

Exhibit F-2 — Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)

Exhibit F-3 — Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)

Exhibit F-4 — Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)

Exhibit H — Form of Mortgage

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of March 26, 2015 (as amended by the First Amendment
(as defined below), dated as of November 23, 2015 and the Second Amendment (as
defined below), dated as of January 4, 2017 and as it may be amended or modified
from time to time, this “Agreement”), among DEAN FOODS COMPANY, the Lenders
party hereto, BANK OF AMERICA, N.A., as Administrative Agent.

 

The parties hereto agree as follows:

 

The Borrower has requested that the Lenders extend credit in the form of
(a) Commitments to make Revolving Loans on the Second Amendment Effective Date
(as defined below), which shall be available as Revolving Loans at any time on
and after the Second Amendment Effective Date and from time to time prior to the
Maturity Date in an aggregate principal amount at any time outstanding not in
excess of $450,000,000, subject to the Expansion Option described in
Section 2.04 hereof.  The Borrower has requested that the Swingline Lender
extend credit at any time on and after the Second Amendment Effective Date and
from time to time prior to the Maturity Date, in the form of Swingline Loans, in
an aggregate principal amount at any time outstanding not in excess of
$100,000,000.  The Borrower has requested that the Issuing Banks issue Letters
of Credit on and after the Second Amendment Effective Date in an aggregate face
amount at any time outstanding not in excess of $75,000,000, to support payment
obligations incurred in the ordinary course of business by the Borrower and the
Restricted Subsidiaries.

 

The Lenders are willing to extend such credit to the Borrower, and the Issuing
Banks are willing to issue Letters of Credit for the account of the Borrower, in
each case on the terms and subject to the conditions set forth herein. 
Accordingly, the parties hereto agree as follows:

 

a)            Definitions

 

Defined Terms.  As used in this Agreement, the following terms have the meanings
specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent for the Lenders hereunder.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth in Section 9.01, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common

 

1

--------------------------------------------------------------------------------


 

Control with the Person specified.  Notwithstanding the foregoing, (a) no
individual shall be an Affiliate solely by reason of his or her being a
director, officer or employee of the Borrower or any of its Subsidiaries, and
(b) none of the Restricted Subsidiaries of the Borrower shall be considered
Affiliates.  For purposes hereof, all Unrestricted Subsidiaries shall be
considered Affiliates of the Borrower and its Restricted Subsidiaries.

 

“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof.  As of the Second Amendment Effective Date, the Aggregate
Commitment is $450,000,000.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the rate of interest in effect for such day as publicly announced from
time to time by Bank of America as its “prime rate”, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, and if the Alternate Base Rate
shall be less than zero, such rate shall be deemed zero for purposes of this
Agreement.  The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

 

“Annual Investment Limitation” means $100,000,000 for any fiscal year of the
Borrower; provided that the Annual Investment Limitation shall mean $40,000,000
for such fiscal year if, at the time of the making of such investment and
immediately after giving effect thereto on a Pro Forma Basis, the (i) Total Net
Leverage Ratio (including the aggregate outstanding amount of any Permitted
Receivables Financing) is greater than 3.50 to 1.00 and (ii) Liquidity of the
Borrower and its Restricted Subsidiaries is less than $200,000,000.

 

“Anti-Corruption Laws” has the meaning in Section 3.19.

 

“Applicable Percentage” means, with respect to any Lender, a percentage equal to
a fraction the numerator of which is such Lender’s Commitment and the
denominator of which is the Aggregate Commitment; provided that, in the case of
Section 2.21 when a Defaulting Lender shall exist, “Applicable Percentage” shall
mean the percentage of the Aggregate Commitment (disregarding any Defaulting
Lender’s Commitment) represented by such Lender’s Commitment.  If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

 

“Applicable Pledge Percentage” means (i) 100% in the case of a pledge of Equity
Interests of a Material Restricted Subsidiary which is a Domestic Subsidiary and
(ii) 65% of the voting Equity Interests and 100% of the nonvoting Equity
Interests in the case of a pledge of Equity Interests of a Material Restricted
Subsidiary which is a Foreign Subsidiary; provided, that no Receivables
Financing SPC shall be required to pledge its Equity Interest in any Person.

 

2

--------------------------------------------------------------------------------


 

“Applicable Rate” means, for any day, with respect to any ABR Loan or LIBOR
Loan, or with respect to the commitment fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “ABR
Spread”, “LIBOR Spread” or “Commitment Fee Rate”, as the case may be, based upon
the Borrower’s Total Net Leverage Ratio as of the most recent determination
date:

 

Total Net Leverage
Ratio

 

LIBOR
Spread

 

ABR
Spread

 

Commitment Fee
Rate

 

Category 1
< 4.002.00 to 1.00

 

2.251.75%

 

1.250.75%

 

0.400.375%

 

Category 2 >
4.002.00 to 1.00 but < 5.003.00 to 1.00

 

2.502.00%

 

1.501.00%

 

0.450.400%

 

Category 3
> 5.00 to3.00 to 1.00 but < 4.00 to 1.00

 

2.752.25%

 

1.751.25%

 

0.450.400%

 

Category 4
> 4.00 to 1.00

 

2.50%

 

1.50%

 

0.450%

 

 

For purposes of the foregoing, (i) the Applicable Rate shall be determined as of
the end of each fiscal quarter of the Borrower based upon the Borrower’s annual
or quarterly consolidated financial statements delivered pursuant to
Section 5.01 and (ii) each change in the Applicable Rate resulting from a change
in the Total Net Leverage Ratio shall be effective during the period commencing
on and including the date of delivery of such consolidated financial statements
indicating such change and ending on the date immediately preceding the
effective date of the next such change; provided that the Total Net Leverage
Ratio shall be deemed to be in Category 34 at the request of the Required
Lenders if the Borrower fails to deliver the annual or quarterly consolidated
financial statements required to be delivered by it pursuant to Section 5.01,
during the period from the expiration of the time for delivery thereof until
such consolidated financial statements are delivered. The Applicable Rate in
effect from the Second Amendment Effective Date through the date of receipt by
the Administrative Agent of a Compliance Certificate with respect to the fiscal
quarter ending June 30, 2015 shall be determinedJuly 4, 2017 shall be based upon
the pricing level set forth as Category 2 on the above pricing grid and,
thereafter, based upon the Total Net Leverage Ratio set forth in the most
recently-delivered Compliance Certificate.

 

“Approved Fund” means any Person (other than a natural person or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

 

3

--------------------------------------------------------------------------------


 

“Arrangers” mean Merrill Lynch, Pierce, Fenner & Smith Incorporated, J.P. Morgan
Securities LLC, Morgan Stanley Senior Funding, Inc (or any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement), JPMorgan Chase Bank, N.A.,
CoBank, ACB, SunTrustSuntrust Robinson Humphrey, Inc., Coöperatieve Centrale
Raiffeisen — Boerenleenbank, B.A. “Rabobank Nederland,”Rabobank U.A., New York
Branch, Credit Agricole Corporate & Investment Bank and PNC Capital Markets LLC,
each in their respective capacities as joint lead arrangers and joint
bookrunners.

 

“Asset Sale” means any sale, transfer or other disposition (including pursuant
to a sale and leaseback transaction) of any property or asset of the Borrower or
any Material Restricted Subsidiary, other than (i) Excluded Dispositions and
Specified Sales, (ii) sales, transfers or dispositions described in
Section 6.05(b), 6.05(c), 6.05(d), 6.05(f), 6.05(g) or 6.05(h) and (iii) any
Equity Issuance of the Borrower or any of its Restricted Subsidiaries.

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

 

“Attributed Principal Amount” means, on any day, with respect to any Permitted
Receivables Financing entered into by a Subsidiary of the Borrower, the
aggregate amount (with respect to any such transaction, the “Invested Amount”)
paid to, or borrowed by, such Person as of such date under such Permitted
Receivables Financing, minus the aggregate amount received by the applicable
Receivables Financier and applied to the reduction of the Invested Amount under
such Permitted Receivables Financing.

 

“Augmenting Lender” has the meaning assigned to such term in Section 2.04.

 

“Augmenting Revolving Lender” has the meaning assigned to such term in
Section 2.04.

 

“Augmenting Term Lender” has the meaning assigned to such term in Section 2.04.

 

“Auto-Extension Letter of Credit” has the meaning assigned to such term in
Section 2.06(b)(viii).

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Available Revolving Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Revolving Exposure of all Lenders at such time; it
being understood and agreed that any Lender’s Swingline Exposure shall not be
deemed to be a component of the Revolving Exposure for purposes of calculating
the commitment fee under Section 2.12(a).

 

4

--------------------------------------------------------------------------------


 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Banking Services” means each and any of the following bank services provided to
the Borrower or any Restricted Subsidiary by any Lender or any of its
Affiliates:  (a) credit cards or debit cards for commercial customers
(including, without limitation, commercial credit cards, debit cards and
purchasing cards), (b) stored value cards and (c) treasury or other cash
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).

 

“Banking Services Agreement” means any agreement entered into by the Borrower or
any Subsidiary in connection with Banking Services.

 

“Banking Services Obligations” means any and all obligations of the Borrower or
any Restricted Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services (including any “Banking Services” (as defined in the
ExistingPrior Credit Agreement)).

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Dean Foods Company, a Delaware corporation.

 

5

--------------------------------------------------------------------------------


 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of LIBOR Loans, as to which a single
Interest Period is in effect or (b) a Swingline Loan.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.02 substantially in the form attached hereto as
Exhibit D-1; or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any LIBOR Loan, means any day that is also a day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

 

“Capital Lease” means any lease of property, real or personal, the obligations
with respect to which are required to be capitalized on a balance sheet of the
lessee in accordance with GAAP.

 

“Capital Lease Obligations” means the aggregate principal component of
capitalized lease obligations relating to a Capital Lease determined in
accordance with GAAP.

 

“Captive Insurance Company” means any Subsidiary of the Borrower that is
organized and subject to regulation as an insurance company, or the principal
purpose of which is to procure insurance for the benefit of the Borrower and/or
its Restricted Subsidiaries.

 

“Cash Equivalents” means:

 

(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States), in each case maturing within one year from the
date of acquisition thereof;

 

(b)           investments in (1) commercial paper and variable or fixed rate
notes issued by (A) any domestic commercial bank of recognized standing having
capital and surplus in excess of $250,000,000 or (B) any bank whose short-term
commercial paper rating from S&P is at least A-1 or the equivalent thereof or
from Moody’s is at least P-1 or the equivalent thereof (any such bank described
in this clause (b) being an “Approved Bank”) (or by the parent company
thereof) or (2) any commercial paper or variable rate notes issued by, or
guaranteed by any domestic corporation rated A-1 (or the equivalent thereof) or
better by S&P or P-1 (or the equivalent thereof) or better by Moody’s, and in
each case maturing within 270 days from the date of acquisition thereof;

 

(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any Approved Bank;

 

6

--------------------------------------------------------------------------------


 

(d)           repurchase agreements with a term of not more than 30 days for
securities described in clause (a) above and entered into with a financial
institution satisfying the criteria described in clause (b) above;

 

(e)           auction preferred stock rated in the highest short-term credit
rating category by S&P or Moody’s with a maximum maturity of one year, for which
the reset date will be used to determine the maturity date; and

 

(f)            money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.

 

“CFC” means a “controlled foreign corporation” as defined in section 957 of the
Code.

 

“Change in Control” means (a) the acquisition of record or beneficial ownership
by any Person or group (as such terms are used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee or director benefit
plan or stock plan of the Borrower or a Subsidiary or any trustee or fiduciary
with respect to any such plan when acting in that capacity or any trust related
to any such plan), of Equity Interests representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Borrower; or (b) occupation ofduring any period of 12
consecutive months, a majority of the seats (other than vacant seats) onmembers
of the board of directors or other equivalent governing body of the Borrower by
Persons who are not Continuing Directorsceases to be individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above (or individuals previously approved under this clause
(iii)) constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (such approval, in the case
of clauses (ii) or (iii), either by a specific vote or by approval of the
Borrower’s proxy statement in which such member was named as a nominee for
election as a director). As used herein, (i) ““beneficial ownership” shall have
the meaning provided in Rule 13d-3 of the SEC under the Securities Act of 1934
and (ii) “Continuing Directors” means, as of any date of determination, any
member of the board of directors of the Borrower who (A) was a member of such
board of directors on the Effective Date, or (B) was nominated for election,
elected or appointed to such board of directors with the approval of a majority
of the Continuing Directors who were members of such board of directors at the
time of such nomination, election or appointment and represented a majority of
such board of directors..

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following:  (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline,

 

7

--------------------------------------------------------------------------------


 

requirement or directive (whether or not having the force of law) by any
Governmental Authority; provided however, that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof, and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder.

 

“Co-Documentation Agent” means each of CoBank, ACB, SunTrustSuntrust Robinson
Humphrey, Inc., Coöperatieve Centrale Raiffeisen — Boerenleenbank, B.A.
“Rabobank Nederland,”Rabobank U.A., New York Branch, Credit Agricole Corporate &
Investment Bank and PNC Bank, National Association, each in its capacity as
co-documentation agent for the credit facility evidenced by this Agreement.

 

“Collateral” means any and all property owned, leased or operated by a Person,
which property is covered by the Collateral Documents and any and all other
property of any Loan Party, now existing or hereafter acquired, that may at any
time be or become subject to a security interest or Lien in favor of
Administrative Agent, on behalf of itself and the Holders of Secured
Obligations, to secure the Secured Obligations, other than the Excluded
Property.

 

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages and all other agreements, instruments and documents executed in
connection with this Agreement that are intended to create, perfect or evidence
Liens to secure the Secured Obligations, including, without limitation, all
other security agreements, pledge agreements, loan agreements, mortgages, notes,
guarantees, subordination agreements, pledges, powers of attorney, consents,
assignments, contracts, fee letters, notices, leases, financing statements and
all other written matter whether heretofore, now, or hereafter executed by the
Borrower or any of its Material Restricted Subsidiaries and delivered to the
Administrative Agent.

 

“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum possible aggregate amount of such Lender’s Revolving Exposure hereunder,
as such commitment may be (a) reduced or terminated from time to time pursuant
to Section 2.09, (b) increased from time to time pursuant to Section 2.04 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The initial amount of each Lender’s Commitment
is set forth on Schedule 1.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable.

 

8

--------------------------------------------------------------------------------


 

To the extent that a Term Loan Facility includes a delayed draw feature and the
context so requires, the term “Commitment” shall also refer to the undrawn
commitment, if any, of a Lender to make Loans under such Term Loan Facility, as
such commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.04 or
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The initial amount of each Lender’s Commitment
with respect to a Term Loan Facility will be set forth in the applicable Term
Loan Amendment, or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Commitment, as applicable.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” has the meaning assigned to such term in Section 9.01(d).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means, for any period, for the Borrower and its Restricted
Subsidiaries on a consolidated basis, an amount equal to:  (a) Consolidated Net
Income for such period plus (b) an amount which, in the determination of
Consolidated Net Income for such period, has been deducted for, without
duplication:  (i) Consolidated Interest Expense, (ii) provision for taxes based
on income, profits or capital of the Borrower and its Restricted Subsidiaries,
including, without limitation, federal, state, franchise, excise and similar
taxes and foreign withholding taxes paid or accrued during such period including
penalties and interest related to such taxes or arising from any tax
examinations, (iii) depreciation and amortization expense and other non-cash
charges, expenses or losses (except for any such expense that requires accrual
of a reserve for anticipated future cash payments for any period), (iv) pro
forma cost savings add-backs resulting from non-recurring charges related to
Permitted Acquisitions or dispositions as permitted pursuant to Regulation S-X
of the Securities Exchange Act of 1934 or as approved by the Administrative
Agent, (v) non-recurring, cash charges, expenses or losses (including, for the
avoidance of doubt, non-recurring, cash charges, expenses or losses constituting
restructuring charges or reserves, costs related to the closure and/or
consolidation of facilities, contract termination costs and severance expenses)
not exceeding $15,000,000 in any four fiscal quarter period, (viv) any
contingent or deferred payments (including earn-out payments, non-compete
payments and consulting payments but excluding ongoing royalty payments) made in
connection with any Permitted Acquisition, (viivi) any extraordinary or unusual
charges or expenses (including amounts paid on early terminations of Swap
Agreements), (viiivii) non-cash losses from foreign exchange translation
adjustments or Swap Agreements during such period and (ixviii) the fees and
expenses paid to third parties during such period that directly arise out of and
are incurred in connection with any Permitted Acquisition, investment, asset
disposition, issuance or repayment of debt, issuance of equity securities,
refinancing transaction or amendment or other modification of any debt
instrument (in each case, including any such transaction consummated prior to
the Second Amendment Effective Date and any such transaction undertaken but not
completed, and

 

9

--------------------------------------------------------------------------------


 

including transaction expenses incurred in connection therewith) or early
extinguishment of Indebtedness to the extent such items were subject to
capitalization prior to the effectiveness of Financial Accounting Standards
Board Statement No. 141R “Business Combinations” but are required under such
statement to be expensed currently, minusplus (c) (x) pro forma cost-savings
add-backs resulting from non-recurring charges related to Permitted Acquisitions
or dispositions as permitted pursuant to Regulation S-X of the Securities
Exchange Act of 1934 or as approved by the Administrative Agent and (y) the
amount of “run rate” net cost savings and operating expense reductions related
to any acquisition, disposition, asset sale, divestiture or investment after the
Second Amendment Effective Date and projected by the Borrower in good faith to
result from actions actually taken during the period that is, or expected to be
taken no later than, 12 months after the date of such transaction (which “run
rate” net cost savings and operating expense reductions shall be calculated on a
pro forma basis as though such cost savings and operating expense reductions had
been realized on the first day of the period for which Consolidated EBITDA is
being determined and realized during the entirety of such period, without
duplication of any pro forma adjustment for any such subsequent period that
would otherwise be permitted under this clause (c)), net of the amount of actual
benefits realized during such period from such actions; provided that (A) such
cost savings and operating expense reductions under this clause (c) are
reasonably identifiable and factually supportable (in the good faith
determination of the Borrower) and (B) the aggregate amount of such add-backs
under this clause (c) shall not exceed 10% of Consolidated EBITDA for the
applicable four-quarter period (calculated after giving pro forma effect to the
full-year impact of the relevant acquisition, disposition, asset sale,
divestiture or investment, but prior to inclusion of any such add-backs), minus
(d) the following to the extent included in the determination of Consolidated
Net Income for such period, without duplication:  (i) non-cash credits, income
or gains, including non-cash gains from foreign exchange translation adjustments
or Swap Agreements during such period, (ii) any extraordinary or unusual income
or gains (including amounts received on early terminations of Swap Agreements),
and (iii) any federal, state, local and foreign income tax credits, plus
(d) other adjustments to Consolidated EBITDA reasonably acceptable to the
Administrative Agent.  “Consolidated EBITDA” shall not include income (or loss)
attributable to non-controlling interests in Restricted Subsidiaries that are
not Subsidiary Guarantors, but shall include income (or loss) attributable to
non-controlling interests in Restricted Subsidiaries that are Subsidiary
Guarantors.  In addition, to the extent that for any period the portion of
Consolidated EBITDA attributable to Material Restricted Subsidiaries that are
Domestic Subsidiaries but that are not Subsidiary Guarantors exceeds 10% of
Consolidated EBITDA (such amount in excess of 10% of Consolidated EBITDA, the
“Excess EBITDA”), then such Excess EBITDA shall be excluded from the calculation
of Consolidated EBITDA.

 

Notwithstanding anything to the contrary herein, it is agreed that for the
purpose of calculating the Total Net Leverage Ratio and the Interest Coverage
Ratio for any period that includes the fiscal quarters ended September 30, 2016,
June 30, 2016, March 31, 2016 or December 31, 2015, (i) Consolidated EBITDA for
the fiscal quarter ended September 30, 2016 shall be deemed to be $112,000,000, 
(ii) Consolidated EBITDA for the fiscal quarter ended June 30, 2016 shall be
deemed to be $118,000,000, (iii) Consolidated EBITDA for the fiscal quarter
ended March 31, 2016 shall be deemed to be $128,000,000 and (iv) Consolidated
EBITDA for the fiscal quarter ended December 31, 2015 shall be deemed to be
$115,000,000, in each case, as adjusted on a Pro Forma Basis, as applicable.

 

10

--------------------------------------------------------------------------------


 

“Consolidated Funded Indebtedness” means, as of any date of determination with
respect to the Borrower and its Restricted Subsidiaries on a consolidated basis,
without duplication, the sum of:  (a) the outstanding principal amount of all
obligations for borrowed money, whether current or long-term (including the
Obligations) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments or upon which interest payments are
customarily made; (b) all obligations arising under letters of credit (including
standby and commercial but excluding letters of credit to the extent such
letters of credit have been cash collateralized) and bankers’ acceptances, but
only to the extent consisting of unpaid reimbursement obligations in respect of
drawn amounts under letters of credit or bankers’ acceptance facilities; (c) all
attributable indebtedness under Capital Leases, synthetic leases, account
receivables securitization programs (includingexcluding any Permitted
Receivables Financings), off-balance sheet loans or similar off-balance sheet
financing products; (d) all obligations under conditional sale or other title
retention agreements relating to assets purchased (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business); (e) all obligations issued or assumed as
the deferred purchase price of assets or services purchased (other than
contingent earn-out payments and other contingent deferred payments to the
extent not fixed and payable, and trade debt incurred in the ordinary course of
business and due within six (6) months of the incurrence thereof) which would
appear as liabilities on a balance sheet; (f) all preferred Equity Interests
issued and which by the terms thereof could be (at the request of the holders
thereof or otherwise) subject to mandatory sinking fund payments, redemption or
other acceleration; (g) all Guarantees with respect to outstanding Indebtedness
of the type specified in clauses (a) through (f) above of another Person;
(h) all Indebtedness of the type specified in clauses (a) through (f) above of
another Person secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on, or
payable out of the proceeds of production from, assets owned or acquired by the
Borrower or a Restricted Subsidiary, whether or not the obligations secured
thereby have been assumed; and (i) all Indebtedness of the types referred to in
clauses (a) through (h) above of any partnership or joint venture (other than a
joint venture that is itself a corporation, limited liability company or similar
limited liability entity organized under the Laws of a jurisdiction other than
the United States or a state thereof) in which the Borrower or any of its
Restricted Subsidiaries is a general partner or joint venturer, except to the
extent that Indebtedness is expressly made non-recourse to such Person.  For the
avoidance of doubt, Consolidated Funded Indebtedness shall exclude (i) Hybrid
Equity Securities issued by the Borrower or any Subsidiary and (ii) the
aggregate outstanding amount of any Permitted Receivables Financing.  For
purposes hereof, the definition of “Consolidated Funded Indebtedness” shall
exclude any Indebtedness under the Contingent Subordinated Obligation until such
Indebtedness is reflected as a liability or contingent obligation on the
consolidated balance sheet of the Borrower.

 

“Consolidated Interest Expense” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis without duplication, the
following (in each case as determined in accordance with GAAP):  (a) all
interest in respect of Indebtedness (including the interest component of
synthetic leases, account receivables securitization programs, off-balance sheet
loans or similar off-balance sheet financing products) accrued during such
period (whether or not actually paid during such period) and costs of surety
bonds, in each case determined after giving effect to any net payments made or
received under interest rate Swap Agreements minus

 

11

--------------------------------------------------------------------------------


 

(b) the sum of (i) all interest income during such period and (ii) to the extent
included in clause (a) above, the amount of write-offs or amortization of
deferred financing fees, commissions, fees and expenses, and amounts paid (or
plus any amounts received) on early terminations of Swap Agreements.

 

“Consolidated Net Income” means, for any period, net income after taxes for such
period of the Borrower and its Restricted Subsidiaries on a consolidated basis,
as determined in accordance with GAAP.  Except as otherwise provided herein, the
applicable period shall be for the four (4) consecutive quarters endingmost
recently ended as of the date of computation.

 

“Consolidated Net Tangible Assets” means, as of any date, Consolidated Total
Assets, excluding goodwill, patents, trademarks, trade names, organization
expense, unamortized debt discount and expense, capitalized or deferred research
and development costs, deferred marketing expenses, and other intangible assets.

 

“Consolidated Senior Secured Indebtedness” means, as of any date, Consolidated
Funded Indebtedness that is secured by a Lien on any assets of the Borrower or
any of its Restricted Subsidiaries.

 

“Consolidated Total Assets” means, as of any date, the total assets of the
Borrower and its Restricted Subsidiaries on a consolidated basis, calculated on
a Pro Forma Basis.

 

“Contingent Subordinated Obligation” means the contingent subordinated
obligation described on Schedule 6.01.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Co-Syndication Agent” means each of JPMorgan Chase Bank, N.A. and CoBank, ACB,
each in its capacity as co-syndication agent for the Lenders hereunder, and its
successors and assigns in such capacity.

 

“Credit Bid Provisions” has the meaning assigned to such term in Article VIII.

 

“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States, any applicable State thereof
or other applicable jurisdictions from time to time in effect.

 

12

--------------------------------------------------------------------------------


 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means, subject to the last paragraph of Section 2.21, any
Lender, as reasonably determined by the Administrative Agent, that has
(a) failed to fund any portion of its Loans or participations in Letters of
Credit or Swingline Loans within three Business Days of the date required to be
funded by it hereunder unless such Lender’s failure to fund is based on such
Lender’s good faith determination that the conditions precedent to each funding
under this Agreement have not been satisfied and such Lender has notified the
Administrative Agent in writing of such determination (each of which conditions
precedent shall be specifically identified in such writing), (b) notified the
Borrower, the Administrative Agent, any Issuing Bank, the Swingline Lender or
any Lender in writing that it does not intend or expect to comply with any of
its funding obligations under this Agreement or has made a public statement to
the effect that it does not intend or expect to comply with its funding
obligations (i) under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
(ii) under other agreements in which it is obligated to extend credit unless, in
the case of this clause (ii), such obligation is subject to a good faith
dispute, (c) failed, within three Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans unless subject to a good faith dispute
based on such Lender’s good faith determination that the conditions precedent to
funding under this Agreement have not been satisfied and such Lender has
notified the Administrative Agent in writing of such determination, provided
that any such Lender shall cease to be a Defaulting Lender under this
clause (c) upon receipt of such confirmation by the Administrative Agent,
(d) otherwise failed to pay over to the Administrative Agent, any Issuing Bank
or any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, unless the subject of a good faith
dispute, or (e) has, or has a direct or indirect parent company that has, become
the subject of a Bankruptcy Event or (f) become the subject of a Bail-In Action.

 

“Departing Lender” has the meaning set forth in Section 2.20(a).

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is targeted by any Sanction.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of the United States of America, any state thereof or in the
District of Columbia.

 

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

 

13

--------------------------------------------------------------------------------


 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means March 26, 2015, the date on which the conditions
specified in Section 4.01 arewere satisfied (or waived in accordance with
Section 9.02).

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail,
e-fax, Intralinks®, ClearPar®, FpML messaging, and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any of its respective Related Parties or any
other Person, providing for access to data protected by passcodes or other
security system.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, or the
management, release or threatened release of any Hazardous Material.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other

 

14

--------------------------------------------------------------------------------


 

interests), and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.

 

“Equity Issuance” means any issuance by the Borrower or any of its Restricted
Subsidiaries to any Person which is not the Borrower or a Subsidiary of
(a) shares of its Equity Interests or Hybrid Equity Securities (excluding
issuances of Equity Interests to directors, officers, consultants or other
employees under any equity award program, employee stock purchase plan or other
employee benefit plan in existence from time to time), (b) any shares of its
Equity Interests pursuant to the exercise of options (excluding for purposes
hereof the issuance of Equity Interests pursuant to the exercise of stock
options held by directors, officers, consultants or other employees or former
employees of the Loan Parties or personal representatives or heirs or
beneficiaries of any of them) or warrants or (c) any shares of its Equity
Interests or Hybrid Equity Securities pursuant to the conversion of any debt
securities to equity.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” means (a) the occurrence of any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the notice is waived or otherwise not
required); (b) the occurrence with respect to any Plan of an “accumulated
funding deficiency” (as defined in Section 412 of the Code or Section 302 of
ERISA), whether or not waived; (c) the filing pursuant to Section 412(d) of the
Code or Section 303(d) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (d) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by the Borrower or any
ERISA Affiliate from the PBGC or other governmental entity of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

15

--------------------------------------------------------------------------------


 

“Excluded Property” means the collective reference to (a) the Equity Interests
in, and any assets of, any Unrestricted Subsidiary, (b) any Real Propertyall
real property of the Borrower and the Guarantors below an individual net book
value of $10,000,000, (c) all capital stock of any direct or indirect subsidiary
of Dean Holding Company which owns one or more “Principal Properties”, as
defined in the indenture pursuant to which the Senior 2017 Notes were issued,
(d) all Equity Interests in excess of the Applicable Pledge Percentage in any
Foreign Subsidiary that is a CFC and a Pledge Subsidiary, (e) the Equity
Interests owned by any Receivables Financing SPC, (f) any Equity Interests in
any Foreign Subsidiary which is not a Pledge Subsidiary, (g) any leased Real
Propertyreal property interest or other leasehold interest, (h) any corporate
aircraft, (i) any property the pledge of which would require consent, approval
or authorization from any Governmental Authority (to the extent such consent,
approval or authorization has not been obtained or waived), (j) motor vehicles
or other assets the attachment or perfection of a lien thereon is subject to a
certificate of title statute, (k) any property which, subject to the terms of
Section 6.09, is subject to a Lien of the type described in
Section 6.02(e) pursuant to documents which prohibit such Loan Party from
granting any other Liens in such property, (l) unless requested by the
Administrative Agent or the Required Lenders, any intellectual property rights
for which a perfected Lien thereon is not effected either by filing of a Uniform
Commercial Code financing statement or by appropriate evidence of such Lien
being filed in either the United States Copyright Office or the United States
Patent and Trademark Office, and (m) any General Intangible (as defined in the
UCC), permit, lease, license, contract or other Instrument (as defined in the
UCC) of such Loan Party or Equity Interest in any Person that is not
wholly-owned by one or more of the Loan Parties to the extent that the grant of
a security interest in such General Intangible, permit, lease, license, contract
or other Instrument or Equity Interest in the manner contemplated by the
Collateral Documents, under the terms thereof, under any agreement applicable
thereto, or under applicable Law, is prohibited and would result in the
termination thereof or give the other parties thereto the right to terminate,
accelerate or otherwise alter such Loan Party’s rights, titles and interests
thereunder (including upon the giving of notice or the lapse of time or both);
provided that (i) any such limitation described in this clause (m) on the
security interests granted hereunder shall only apply to the extent that any
such prohibition could not be rendered ineffective pursuant to the UCC or any
other applicable Law or principles of equity and (ii) in the event of the
termination or elimination of any such prohibition or the requirement for any
consent contained in any applicable Law, General Intangible, permit, lease,
license, contract or other Instrument, to the extent sufficient to permit any
such item to become Collateral, or upon the granting of any such consent, or
waiving or terminating any requirement for such consent, a security interest in
such General Intangible, permit, lease, license, contract or other Instrument
shall be automatically and simultaneously granted hereunder and shall be
included as Collateral.  In addition, (1) other assets may be designated as
“Excluded Property” if the Administrative Agent determines that the cost of
obtaining a perfected security interest therein is excessive in relation to the
value afforded thereby and (2) upon the sale, conveyance or contribution thereof
to a Receivables Financing SPC in connection with a Permitted Receivables
Financing, the Accounts (as defined in the Security Agreement) and related
Transferred Assets shall be automatically released from the security interests
created pursuant to the Collateral Documents (and the Administrative Agent
shall, at the expense of the Borrower, execute such documentation reasonably
necessary to evidence such release).

 

“Excluded Disposition” means the sale, transfer, or other disposition of (a) any
motor vehicles or other equipment no longer used or useful in the business of
the Borrower or any

 

16

--------------------------------------------------------------------------------


 

of its Restricted Subsidiaries, (b) any inventory, materials and other assets in
the ordinary course of business and on ordinary business terms, and (c) Cash
Equivalents described in clause (a) of the definition thereof.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) (a) by virtue of such Loan Party’s failure for
any reason to constitute an ECP at the time the guarantee of such Loan Party or
the grant of such security interest becomes or would become effective with
respect to such Specified Swap Obligation or (b) in the case of a Specified Swap
Obligation subject to a clearing requirement pursuant to Section 2(h) of the
Commodity Exchange Act (or any successor provision thereto), because such Loan
Party is a “financial entity,” as defined in Section 2(h)(7)(C)(i) of the
Commodity Exchange Act (or any successor provision thereto), at the time the
guarantee of such Loan Party becomes or would become effective with respect to
such related Specified Swap Obligation.  If a Specified Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Specified Swap Obligation that is attributable
to swaps for which such guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.20) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f) and
(d) any U.S. Federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
July 2, 2013 (as amended from time to time), among the Borrower, the lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent.

 

“Existing Letters of Credit” is definedhas the meaning assigned to such term in
Section 2.06.

 

“Expansion Event” has the meaning assigned to such term in Section 2.04.

 

17

--------------------------------------------------------------------------------


 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average (rounded upwards, if necessary, to the next 1/100 of 1%) of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Financial Officer” means the chief executive officer, chief financial officer,
principal accounting officer, treasurer or controller of the Borrower.

 

“First Amendment” means that certain First Amendment to Credit Agreement and
Limited Waiver, dated as of November 23, 2015, among the Borrower, the
Administrative Agent, the Lenders party thereto and the other parties thereto.

 

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Borrower and its Domestic Subsidiaries directly
owns or Controls more than 50% of such Foreign Subsidiary’s issued and
outstanding Equity Interests.

 

“Flood Certificate” means a “Standard Flood Hazard Determination Form” of the
Federal Emergency Management Agency and any successor Governmental Authority
performing a similar function.

 

“Flood Program” means the National Flood Insurance Program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004, in each case as amended from time to
time, and any successor statutes.

 

“Flood Zone” means areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as amended from time to time, and any
successor statute.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located and any other
Lender that is not a United States person within the meaning of
Section 7701(a)(30) of the Code.  For purposes of this definition, the United
States of America, each State thereof and the District of Columbia shall be
deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

18

--------------------------------------------------------------------------------


 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the Issuing Banks, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Exposure other than LC Exposure as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or cash
collateralized in accordance with the terms hereof.

 

“Funding Account” means the deposit account of the Borrower to which the
Administrative Agent is authorized by the Borrower to transfer the proceeds of
any Borrowings requested or authorized pursuant to this Agreement.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting regulatory capital rules or
standards (including, without limitation, the Basel Committee on Banking
Supervision or any successor or similar authority thereto).

 

“Guarantee” means, with respect to any Person, without duplication, any
obligations of such Person (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (a) to purchase any such Indebtedness or any property
constituting security therefor, (b) to advance or provide funds or other support
for the payment or purchase of any such Indebtedness or to maintain working
capital, solvency or other balance sheet condition of such other Person
(including without limitation keep well agreements, maintenance agreements or
similar agreements or arrangements) for the benefit of any holder of
Indebtedness of such other Person, (c) to lease or purchase assets, securities
or services primarily for the purpose of assuring the holder of such
Indebtedness, or (d) to otherwise assure or hold harmless the holder of such
Indebtedness against loss in respect thereof.  The amount of any Guarantee
hereunder shall (subject to any limitations set forth therein) be deemed to be
an amount equal to the outstanding principal amount (or maximum principal
amount, if larger) of the Indebtedness in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

19

--------------------------------------------------------------------------------


 

“Holders of Secured Obligations” means the holders of the Secured Obligations
from time to time and shall include (i) each Lender and each Issuing Bank in
respect of its Loans and LC Exposure respectively, (ii) the Administrative
Agent, the Issuing Banks and the Lenders in respect of all other present and
future obligations and liabilities of the Borrower and each Loan Party of every
type and description arising under or in connection with this Agreement or any
other Loan Document, (iii) each Lender and affiliate of such Lender in respect
of Swap Agreements and Banking Services Agreements entered into with such Person
by the Borrower or any Subsidiary, (iv) each indemnified party under
Section 9.03 in respect of the obligations and liabilities of the Borrower to
such Person hereunder and under the other Loan Documents, and (v) their
respective successors and (in the case of a Lender, permitted) transferees and
assigns.

 

“Hybrid Equity Securities” means any securities issued by the Borrower, any
Subsidiary or a financing vehicle of the Borrower or any Subsidiary that (i) are
classified as possessing a minimum of “intermediate equity content” by S&P and
Basket C equity credit by Moody’s and (ii) other than solely through the
issuance of Equity Interests, (A) require no repayments or prepayments and no
redemptions, repurchases, sinking fund payments or defeasement and (B) do not
otherwise provide for (1) any obligations thereunder or in connection therewith
to become due prior to their scheduled maturity or (2) an ability (with or
without the giving of notice, the lapse of time or both) for the holder or
holders of any such securities or any trustee or agent on its or their behalf to
cause any such obligations to become due, in each case, prior to at least
91 days after the Maturity Date.

 

“Increasing Lender” has the meaning assigned to such term in Section 2.04.

 

“Indebtedness” means, as of any date of determination with respect to any
Person, without duplication:  (a) the outstanding principal amount of all
obligations for borrowed money, whether current or long-term and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments or upon which interest payments are customarily made; (b) the
maximum amount of all letters of credit (including standby and commercial) and
bankers’ acceptances, including unpaid reimbursement obligations in respect of
drawn amounts under letters of credit or bankers’ acceptance facilities; (c) all
attributable indebtedness under Capital Leases, synthetic leases, account
receivables securitization programs (including Permitted Receivables
Financings), off-balance sheet loans or similar off-balance sheet financing
products; (d) all obligations of such Person under conditional sale or other
title retention agreements relating to assets purchased by such Person (other
than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business); (e) all obligations
issued or assumed as the deferred purchase price of assets or services purchased
(other than contingent earn-out payments and other contingent deferred payments
to the extent not fixed and payable, and trade debt incurred in the ordinary
course of business and due within six (6) months of the incurrence
thereof) which would appear as liabilities on a balance sheet; (f) all preferred
Equity Interests issued by such Person and which by the terms thereof could be
(at the request of the holders thereof or otherwise) subject to mandatory
sinking fund payments, redemption or other acceleration; (g) all obligations of
such Person under take-or-pay or similar arrangements; (h) all net obligations
of such Person under Swap Agreements; (i) all Guarantees with respect to
outstanding Indebtedness of the type specified in clauses (a) through (h) above
of another person; (j) all Indebtedness of the type specified in
clauses (a) through (i) above of another Person secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to

 

20

--------------------------------------------------------------------------------


 

be secured by) any Lien on, or payable out of the proceeds of production from,
assets owned or acquired by such Person, whether or not the obligations secured
thereby have been assumed; and (k) the Indebtedness of any partnership or
unincorporated joint venture in which such Person is a general partner or a
joint venture, except to the extent that Indebtedness is expressly made
non-recourse to such Person.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) the Borrower, any of its Subsidiaries or any of its Affiliates, or (d) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof.

 

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
the Effective Date (including any and all supplements thereto) and executed
between the Administrative Agent and Coöperatieve Centrale Raiffeisen —
Boerenleenbank, B.A. “Rabobank,” New York Branch, a national banking
association, and as amended, restated, supplemented or otherwise modified from
time to time.

 

“Interest Coverage Ratio” means, the ratio, determined as of the end of each of
fiscal quarter of the Borrower for the most-recently ended four fiscal quarters,
of (a) Consolidated EBITDA to (b) Consolidated Interest Expense paid or payable
in cash, all calculated for the Borrower and its Restricted Subsidiaries on a
consolidated basis in accordance with GAAP; provided that Consolidated EBITDA
and Consolidated Interest Expense for such four fiscal quarter period or other
applicable period shall be determined on a Pro Forma Basis.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08 in the form attached hereto
as Exhibit D-2; or such other form as may be approved by the Administrative
Agent (including any form on an electronic platform or electronic transmission
system as shall be approved by the Administrative Agent), appropriately
completed and signed by a Responsible Officer of the Borrower.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any LIBOR Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a LIBOR Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and the Maturity Date and (c) with respect to any Swingline Loan, the day that
such Loan is required to be repaid and the Maturity Date.

 

“Interest Period” means with respect to any LIBOR Borrowing, the period
commencing on the date such LIBOR Loan is disbursed, converted to or continued
and ending on the date that is one, two, three or six months thereafter, as the
Borrower may elect; provided, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a LIBOR Borrowing only,

 

21

--------------------------------------------------------------------------------


 

such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
(ii) any Interest Period pertaining to a LIBOR Borrowing that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period and (iii) no Interest Period shall extend beyond the Maturity
Date.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means each of Bank of America, N.A. and JPMorgan Chase Bank,
National Association, each in its individual capacity as an issuer of Letters of
Credit hereunder and its successors in such capacity as provided in
Section 2.06(i) and any Lender appointed by the Borrower (with the consent of
such Lender and the Administrative Agent) as such by notice to the Lenders as a
replacement for any Issuing Bank who is at the time of such appointment a
Defaulting Lender.  Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case having
the force of law.

 

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

 

“LC Commitment” means, with respect to each Issuing Bank, the commitment, if
any, of such Issuing Bank to issue Letters of Credit, expressed as an amount
representing the maximum possible aggregate amount of such Issuing Bank’s LC
Exposure hereunder, as such commitment may be reduced, terminated or increased
from time to time pursuant to the provisions of this Agreement.  The initial
amount of each Issuing Bank’s LC Commitment is set forth on Schedule 1.01, or in
the Assignment and Assumption pursuant to which such Issuing Bank shall have
assumed its LC Commitment, as applicable.

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
amount of all unreimbursed LC Disbursements, including all Letter of Credit
Borrowings.  For purposes of computing the amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.05.  For all purposes of this Agreement, if on any
date of determination a Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of Rule 3.14 of the
ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

22

--------------------------------------------------------------------------------


 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Lenders” means the Persons listed on the Schedule 1.01 and any other Person
that shall have become a Lender hereunder pursuant to Section 2.04 or pursuant
to an Assignment and Assumption, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption.  Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender.

 

“Letter of Credit” means any letter of credit issued hereunder providing for the
payment of cash upon the honoring of a presentation thereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a commercial letter
of credit or a standby letter of credit.

 

“LIBO Rate” means:

 

i.                                          with respect to any LIBOR Borrowing
for any applicable Interest Period, the London interbank offered rate or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and if the LIBO Rate shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement; and

 

ii.                                       for any interest calculation with
respect to the Alternate Base Rate on any date, the rate per annum equal to the
LIBO Rate, at or about 11:00 a.m., London time determined two Business Days
prior to such date for U.S. Dollar deposits with a term of one month commencing
that day;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent; provided, further,
that in no event shall the LIBO Rate be less than 0.00%.

 

“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the LIBO Rate.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, Capital Lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

23

--------------------------------------------------------------------------------


 

“Liquidity” means, as of any time, the sum of (a) the Available Revolving
Commitment at such time, but only to the extent available to be drawn as Loans
under this Agreement in compliance (including compliance on a Pro Forma Basis)
with Section 6.11 and the other provisions of this Agreement, plus (b) amounts
available to be drawn under any Permitted Receivables Financing in compliance
(including compliance on a Pro Forma Basis) with Section 6.11 and the other
provisions of this Agreement, plus (c) the unrestricted cash and Cash
Equivalents, after giving effect to any adjustments for international tax
effects at an assumed withholding rate of 35% (or such lesser statutory rate as
may be in effect from time to time), as applicable, to the extent held by the
Borrower and the Restricted Subsidiaries on a consolidated basis as of such
time.

 

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
this Agreement, any Letter of Credit applications, the Collateral Documents, the
Subsidiary Guaranty, the Intercreditor Agreement and all other agreements,
instruments, documents and certificates identified in Section 4.01 executed and
delivered to, or in favor of, the Administrative Agent or any Lenders and
including all other pledges, powers of attorney, consents, assignments,
contracts, notices, letter of credit agreements and all other written matter
whether heretofore, now or hereafter executed by or on behalf of any Loan Party,
or any employee of any Loan Party, and delivered to the Administrative Agent or
any Lender in connection with this Agreement or the transactions contemplated
hereby.  Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to this Agreement or such Loan Document as the same may be in effect at
any and all times such reference becomes operative.

 

“Loan Parties” means the Borrower and the Subsidiary Guarantors.

 

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans. and any loans made under any Term Loan
Facility (it being understood and agreed that, as provided in Section 2.04,
certain terms applicable to the loans made under any Term Loan Facility shall be
more particularly set forth in the applicable Term Loan Amendment).

 

“Material Adverse Effect” means (A) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent) or financial condition of the Borrower and its Restricted
Subsidiaries, taken as a whole; (B) a material impairment of the rights and
remedies of the Administrative Agent, any Issuing Bank or any Lender under any
Loan Document, or of the ability of the Borrower or any Subsidiary Guarantor to
perform its obligations under any Loan Document to which it is a party; or (C) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrower or any Subsidiary Guarantor of any Loan
Document to which it is a party.

 

“Material Indebtedness” means (i) the Contingent Subordinated Obligation and
(ii) Indebtedness (other than the Loans and Letters of Credit), or obligations
in respect of one or more Swap Agreements, of any one or more of the Borrower
and its Restricted Subsidiaries in an aggregate principal amount exceeding
$50,000,000.  For purposes of determining Material Indebtedness, the
“obligations” of the Borrower or any Restricted Subsidiary in respect of any

 

24

--------------------------------------------------------------------------------


 

Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Restricted Subsidiary would
be required to pay if such Swap Agreement were terminated at such time.

 

“Material Restricted Subsidiary” means (i) each Restricted Subsidiary that is a
borrower or guarantor of any Material Indebtedness or a guarantor of any
Indebtedness under the Senior Notes, (ii) any other Restricted Subsidiary (other
than a Receivables Financing SPC) with assets of $500,000 or more and (iii) any
other Restricted Subsidiary that owns any material domestic intellectual
property; provided, however, if the aggregate assets of Restricted Subsidiaries
(other than Receivables Financing SPCs) that are not Material Restricted
Subsidiaries at any time exceeds $10,000,000, the Borrower shall designate
one or more of such Restricted Subsidiaries as Material Restricted Subsidiaries
such that, after giving effect to such designations, the aggregate assets of
Restricted Subsidiaries (other than Receivables Financing SPCs) that are not
Material Restricted Subsidiaries shall be less than $10,000,000.

 

“Maturity Date” means March 26, 2020January 4, 2022 or any earlier date on which
the Commitments are reduced to zero or otherwise terminated pursuant to the
terms hereof.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” shall mean an agreement, including a fee and/or leasehold mortgage,
deed of trust or any other document, creating and evidencing a first priority
Lien (subject to Permitted Liens) on an owned or leased Mortgaged Property, as
applicable, which shall be substantially in the form of Exhibit H or other form
reasonably satisfactory to the Administrative Agent, with such schedules and
including such provisions as shall be necessary to conform such document to
applicable local or foreign law or as shall be customary under applicable local
or foreign Law; provided that so long as the Senior 2017 Notes are outstanding,
any Mortgage on any “Principal Property”, as defined in the indenture pursuant
to which the Senior 2017 Notes were issued, will only secure an aggregate
principal amount of Indebtedness such as will not trigger the equal and ratable
sharing provision in Section 3.5 of such indenture.

 

“Mortgaged Property” shall mean (a) each Real Property identified on Schedule
1.01(b) hereto and (b) each parcel or related parcels of Real Property, if any,
which shall be subject to a Mortgage delivered after the Effective Date pursuant
to Section 5.11.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

 

“Net Cash Proceeds” means, with respect to any Asset Sale, (a) the cash proceeds
received in respect of such Asset Sale including (i) any cash received in
respect of any non-cash proceeds (including any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise, but

 

25

--------------------------------------------------------------------------------


 

excluding any interest payments), but only as and when received, net of (b) the
sum of (i) all fees and out-of-pocket expenses paid to third parties (other than
Affiliates) in connection with such Asset Sale, (ii) the amount of all payments
required to be made as a result of such Asset Sale to repay Indebtedness (other
than Loans) secured by such asset or otherwise subject to mandatory prepayment
as a result of such Asset Sale and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such Asset Sale occurred or the next succeeding year and
that are directly attributable to such Asset Sale (as determined reasonably and
in good faith by a Financial Officer).

 

“Non-Extension Notice Date” has the meaning assigned to such term in
Section 2.06(b)(viii).

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to the
Lenders or to any Lender, the Administrative Agent, the Issuing Banks or to any
Issuing Bank or any indemnified party arising under the Loan Documents.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or
articles of formation or organization and operating agreement; and (c) with
respect to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19 or 2.20).

 

26

--------------------------------------------------------------------------------


 

“Participant” has the meaning set forth in Section 9.04.

 

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Acquisition” means an acquisition by the Borrower or any of its
Restricted Subsidiaries which (i) is an acquisition of a Person or assets of a
Person in a line of business permitted by Section 6.03(b), (ii) both immediately
before and immediately after giving effect to such acquisition, no Default
exists, (iii) after giving effect to such acquisition on a Pro Forma Basis,
(x) the Borrower and its Restricted Subsidiaries shall be in compliance with a
Total Capitalization Ratio of no more than 0.75 to 1.00 and (y) the Borrower and
its Restricted Subsidiaries are in compliance with each of the financial
covenants set forth in Section 6.11, (iv) is approved by the board of directors
(or similar governing body) or the requisite shareholders (or other
equityholders) of the Person being acquired or Person transferring the assets
being acquired, (v) if an acquisition of Equity Interests of a Person, greater
than fifty percent (50%) of all issued and outstanding Equity Interests of such
Person is acquired, (vi) after giving effect to such acquisition, the Liquidity
of the Borrower and its Restricted Subsidiaries shall not be less than
$200,000,000, and (vii) unless otherwise agreed to by the Administrative Agent,
each Person acquired shall become a Restricted Subsidiary, unless such Person is
designated as an Unrestricted Subsidiary, in compliance with this Agreement.

 

“Permitted Encumbrances” means:

 

(a)                                 Liens imposed by law for Taxes that are not
yet delinquent or are being contested in compliance with Section 5.04;

 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, landlord’s and other like Liens imposed by law,
arising in the ordinary course of business and securing obligations that are not
overdue by more than 30 days or are being contested in compliance with
Section 5.04;

 

(c)                                  pledges and deposits under workers’
compensation, unemployment insurance and other social security laws or
regulations;

 

(d)                                 deposits or pledges to secure the
performance of bids, trade contracts, leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business;

 

(e)                                  judgment Liens in respect of judgments (or
appeal or surety bond relating to such judgments) that do not constitute an
Event of Default under clause (k) of Article VII;

 

(f)                                   easements, zoning restrictions, licenses,
title restrictions, rights-of-way and similar encumbrances on Real Propertyreal
property imposed by law or incurred or granted by the Borrower or any Subsidiary
in the ordinary course of business that do not secure any material monetary
obligations and do not materially detract from the value of the affected

 

27

--------------------------------------------------------------------------------


 

property or materially interfere with the ordinary conduct of business of the
Borrower or any Subsidiary; and

 

(g)                                  minor imperfections in title that do not
materially detract from the value of the affected property or materially
interfere with the ordinary conduct of business of Borrower or any Subsidiary;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Liens” means, at any time, Liens in respect of property of the
Borrower or any Restricted Subsidiary permitted to exist at such time pursuant
to the terms of Section 6.02.

 

“Permitted Receivables Financing” means any one or more receivables financings
in which (a) any Loan Party or any Restricted Subsidiary (i) sells (as
determined in accordance with GAAP) any accounts (as defined in the Uniform
Commercial Code as in effect in the State of New York), payment intangibles (as
defined in the Uniform Commercial Code as in effect in the State of New York),
notes receivable, rights to future lease payments or residuals (collectively,
together with certain property relating thereto and the right to collections
thereon, being the “Transferred Assets”) to any Person that is not a Subsidiary
or Affiliate of the Borrower (with respect to any such transaction, the
“Receivables  Financier”), (ii) borrows from such Receivables Financier and
secures such borrowings by a pledge of such Transferred Assets and/or
(iii) otherwise finances its acquisition of such Transferred Assets and, in
connection therewith, conveys an interest in such Transferred Assets to the
Receivables Financier or (b) any Loan Party or any Restricted Subsidiary sells,
conveys or otherwise contributes any Transferred Assets to a Receivables
Financing SPC, which Receivables Financing SPC then (i) sells (as determined in
accordance with GAAP) any such Transferred Assets (or an interest therein) to
any Receivables Financier, (ii) borrows from such Receivables Financier and
secures such borrowings by a pledge of such Transferred Assets or
(iii) otherwise finances its acquisition of such Transferred Assets and, in
connection therewith, conveys an interest in such Transferred Assets to the
Receivables Financier; provided that (A) the aggregate Attributed Principal
Amount for all such financings shall not at any time exceed $625,000,000 and
(B) such financings shall not involve any recourse to any Loan Party or any
Restricted Subsidiary for any reason other than (x) repurchases of non-eligible
assets or (y) indemnifications for losses other than credit losses related to
the Transferred Assets.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledge Subsidiary” means (i) each Domestic Subsidiary which is a Restricted
Subsidiary, (ii) each First Tier Foreign Subsidiary which is a Material
Restricted Subsidiary and

 

28

--------------------------------------------------------------------------------


 

(iii) each Domestic Subsidiary which is a Receivables Financing SPC, but, in the
case of the foregoing clauses (i) and (iii), excluding any Equity Interests
owned by a Receivables Financing SPC or, so long as the Senior 2017 Notes are
outstanding, any direct or indirect subsidiary of Dean Holding Company which
owns one or more “Principal Properties”, as defined in the indenture pursuant to
which the Senior 2017 Notes were issued.

 

“Premises” shall have the meaning assigned thereto in the applicable Mortgage.

 

“Prior Credit Agreement” means that certain Credit Agreement, dated as of
July 2, 2013 (as amended from time to time), among the Borrower, the lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent.

 

“Pro Forma Basis” means, with respect to any transactionSpecified Transaction,
that for purposes of calculating the financial covenants set forth in
Section 6.11, such transaction shall be deemed to have occurred as of the
first day of the most recent four fiscal quarter period preceding the date of
such transaction for which financial statements were required to be delivered
pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of the first
financial statements following the Second Amendment Effective Date pursuant to
Section 5.01, as of the first day of the most recent four fiscal quarter period
ending on the last day of the most recent quarter for which financial statements
have been delivered to the Administrative Agent prior to the Second Amendment
Effective Date).  In connection with the foregoing, (a) with respect to the
incurrence of any Indebtedness, such Indebtedness shall be deemed to have been
incurred as of the first day of the applicable period, (b) with respect to the
retirement, repayment or refinancing of any Indebtedness, such Indebtedness
shall be deemed to have been retired, repaid or refinanced, as the case may be,
as of the first day of the applicable period, (c) with respect to any Asset Sale
or Recovery Event, (i) income statement and cash flow statement items (whether
positive or negative) attributable to the property disposed of shall be excluded
to the extent relating to any period occurring prior to the date of such
transaction and (ii) Indebtedness which is retired shall be excluded and deemed
to have been retired as of the first day of the applicable period, and (cd) with
respect to any Permitted Acquisition, (i) income statement and cash flow
statement items attributable to the Person or property acquired shall be
included to the extent relating to any period applicable in such calculations to
the extent (A) such items are not otherwise included in such income statement
and cash flow statement items for the Borrower and its Subsidiaries in
accordance with GAAP or in accordance with any defined terms set forth in
Section 1.01 and (B) such items are supported by financial statements or other
information reasonably satisfactory to the Administrative Agent and (ii) any
Indebtedness incurred or assumed by any Loan Party or any Subsidiary (including
the Person or property acquired) in connection with such transaction and any
Indebtedness of the Person or property acquired which is not retired in
connection with such transaction (A) shall be deemed to have been incurred as of
the first day of the applicable period and (B) if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination.

 

“Public Lender” has the meaning assigned to such term in Section 5.01.

 

29

--------------------------------------------------------------------------------


 

“Real Property” shall mean, collectively, all right, title and interest in and
to any and all parcels of or interests in real property owned or leased by any
person, whether by lease, license or other means, together with, in each case,
all easements, hereditaments and appurtenances relating thereto, all
improvements and appurtenant fixtures and equipment, all general intangibles and
contract rights and other property and rights incidental to the ownership, lease
or operation thereof, and proceeds of the same.

 

“Receivables Financier” shall have the meaning set forth in the definition of
Permitted Receivables Financing.

 

“Receivables Financing SPC” means, in respect of any Permitted Receivables
Financing, any Subsidiary or Affiliate of the Borrower to which any Restricted
Subsidiary sells, contributes or otherwise conveys Transferred Assets in
connection with such Permitted Receivables Financing and each general partner of
any such Subsidiary or Affiliate.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Recovery Event” means the receipt by the Borrower or any of its Restricted
Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of their respective property or assets.

 

“Register” has the meaning set forth in Section 9.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, employees,
administrators, managers, representatives, partners, agents and advisors of such
Person and such Person’s Affiliates.

 

“Replacement Lender” has the meaning set forth in Section 2.20(a).

 

“Required Lenders” means, at any time, Lenders having Revolving Exposures and
unused Commitments representing more than 50% of the sum of the total Revolving
Exposures and unused Commitments at such time, subject to Section 2.21.

 

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Resignation Effective Date” has the meaning assigned to such term in
Article VIII.

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer or controller
of a Loan Party, and, solely for purposes of the delivery of incumbency and
secretary certificates, the secretary or any assistant secretary of a Loan Party
and, solely for purposes of notices given pursuant to Article II, any other

 

30

--------------------------------------------------------------------------------


 

officer of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests and Hybrid
Equity Securities in (or of) the Borrower or any Restricted Subsidiary, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interests and Hybrid
Equity Securities in (or of) the Borrower or any Restricted Subsidiary or any
option, warrant or other right to acquire any such Equity Interests and Hybrid
Equity Securities in (or of) the Borrower or any Restricted Subsidiary.

 

“Restricted Subsidiaries” means the Subsidiaries of the Borrower other than the
Unrestricted Subsidiaries.

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and Swingline Exposure at such time.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

 

“Sanction(s)” means any international economic sanction or trade embargo
imposed, administered or enforced by OFAC, the United Nations Security Council,
the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Second Amendment” means that certain Second Amendment to Credit Agreement,
dated as of the Second Amendment Effective Date, among the Loan Parties, the
Administrative Agent, the Consenting Lenders (as defined therein) and the other
parties thereto.

 

“Second Amendment Effective Date” means January 4, 2017.

 

“Secured Obligations” means all Obligations, together with all Swap Obligations
and Banking Services Obligations owing to one or more Lenders or their
respective Affiliates (or a Person that was a Lender or Affiliate of a Lender at
the time the Swap Obligation or Banking Services Obligation was entered into);
provided that the definition of “Secured Obligations” shall not create any
guarantee by any Loan Party of (or grant of security interest by any Loan Party
to support, as applicable) any Excluded Swap Obligations of such Loan Party for
purposes of determining any obligations of any Loan Party.

 

31

--------------------------------------------------------------------------------


 

“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the Effective Date, between the
Loan Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the other Holders of Secured Obligations, and any other pledge or
security agreement entered into, after the Effective Date by any other Loan
Party (as required by this Agreement or any other Loan Document), or any other
Person, as the same may be amended, restated or otherwise modified from time to
time.

 

“Senior 2017 Notes” means those certain 6.9% Senior Notes due 2017 issued
pursuant to the Indenture dated as of January 15, 1995 by and between Dean
Holding Company and Bank of America Illinois, as trustee, in an aggregate
outstanding principal amount of $142,000,000 as of the Effective Date.

 

“Senior Notes” means (i) the Senior 2017 Notes and (ii) those certain 6.5%
Senior Notes due 2023 issued pursuant to the terms of the Indenture dated as of
February 25, 2015 by and between the Borrower, the guarantors listed therein and
The Bank of New York Trust Company, as trustee, in an aggregate outstanding
principal amount of $700,000,000 as of the Effective Date.

 

“Senior Secured Net Leverage Ratio” means, on any date, the ratio of
(a) Consolidated Senior Secured Indebtedness on such date, minus
(x) unrestricted cash and Cash Equivalents, after giving effect to any
adjustments for international tax effects at an assumed withholding rate of 35%
(or such lesser statutory rate as may be in effect from time to time), as
applicable, in an aggregate amount not to exceed $50,000,000 to the extent held
by the Borrower and the Restricted Subsidiaries on a consolidated basis on such
date and (y) the aggregate outstanding principal amount of any Permitted
Receivables Financing to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters ended on such date (or, if such date is not the last
day of a fiscal quarter, ended on the last day of the fiscal quarter most
recently ended prior to such date). For purposes of this Agreement, proceeds
from Equity Issuances described in Section 6.04(r) shall be deemed not to be
“unrestricted cash and Cash Equivalents”.

 

“Solvent” means, in reference to the Loan Parties, that the fair value of all
assets of the Loan Parties (taken as a whole), measured on a going concern
basis, exceeds all probable liabilities of the Loan Parties (taken as a whole),
including those to be incurred pursuant to this Agreement.

 

“Specified Agents” means Bank of America, N.A., in its capacity as
Administrative Agent, and JPMorgan Chase Bank, National Association.

 

“Specified Sales” means (a) the sale, transfer, lease or other disposition of
inventory and materials in the ordinary course of business, (b) the sale,
transfer, lease or other disposition of obsolete or worn-out property or assets
in the ordinary course of business, (c) the sale, transfer or other disposition
of cash or Cash Equivalents, (d) the sale, transfer or other disposition of
Equity Interests of Unrestricted Subsidiaries, (e) dispositions of accounts
receivable in connection with the collection or compromise thereof in the
ordinary course of business and (f) dispositions of property to the extent that
such property is exchanged for credit against the purchase price of similar
replacement property.

 

32

--------------------------------------------------------------------------------


 

“Specified Subsidiary” means any Restricted Subsidiary that is not a Loan Party
(or not required to become a Loan Party pursuant to the terms of this
Agreement).

 

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

 

“Specified Transaction” means, with respect to any period, any (i) Permitted
Acquisition or other investment, (ii) sale or transfer of assets or property or
other asset disposition (including any disposal, abandonment or discontinuance
of operations in any Recovery Event) and (iii) incurrence, amendment,
modification, repayment or refinancing of Indebtedness.

 

“Subordinated Indebtedness” of the Borrower or any Restricted Subsidiary means
any Indebtedness of such Person the payment of which is subordinated to payment
of the Secured Obligations.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Subsidiary Guarantor” means each Material Restricted Subsidiary that becomes a
party to a Subsidiary Guaranty (including pursuant to a joinder or supplement
thereto); provided, that notwithstanding any other provision of this Agreement,
no Foreign Subsidiary (or any Domestic Subsidiary owned by a Foreign Subsidiary)
shall be a Subsidiary Guarantor or shall otherwise be required to guarantee or
pledge its assets in support of any obligations hereunder.

 

“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
(including any and all supplements thereto) and executed by each Subsidiary
Guarantor, and any other guaranty agreements as are requested by the
Administrative Agent and its counsel, in each case as amended, restated,
supplemented or otherwise modified from time to time.

 

“Supplemental Collateral Agent” has the meaning specified in the final paragraph
of Article VIII.

 

“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a) (i) prepared by a surveyor or engineer licensed to perform
surveys in the state where such Mortgaged Property is located, (ii) certified by
the surveyor (in a manner reasonably acceptable to the Administrative Agent) to
the Administrative Agent and the Title Company, (iii) complying in all respects
with the minimum detail requirements of the American Land Title Association as
such requirements are in effect on the date of preparation of such survey and
(iv) sufficient for the Title Company to remove all standard survey exceptions
from the Title Policy (or

 

33

--------------------------------------------------------------------------------


 

commitment) relating to such Mortgaged Property and issue the endorsements of
the type required by Section 4.01(a)(viii) and (b) otherwise reasonably
acceptable to the Administrative Agent.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions (other than in respect of Equity Interests
of the Borrower), in each case entered into to hedge or mitigate risks to which
the Borrower or any Subsidiary reasonably believes it has actual exposure or
entered into in order to effectively cap, collar or exchange interest rates;
provided that no phantom stock or similar plan providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.

 

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements
(including any “Swap Agreements” (as defined in the ExistingPrior Credit
Agreement)) permitted hereunder (to the extent the provider of such Swap
Agreement is a Lender or was a Lender (or an Affiliate of any such Lender) at
the time such Swap Agreement is entered into), and (b) any and all
cancellations, buy backs, reversals, terminations or assignments of any Swap
Agreement transaction.

 

“Swingline Commitment” means, with respect to the Swingline Lender, the
commitment, if any, of the Swingline Lender to make Swingline Loans, expressed
as an amount representing the maximum possible aggregate amount of the Swingline
Lender’s Swingline Exposure hereunder, as such commitment may be reduced,
terminated or increased from time to time pursuant to the provisions of this
Agreement.  The initial amount of the Swingline Lender’s Swingline Commitment is
set forth on Schedule 1.01, or in the Assignment and Assumption pursuant to
which the Swingline Lender shall have assumed its Swingline Commitment, as
applicable.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender” means Bank of America, N.A., in its capacity as a lender of
Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.05.

 

“Syndication Agent” means Morgan Stanley Senior Funding, Inc. and JPMorgan Chase
Bank, N.A., each in its capacity as syndication agent for the Lenders hereunder,
and its successors and assigns in such capacity.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

34

--------------------------------------------------------------------------------


 

“Title Company” means any title insurance company as shall be retained by
Borrower and reasonably acceptable to the Administrative Agent.

 

“Title Policy” shall haveTerm Loan Amendment” has the meaning assigned to such
term in Schedule 5.11Section 2.04.

 

“Term Loan Facility” has the meaning assigned to such term in Section 2.04.

 

“Top-Tier Property” means any owned Real Property of the Borrower and the
Guarantors with an individual net book value of greater than or equal to
$20,000,000.

 

“Total Capitalization” means, as of any date of determination, with respect to
the Borrower and its Restricted Subsidiaries on a consolidated basis, the sum of
Consolidated Funded Indebtedness plus consolidated shareholders’ equity of the
Borrower and its Restricted Subsidiaries, determined in accordance with GAAP.

 

“Total Capitalization Ratio” means, on any date, the ratio of (a) Consolidated
Funded Indebtedness (including, for the avoidance of doubt, the aggregate
outstanding amount of any Permitted Receivables Financing), minus unrestricted
cash and Cash Equivalents, after giving effect to any adjustments for
international tax effects at an assumed withholding rate of 35% (or such lesser
statutory rate as may be in effect from time to time), as applicable, in an
aggregate amount not to exceed $50,000,000 to the extent held by the Borrower
and the Restricted Subsidiaries on a consolidated basis on such date to
(b) Total Capitalization as of the end of the most recently ended fiscal
quarter.

 

“Total Net Leverage Ratio” means, on any date, the ratio of (a) Consolidated
Funded Indebtedness (including, for the avoidance of doubt, the aggregate
outstanding amount of any Permitted Receivables Financing), minus unrestricted
cash and Cash Equivalents, after giving effect to any adjustments for
international tax effects at an assumed withholding rate of 35% (or such lesser
statutory rate as may be in effect from time to time), as applicable, in an
aggregate amount not to exceed $50,000,000 to the extent held by the Borrower
and the Restricted Subsidiaries on a consolidated basis on such date on such
date to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters ended on such date (or, if such date is not the last day of a fiscal
quarter, ended on the last day of the fiscal quarter most recently ended prior
to such date); provided that Consolidated Funded Indebtedness and Consolidated
EBITDA for such four fiscal quarter period or other applicable period shall be
determined on a Pro Forma Basis.

 

“Transactions” means the execution, delivery and performance by the Loan Parties
of the Loan Documents, the borrowing of Loans and other credit extensions, the
use of the proceeds thereof and the issuance of Letters of Credit hereunder.

 

“Transferred Assets” shall have the meaning set forth in the definition of
Permitted Receivables Financing.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.

 

35

--------------------------------------------------------------------------------


 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is:  (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

 

“Unrestricted Subsidiaries” means (i) any Captive Insurance Company and each
Receivables Financing SPC, (ii) any Subsidiary of the Borrower set forth on
Schedule 1.01(c) hereto (as of the Second Amendment Effective Date, the
Unrestricted Subsidiaries of the Borrower are set forth on Schedule
1.01(c) hereto), (iii) any Restricted Subsidiary of the Borrower (other than any
Restricted Subsidiary that owns, either directly or through its Subsidiaries,
any Equity Interests or Indebtedness of, or owns or holds any Lien on, any
property of, the Borrower or any Subsidiary thereof (other than solely such
Subsidiary or any Subsidiary of the Subsidiary to be so designated)) designated
by the Borrower after the Second Amendment Effective Date as an Unrestricted
Subsidiary by written notice to the Administrative Agent; provided, that the
Borrower shall only be permitted to so designate a Subsidiary as an Unrestricted
Subsidiary after the Second Amendment Effective Date (with the reasonable
consent of the Specified Agents) so long as (a) no Default has occurred and is
continuing or would result therefrom, (b) immediately after giving effect to
such designation, the Borrower shall be in compliance, on a Pro Forma Basis,
with the financial covenants set forth in Section 6.11 and (c) the Borrower
shall have delivered to the Administrative Agent an officer’s certificate
executed by a Responsible Officer of the Borrower, certifying compliance with
the requirements of preceding clauses (a) and (b), and containing the
calculations and information required by the preceding clause (b) and (iv) any
subsidiary of an Unrestricted Subsidiary. Notwithstanding the foregoing, no
Subsidiary that guarantees or otherwise becomes directly or indirectly liable
for any Material Indebtedness of any Loan Party shall be an Unrestricted
Subsidiary.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to

 

36

--------------------------------------------------------------------------------


 

time under the Bail-In Legislation for the applicable EEA Member Country, which
write-down and conversion powers are described in the EU Bail-In Legislation
Schedule.

 

Classification of Loans and Borrowings.  For purposes of this Agreement, Loans
may be classified and referred to by Class (e.g., a “Revolving Loan”) or by Type
(e.g., a “LIBOR Loan”) or by Class and Type (e.g., a “LIBOR Revolving Loan”). 
Borrowings also may be classified and referred to by Class (e.g., a “Revolving
Borrowing”) or by Type (e.g., a “LIBOR Borrowing”) or by Class and Type (e.g., a
“LIBOR Revolving Borrowing”).

 

Terms Generally.  The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”.  The word “will” shall be
construed to have the same meaning and effect as the word “shall”.  The word
“law” shall be construed as referring to all statutes, rules, regulations, codes
and other laws (including official rulings and interpretations thereunder having
the force of law or with which affected Persons customarily comply), and all
judgments, orders and decrees, of all Governmental Authorities.  Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, this Agreement and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

Accounting Terms; GAAP.  Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided that, if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change in GAAP occurring after
the Effective Date or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.  Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Accounting

 

37

--------------------------------------------------------------------------------


 

Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein, (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof and (iii) in a manner such that any obligations relating to a
lease that was accounted for by the Borrower as an operating lease as of the
Effective Date and any similar lease entered into after the Effective Date by
the Borrower or any Subsidiary shall be accounted for as obligations relating to
an operating lease and not as Capital Lease Obligations.  Without limiting the
foregoing, leases shall continue to be classified and accounted for on a basis
consistent with that reflected in the Borrower’s historical financial statements
for all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.

 

Letter of Credit Amounts.  Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Letter of Credit
documentation related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the maximum stated amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such time.

 

Times of Day; Rates.  Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable). The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “LIBO Rate” or with respect to any comparable or
successor rate thereto.

 

b)                                     The Credits

 

Commitments.  Subject to the terms and conditions set forth herein, each Lender
agrees (severally and not jointly) to make Revolving Loans in dollars to the
Borrower from time to time on any Business Day during the Availability Period in
an aggregate principal amount that will not result in (a) such Lender’s
Revolving Exposure exceeding such Lender’s Commitment or (b) the sum of the
total Revolving Exposures exceeding the Aggregate Commitment.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Loans.

 

Loans and Borrowings.  (a) Each Revolving Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Revolving Loans made by the
Lenders ratably in accordance with their respective Commitments.  The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other

 

38

--------------------------------------------------------------------------------


 

Lender’s failure to make Loans as required.  Any Swingline Loan shall be made in
accordance with the procedures set forth in Section 2.05.

 

i.     
                                                                                                                             
Subject to Section 2.14, each Revolving Borrowing shall be comprised entirely of
ABR Loans or LIBOR Loans as the Borrower may request in accordance herewith. 
Each Swingline Loan shall be an ABR Loan or shall bear interest at an alternate
rate agreed upon by the Borrower and the Swingline Lender.  Each Lender at its
option may make any LIBOR Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan (and in the case of an Affiliate, the
provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate
to the same extent as to such Lender); provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.

 

ii.  
                                                                                                                             
At the commencement of each Interest Period for any LIBOR Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $10,000,000.  At the time that each ABR Revolving
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000; provided that an
ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the Aggregate Commitment or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.06(e). 
Each Swingline Loan shall be in an amount that is an integral multiple of
$100,000 and not less than $500,000.  Borrowings of more than one Type and
Class may be outstanding at the same time; provided that there shall not at any
time be more than a total of ten (10) LIBOR Borrowings outstanding.

 

iii.                                                                                                                             
Notwithstanding any other provision of this Agreement, the Borrower shall not be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect to a Revolving Borrowing would end after
the Maturity Date.

 

iv.                                                                                                                            
Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent, and such Lender.

 

Requests for Revolving Borrowings.  To request a Revolving Borrowing, the
Borrower shall notify the Administrative Agent of such request either by
delivery of a written Borrowing Request signed by the Borrower (delivered by
hand or telecopy) or by telephone (provided that any telephonic notice must be
confirmed immediately by delivery to the Administrative Agent of a Borrowing
Request) (a) in the case of a LIBOR Borrowing, not later than 1:30 p.m., New
York City time, three Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, not later than 1:30 p.m., New York City
time, on the date of the proposed Borrowing; provided that any such notice of an
ABR Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e) may be given not later than 9:00 a.m., New York
City time, on the date of the proposed Borrowing.  Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
signed by the Borrower.  Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

 

39

--------------------------------------------------------------------------------


 

the aggregate amount of the requested Borrowing;

 

the date of such Borrowing, which shall be a Business Day;

 

whether such Borrowing is to be an ABR Borrowing or a LIBOR Borrowing;

 

in the case of a LIBOR Borrowing, the initial Interest Period to be applicable
thereto, which shall be a period contemplated by the definition of the term
“Interest Period”; and

 

the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

 

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested LIBOR Revolving Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

Expansion Option.  (a) The Borrower may from time to time elect to (i) increase
the Commitments (each a “Revolver Increase”) and/or (ii) request one or more
term loan facilities hereunder (each, a “Term Loan Facility” and, together with
any Revolver Increase, an “Expansion Event”), in each case upon notice to the
Administrative Agent (which shall promptly notify the Lenders) in minimum
increments of $50,000,000 so long as, after giving effect thereto, the aggregate
principal amount of all such increasesExpansion Events does not exceed an amount
equal to (x) $200,000,000 minus (y) the aggregate principal amount of term loans
funded in reliance on Section 6.01(m).  At the time of sending any such notice
with respect to a Revolver Increase, the Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than five Business Days
from the date of delivery of such notice to the Lenders).

 

EachWith respect to a Revolver Increase, each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Applicable Percentage of such requested increase.  Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment.

 

The Administrative Agent shall notify the Borrower and each Lender of the
Lenders’ responses to each request for a Revolver Increase made hereunder (each
Lender so agreeing to an increase in its Commitment, an “Increasing Lender”). 
To achieve the full amount of a requested increaseRevolver Increase and/or to
provide for a Term Loan Facility, the Borrower may arrange for (1) any such
increaseRevolver Increase to be provided by the Increasing Lenders as well as
one or more new banks, financial institutions or other entities (each such new
bank, financial institution or other entity, an “Augmenting LenderRevolving
Lender”), which agree to provide new Commitments, and/or (2) any such Term Loan
Facility to be provided by one or more new banks, financial institutions or
other entities that agree to provide commitments for such Term Loan Facility
(which, for the avoidance of doubt, may include any existing Lender) (each such

 

40

--------------------------------------------------------------------------------


 

new bank, financial institution or other entity, an “Augmenting Term Lender”
and, together with the Augmenting Revolving Lenders, the “Augmenting Lenders”;
provided that no Ineligible Institution may be an Augmenting Lender), which
agree to provide new Commitments; provided further that (i) each Augmenting
Lender, shall be subject to the approval of the Borrower and, the Administrative
Agent and, in the case of Augmenting Revolving Lenders, the Swingline Lender and
each Issuing Bank, such approvals not to be unreasonably withheld or delayed,
and (ii) (x) in the case of an Increasing Lender, the Borrower and such
Increasing Lender execute an agreement substantially in the form of
Exhibit B-1 hereto or other agreement or amendment to this Agreement in form
satisfactory to the Administrative Agent, and (y) in the case of an Augmenting
Revolving Lender, the Borrower and such Augmenting Revolving Lender execute an
agreement substantially in the form of Exhibit B-2 hereto or other agreement or
amendment to this Agreement in form satisfactory to the Administrative Agent. 
No consent of any Lender shall be required for any increase in
CommitmentsExpansion Event pursuant to this Section 2.04.  Increases and new
CommitmentsExpansion Events created pursuant to this Section 2.04 shall become
effective on the date agreed by the Borrower, the Administrative Agent and the
relevant Increasing Lenders or Augmenting Lenders, and the Administrative Agent
shall notify each Lender thereof.

 

Notwithstanding the foregoing, no Expansion Event (or increase in the
Commitments (or in the Commitment of any Lender) shall become effective under
this paragraph unless, (i) on the proposed date of the effectiveness of such
increaseExpansion Event, (A) the conditions set forth in paragraphs (a) and
(b) of Section 4.02 shall be satisfied or waived by the Required Lenders and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Borrower and (B) the Borrower
shall be in compliance (on a Pro Forma Basis) with the covenants contained in
Section 6.11 and (ii) the Administrative Agent shall have received documents
consistent with those delivered on the Effective Date as to the organizational
power and authority of the Borrower to borrow hereunder after giving effect to
such increaseExpansion Event.  On the effective date of any increase in the
CommitmentsRevolver Increase, (i) each relevant Increasing Lender and Augmenting
Revolving Lender shall make available to the Administrative Agent such amounts
in immediately available funds as the Administrative Agent shall determine, for
the benefit of the other Lenders, as being required in order to cause, after
giving effect to such increase and the use of such amounts to make payments to
such other Lenders, each Lender’s portion of the outstanding Revolving Loans of
all the Lenders to equal its Applicable Percentage of such outstanding Revolving
Loans, and (ii) the Borrower shall be deemed to have repaid and reborrowed all
outstanding Revolving Loans as of the date of any increase in the Commitments
(with such reborrowing to consist of the Types of Revolving Loans, with related
Interest Periods if applicable, specified in a notice delivered by the Borrower,
in accordance with the requirements of Section 2.03).  The deemed payments made
pursuant to clause (ii) of the immediately preceding sentence shall be
accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each LIBOR Loan, shall be subject to indemnification by the Borrower
pursuant to the provisions of Section 2.16 if the deemed payment occurs other
than on the last day of the related Interest Periods.  Nothing contained in this
Section 2.04 shall constitute, or otherwise be deemed to be, a commitment on the
part of any Lender to increase its Commitment hereunder, or to provide a new
commitment in respect of a Term Loan Facility, at any time.

 

41

--------------------------------------------------------------------------------


 

(a)                                 With respect to any Term Loan Facility (the
terms of which shall be set forth in a Term Loan Facility amendment (a “Term
Loan Amendment”) the form of which is reasonably acceptable to the
Administrative Agent):

 

(i)                                     the maturity date and scheduled
amortization for such Term Loan Facility shall be as agreed by the Borrower and
the Augmenting Term Lenders providing such Term Loan Facility; provided that
such maturity date shall not be earlier than the Maturity Date;

 

(ii)                                  the interest rate margins, any applicable
fees (e.g., arrangement, upfront and/or unused fees) and, subject to clause
(e)(i) above, the amortization schedule applicable to such Term Loan Facility
shall be as agreed by the Borrower and Lenders providing such Term Loan
Facility;

 

(iii)                               such Term Loan Facility shall share ratably
in any mandatory prepayments pursuant to Section 2.11(b);

 

(iv)                              the obligations under such Term Loan Facility
shall constitute Obligations of the Borrower hereunder and shall be secured and
guaranteed on a pari passu basis with all other Obligations;

 

(v)                                 the applicable Augmenting Term Lenders shall
be included in any determination of the Required Lenders; provided that, except
as otherwise provided in Section 9.02, any matters that affect only such Term
Loan Facility may be approved by applicable Augmenting Term Lenders holding a
majority of such Term Loan Facility (and/or related commitments) to the extent
specified in the applicable Term Loan Amendment;

 

(vi)                              such Term Loan Facility shall be effected
pursuant to a Term Loan Amendment executed and delivered by the Borrower, the
Administrative Agent and the applicable Augmenting Term Lenders, which Term Loan
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, the Borrower and the
applicable Augmenting Term Lenders, to effect the provisions of this
Section 2.04; and

 

(vii)                           such Term Loan Facility shall have terms and
conditions reasonably satisfactory to the Administrative Agent and covenants and
events of default that, taken as a whole, are not materially more favorable to
the investors and/or lenders providing such Term Loan Facility than, the Loan
Documents (other than with respect to pricing and fees, and to the extent
permitted above, maturity date, amortization, mandatory prepayments and interest
rate and except for such other terms which (x) the existing Lenders receive the
benefit of or (y) are applicable only after the latest Maturity Date then in
effect).

 

Swingline Loans.  (b) Subject to the terms and conditions set forth herein, the
Swingline Lender, in reliance upon the agreements of the other Lenders set forth
in this Section 2.05, agree to make Swingline Loans in dollars to the Borrower
from time to time during the Availability Period, in an aggregate principal
amount at any time outstanding that will not result in

 

42

--------------------------------------------------------------------------------


 

(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$100,000,000, (ii) the Swingline Lender’s Swingline Exposure exceeding the
Swingline Lender’s Swingline Commitment, and (iii) the sum of the total
Revolving Exposures exceeding the Aggregate Commitment; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans.  To request a Swingline Loan, the Borrower shall
notify the Administrative Agent of such request by telephone (provided that any
telephonic notice must be confirmed immediately by delivery to the Swingline
Lender and the Administrative Agent of a Borrowing Request), not later than
2:00 p.m., New York City time, on the day of a proposed Swingline Loan.  Each
such notice shall be irrevocable and shall specify the requested date (which
shall be a Business Day) and amount of the requested Swingline Loan and whether
such Swingline Loan shall be an ABR Revolving Loan bearing interest at a rate
per annum applicable to an ABR Revolving Loan or shall bear interest at an
alternate rate agreed upon by the Borrower and the Swingline Lender.  The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower.  The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the Funding
Account (or, in the case of a Swingline Loan made to finance the reimbursement
of an LC Disbursement as provided in Section 2.06(e), by remittance to the
relevant Issuing Bank) on the requested date of such Swingline Loan.

 

v.
                                                                                                                             
The Swingline Lender may by written notice given to the Administrative Agent not
later than 9:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding.  Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate.  Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans.  Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans not later than 1:00 p.m. on the day specified in such
notice.  Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of any of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.  Each Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by them
from the Lenders.  The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such

 

43

--------------------------------------------------------------------------------


 

payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

 

vi.                                                                                                                            
Upon the making of a Swingline Loan, each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the Swingline Lender without recourse or warranty, an undivided
interest and participation in such Swingline Loan in proportion to its
Applicable Percentage.  The Swingline Lender may, at any time, require the
Lenders to fund their participations, and each Lender hereby absolutely and
unconditionally agrees to pay to the Swingline Lender such Lender’s Applicable
Percentage of each Swingline Loan.  From and after the date, if any, on which
any Lender is required to fund its participation in any Swingline Loan purchased
hereunder, the Administrative Agent shall promptly distribute to such Lender,
such Lender’s Applicable Percentage of all payments of principal and interest
and all proceeds of Collateral received by the Administrative Agent in respect
of such Loan.

 

Letters of Credit.  (c) General.  Subject to the terms and conditions set forth
herein, the Issuing Banks agree that, in reliance upon the agreements of the
Lenders set forth in this Section 2.06, the Borrower may request the issuance of
Letters of Credit denominated in dollars as the applicant thereof for its own
account or for the account of any Domestic Subsidiary, in a form reasonably
acceptable to the Administrative Agent and the relevant Issuing Bank, at any
time and from time to time on any Business Day during the Availability Period. 
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the relevant Issuing Bank relating to any Letter of Credit,
the terms and conditions of this Agreement shall control.  The letters of credit
identified on Schedule 2.06 and the letters of credit issued and outstanding on
the Effective Date under the Existing Credit Agreement (collectively, the
“Existing Letters of Credit”) shall be deemed to be “Letters of Credit” issued
on the Effective Date for all purposes of the Loan Documents.  The Borrower
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued for the support of any Subsidiary’s obligations as provided in the
first sentence of this paragraph, the Borrower will be fully responsible for the
reimbursement of LC Disbursements in accordance with the terms hereof, the
payment of interest thereon and the payment of fees due under Section 2.12(b) to
the same extent as if it were the sole account party in respect of such Letter
of Credit (the Borrower hereby irrevocably waiving any defenses that might
otherwise be available to it as a guarantor or surety of the obligations of such
a Subsidiary that is an account party in respect of any such Letter of Credit).

 

(d) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.

 

(i)                         To request the issuance of a Letter of Credit (or
the amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the relevant
Issuing Bank) to an Issuing Bank (which Issuing Bank shall be selected by the
Borrower) and the Administrative Agent (reasonably in advance of the requested
date of issuance, amendment, renewal or extension) a notice requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance,

 

44

--------------------------------------------------------------------------------


 

amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof, the documents to be presented by such
beneficiary in case of any drawing thereunder, the full text of any certificate
to be presented by such beneficiary in case of any drawing thereunder, the
purpose and nature of the requested Letter of Credit and such other information
as the applicable Issuing Bank may require. Such notice must be received by the
applicable Issuing Bank and the Administrative Agent not later than 11:00
a.m. at least two Business Days (or such later date and time as the
Administrative Agent and the applicable Issuing Bank may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be. If requested by such Issuing Bank, the
Borrower also shall submit a letter of credit application on such Issuing Bank’s
standard form in connection with any request for a Letter of Credit.

 

(ii)                      Promptly after receipt of any Letter of Credit
application, the applicable Issuing Bank will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has received a
copy of such request from the Borrower and, if not, the applicable Issuing Bank
will provide the Administrative Agent with a copy thereof.  Unless the
applicable Issuing Bank has received written notice from any Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, the applicable
Issuing Bank shall, on the requested date, issue a Letter of Credit for the
account of the Borrower or enter into the applicable amendment, as the case may
be, in each case in accordance with the applicable Issuing Bank’s usual and
customary business practices.

 

(iii)                   A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the
amount of the LC Exposure shall not exceed $75,000,000, (ii) each Issuing Bank’s
LC Exposure shall not exceed such Issuing Bank’s LC Commitment, and (iii) the
sum of the total Revolving Exposures shall not exceed the Aggregate Commitment.

 

(iv) the Issuing Banks shall not be under any obligation to issue any Letter of
Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the Issuing Banks from issuing the Letter of Credit, or any Law
applicable to the Issuing Banks or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the Issuing Banks shall prohibit, or request that the Issuing Banks refrain
from, the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon the Issuing Banks with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Banks are not otherwise compensated hereunder) not in effect on the Effective
Date, or shall impose upon the Issuing Banks any unreimbursed loss, cost or
expense which was not applicable on the Effective Date and which the Issuing
Banks in good faith deem material;

 

45

--------------------------------------------------------------------------------


 

the issuance of the Letter of Credit would violate one or more policies of the
Issuing Banks applicable to letters of credit generally;

 

except as otherwise agreed by the Administrative Agent and the Issuing Banks,
the Letter of Credit is in an initial stated amount less than $100,000, in the
case of a commercial Letter of Credit, or $500,000, in the case of a standby
Letter of Credit;

 

the Letter of Credit is to be denominated in a currency other than Dollars; or

 

subject to Section 2.21(c), any Lender is at that time a Defaulting Lender,
unless the Issuing Banks have entered into arrangements, including the delivery
of cash collateral, satisfactory to the Issuing Banks (in their sole discretion)
with the Borrower or such Lender to eliminate the Issuing Banks’ actual or
potential Fronting Exposure (after giving effect to Section 2.21(c)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other LC Exposure as to
which the Issuing Banks have actual or potential Fronting Exposure, as it may
elect in its sole discretion; or

 

(B)                               the Letter of Credit contains any provisions
for automatic reinstatement of the stated amount after any drawing thereunder.

 

(v)                     The Issuing Banks shall not amend any Letter of Credit
if the Issuing Banks would not be permitted at such time to issue the Letter of
Credit in its amended form under the terms hereof.

 

(vi)                  The Issuing Banks shall be under no obligation to amend
any Letter of Credit if (A) the Issuing Banks would have no obligation at such
time to issue the Letter of Credit in its amended form under the terms hereof,
or (B) the beneficiary of the Letter of Credit does not accept the proposed
amendment to the Letter of Credit.

 

(vii)               The Issuing Banks shall act on behalf of the Lenders with
respect to any Letters of Credit issued by any Issuing Bank and the documents
associated therewith, and the Issuing Banks shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article II with respect
to any acts taken or omissions suffered by the Issuing Banks in connection with
Letters of Credit issued by it or proposed to be issued by it and pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Article II included the Issuing Banks with respect to such acts or omissions,
and (B) as additionally provided herein with respect to the Issuing Banks

 

(viii)            If the Borrower so requests, the applicable Issuing Bank shall
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the Issuing Bank to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the Issuing Bank, the Borrower shall not be required to make a
specific request to the Issuing Bank for any such extension.  Once an

 

46

--------------------------------------------------------------------------------


 

Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the Issuing Bank to permit the extension
of such Letter of Credit at any time to an expiry date not later than the Letter
of Credit Expiration Date; provided, however, that the Issuing Bank shall not
permit any such extension if (A) the Issuing Bank has determined that it would
not be permitted, or would have no obligation, at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof, or (B) it
has received notice (which may be by telephone or in writing) on or before the
day that is seven Business Days before the Non- Extension Notice Date (1) from
the Administrative Agent that the Required Lenders have elected not to permit
such extension or (2) from the Administrative Agent, any Lender or the Borrower
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied, and in each such case directing the Issuing Bank not to permit
such extension.

 

vii.                                                                                                                         
Expiration Date.  Each Letter of Credit shall expire (or be subject to
termination by notice from the relevant Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date
one year after the date of the issuance of such Letter of Credit or such later
date as may be agreed to by the relevant Issuing Bank (or, in the case of any
renewal or extension thereof, including any Auto-Extension Letter of Credit,
one year after such renewal or extension) and (ii) the date that is five
Business Days prior to the Maturity Date; provided that a Letter of Credit may
expire up to (but not later than) one year beyond the Maturity Date so long as
the Borrower cash collateralizes 105% of the face amount of such Letter of
Credit in the manner described in Section 2.06(j) no later than thirty (30) days
prior to the Maturity Date on terms and conditions reasonably acceptable to the
relevant Issuing Bank and the Administrative Agent.

 

viii.                                                                                                                      
Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Lenders, each Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the relevant Issuing Bank, such Lender’s Applicable
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the Borrower on the date due as provided in paragraph (e) of this Section, or
of any reimbursement payment required to be refunded to the Borrower for any
reason.  Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

ix.                                                                                                                            
Reimbursement.  Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the applicable Issuing Bank
shall notify the Borrower and the Administrative Agent thereof.  Not later than
11:00 a.m., New York City time, on the date of any LC Disbursement by an Issuing
Bank under a Letter of Credit, the Borrower shall reimburse such Issuing Bank
through the Administrative Agent in an amount equal to the amount of such
drawing if the Borrower shall have received notice of such LC Disbursement prior
to

 

47

--------------------------------------------------------------------------------


 

9:00 a.m., New York City time, on such date, or, if such notice has not been
received by the Borrower prior to such time on such date, then not later than
11:00 a.m., New York City time, on (i) the Business Day that the Borrower
receives such notice, if such notice is received prior to 9:00 a.m., New York
City time, on the day of receipt, or (ii) the Business Day immediately following
the day that the Borrower receives such notice, if such notice is not received
prior to such time on the day of receipt; provided that the Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 or 2.05 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount of such LC Disbursement and,
to the extent so financed, the Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan.  If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the Borrower in respect thereof and such Lender’s Applicable
Percentage thereof.  Promptly following receipt of such notice, each Lender
shall pay to the Administrative Agent its Applicable Percentage of the payment
then due from the Borrower, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to such Issuing Bank the amounts so received by it from
the Lenders.  Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the applicable Issuing Bank or, to the extent
that Lenders have made payments pursuant to this paragraph to reimburse such
Issuing Bank, then to such Lenders and such Issuing Bank as their interests may
appear.  Any payment made by a Lender pursuant to this paragraph to reimburse an
Issuing Bank for any LC Disbursement (other than the funding of ABR Revolving
Loans or a Swingline Loan as contemplated above) shall not constitute a Loan and
shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

 

x.                                                                                                                               
Obligations Absolute.  The Borrower’s obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by an Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. 
Neither the Administrative Agent, the Lenders nor any Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
relevant Issuing Bank; provided that the foregoing shall not be construed to
excuse any Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of

 

48

--------------------------------------------------------------------------------


 

which are hereby waived by the Borrower to the extent permitted by applicable
law) suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of any Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, each Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

xi.                                                                                                                            
Disbursement Procedures.  Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  Such Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (provided that any telephonic
notice must be confirmed immediately by delivery to the Administrative Agent of
a Borrowing Request) of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such Issuing Bank and the Lenders with respect to any
such LC Disbursement.

 

xii.                                                                                                                         
Interim Interest.  If any Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply.  Interest
accrued pursuant to this paragraph shall be for the account of such Issuing
Bank, except that interest accrued on and after the date of payment by any
Lender pursuant to paragraph (e) of this Section to reimburse such Issuing Bank
shall be for the account of such Lender to the extent of such payment.

 

xiii.                                                                                                                      
Replacement of any Issuing Bank.  Any Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank.  The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank.  At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b).  From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

49

--------------------------------------------------------------------------------


 

xiv.                                                                                                                     
Cash Collateralization.  If the maturity of the Loans has been accelerated in
accordance with Article VII, on the Business Day that the Borrower receives
notice from the Administrative Agent or the Required Lenders (or Lenders with LC
Exposure representing greater than 50% of the total LC Exposure) demanding the
deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders (the “LC Collateral
Account”), an amount in cash equal to 100% of the LC Exposure as of such date
plus accrued and unpaid interest thereon; provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (h) or (i) of Article VII.  Such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the Secured Obligations.  The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account and the Borrower hereby grants the Administrative Agent a security
interest in the LC Collateral Account.  Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Borrower’s risk and
expense, such deposits shall not bear interest.  Interest or profits, if any, on
such investments shall accumulate in such account.  Moneys in such account shall
be applied by the Administrative Agent to reimburse the relevant Issuing Bank
for LC Disbursements for which it has not been reimbursed and, to the extent not
so applied, shall be held for the satisfaction of the reimbursement obligations
of the Borrower for the LC Exposure at such time or, if the maturity of the
Loans has been accelerated (but subject to the consent of Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), be applied to
satisfy other Secured Obligations.  If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three Business Days after all such Events of Defaults
have been cured or waived.

 

xv.                                                                                                                        
Reports by Issuing Banks to the Administrative Agent.  On the Business Day
following the end of each calendar quarter, each Issuing Bank shall furnish to
the Administrative Agent a report setting forth (i) the issuance and expiration
dates, and the face amount, of each Letter of Credit issued by such Issuing Bank
during the most recently completed calendar quarter, (ii) the aggregate undrawn
amount of all Letters of Credit issued by such Issuing Bank that are outstanding
as of such date and (iii) the aggregate amount of all LC Disbursements made by
such Issuing Bank that have not been reimbursed by or on behalf of the Borrower
prior to such date.

 

xvi.                                                                                                                     
Applicability of ISP and UCP; Limitation of Liability.  Unless otherwise
expressly agreed by the Issuing Banks and the Borrower when a Letter of Credit
is issued (including any such agreement applicable to an Existing Letter of
Credit), (i) the rules of the ISP shall apply to each standby Letter of Credit,
and (ii) the rules of the UCP shall apply to each commercial Letter of Credit. 
Notwithstanding the foregoing, the Issuing Banks shall not be responsible to the
Borrower for, and the Issuing Banks’ rights and remedies against the Borrower
shall not be impaired by, any action or inaction of the Issuing Banks required
or permitted under any law, order, or practice that is required or permitted to
be applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the Issuing Banks or the beneficiary are located,
the practice stated in the ISP or UCP, as applicable, or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade -

 

50

--------------------------------------------------------------------------------


 

International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

 

xvii.                                                                                                                  
Conflict with Letter of Credit Documents.  In the event of any conflict between
the terms hereof and the terms of any Letter of Credit documentation, the terms
hereof shall control.

 

Funding of Borrowings.  (e) Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 4:00 p.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders
in an amount equal to such Lender’s Applicable Percentage; provided that,
Swingline Loans shall be made as provided in Section 2.05.  Upon satisfaction of
the applicable conditions set forth in Section 4.02, the Administrative Agent
will make such Loans available to the Borrower by (i) promptly crediting the
amounts so received, in like funds, to the Funding Account or (ii) wire transfer
of such funds, in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower; provided, however, that
if, on the date the Borrowing Request with respect to such Borrowing is given by
the Borrower, there are LC Disbursements outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such LC
Disbursements, and second, shall be made available to the Borrower as provided
above; provided that ABR Revolving Loans to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the relevant Issuing Bank.

 

xviii.                                                                                                               
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, or (ii) in the case of
the Borrower, the interest rate applicable to ABR Loans.  If the Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

 

xix.                                                                                                                     
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.07 shall be conclusive, absent manifest
error.

 

51

--------------------------------------------------------------------------------


 

xx.                                                                                                                        
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Borrowing set
forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

xxi.                                                                                                                     
Nothing herein shall be deemed to obligate any Lender to obtain the funds for
any Loan in any particular place or manner or to constitute a representation by
any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

 

Interest Elections.  (f)  Each Revolving Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a LIBOR
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request.  Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a LIBOR
Borrowing, may elect Interest Periods therefor, all as provided in this
Section.  The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.  This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.

 

xxii.                                                                                                                  
To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election.  Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request
signed by the Borrower.  Notwithstanding any contrary provision herein, this
Section shall not be construed to permit the Borrower to elect an Interest
Period for LIBOR Loans that does not comply with Section 2.02(d).

 

xxiii.                                                                                                               
Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

the Borrowing to which such Interest Election Request applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);

 

the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

whether the resulting Borrowing is to be an ABR Borrowing or a LIBOR Borrowing;
and

 

if the resulting Borrowing is a LIBOR Borrowing, the Interest Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”.

 

52

--------------------------------------------------------------------------------


 

If any such Interest Election Request requests a LIBOR Borrowing but does not
specify an Interest Period, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.

 

xxiv.                                                                                                              
Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each relevant Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

xxv.                                                                                                                 
If the Borrower fails to deliver a timely Interest Election Request with respect
to a LIBOR Borrowing prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall be converted to an ABR Borrowing. 
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Revolving Borrowing may be converted to or
continued as a LIBOR Borrowing and (ii) unless repaid, each LIBOR Borrowing
shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto.

 

Termination and Reduction of Commitments.  (g) Unless previously terminated, the
Commitments shall terminate on the Maturity Date.

 

xxvi.                                                                                                              
The Borrower may at any time terminate the Commitments upon (i) the payment in
full of all outstanding Loans, together with accrued and unpaid interest thereon
and on any Letters of Credit, (ii) the cancellation and return of all
outstanding Letters of Credit (or alternatively, with respect to each such
Letter of Credit, the furnishing to the Administrative Agent of a cash deposit
(or at the discretion of the Administrative Agent a backup standby letter of
credit satisfactory to the Administrative Agent) equal to 100% of the LC
Exposure as of such date), (iii) the payment in full of the accrued and unpaid
fees, and (iv) the payment in full of all reimbursable expenses and other
Obligations together with accrued and unpaid interest thereon.

 

xxvii.                                                                                                           
The Borrower may from time to time reduce the Commitments; provided that
(i) each reduction of such Commitments shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000 and (ii) the Borrower shall
not terminate or reduce the Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.11, the sum of
the Revolving Exposures would exceed the Aggregate Commitment.

 

xxviii.                                                                                                        
The Borrower shall notify the Administrative Agent of any election to terminate
or reduce the Commitments under paragraph (b) or (c) of this Section at least
one Business Day prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof.  Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof.  Each notice delivered by the Borrower pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities or the occurrence of any
one or more other transactions, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.  Any termination or

 

53

--------------------------------------------------------------------------------


 

reduction of the Commitments shall be permanent.  Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.

 

Repayment of Loans; Evidence of Debt.  (h) The Borrower hereby unconditionally
promises to pay (i) to the Administrative Agent for the account of each Lender
the then unpaid principal amount of each Revolving Loan on the Maturity Date,
and (ii) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on or before the fifth (5th) Business Day after the date on which
such Swingline Loan is made or such later date to which the Swingline Lender and
the Borrower agree and, in any event, on the Maturity Date.

 

xxix.                                                                                                              
Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

xxx.                                                                                                                 
The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

xxxi.                                                                                                              
The entries made in the accounts maintained pursuant to paragraph (b) or (c) of
this Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein absent manifest error; provided that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

 

xxxii.                                                                                                           
Any Lender may request that Loans made by it be evidenced by a promissory note. 
In such event, the Borrower shall prepare, execute and deliver to such Lender
and its registered assigns a promissory note payable to such Lender and in the
form attached hereto as Exhibit E.  Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein and its registered
assigns.

 

Prepayment of Loans.  (i) The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part without premium or
penalty but subject to breakfunding payments pursuant to Section 2.16, subject
to prior notice in accordance with this paragraph (e) of this Section.

 

xxxiii.                                                                                                        
(i) Promptly following any Asset Sale or series of Asset Sales which
cumulatively aggregate in excess of $175,000,000 in any fiscal year, the
Borrower shall prepay the Obligations in an aggregate amount equal to one
hundred percent (100%) of the Net Cash Proceeds derived from all such Asset
Sales (such prepayment to be applied as set forth in clause (d) below);
provided, however, that such Net Cash Proceeds shall not be required to be so
applied to the extent (1) the Borrower delivers to the Administrative Agent a
certificate stating that it intends to use such Net Cash Proceeds to acquire
fixed or capital assets in replacement of the disposed assets, and (2) such
acquisition is committed to within one hundred eighty (180) days of receipt of
the Net Cash

 

54

--------------------------------------------------------------------------------


 

Proceeds and (3) such acquisition is consummated within twothree hundred
seventysixty-five (270365) days of receipt of such Net Cash Proceeds, it being
expressly agreed that any Net Cash Proceeds not so reinvested shall be applied
to repay the Loans immediately thereafter and (ii) to the extent of cash
proceeds received in connection with a Recovery Event which are in excess of
$10,000,000 in the aggregate and which are not applied to repair, replace or
relocate damaged property or to purchase or acquire fixed or capital assets in
replacement of the assets lost or destroyed within two hundred seventy (270)
days (or three hundred sixtysixty-five (360365) days, in the case of
improvements to real property) of of the receipt of such cash proceeds, the
Borrower shall prepay the Obligations in an aggregate amount equal to one
hundred percent (100%) of such cash proceeds net of all third-party costs
incurred to obtain such cash proceeds (such prepayment to be applied as set
forth in clause (d) below).

 

xxxiv.                                                                                                       
If at any time the sum of the aggregate principal amount of all of the Revolving
Exposures exceeds the Aggregate Commitment, the Borrower shall immediately repay
Borrowings or cash collateralize LC Exposure in an account with the
Administrative Agent pursuant to Section 2.06(j), as applicable, in an aggregate
principal amount sufficient to cause the aggregate principal amount of all
Revolving Exposures to be less than or equal to the Aggregate Commitment.

 

xxxv.                                                                                                          
All such amounts pursuant to Section 2.11(b) and (c) shall be applied to prepay
the Revolving Loans ratably (including Swingline Loans) without a corresponding
reduction in the Commitments and to cash collateralize outstanding LC Exposure.
Within the parameters of the applications set forth above, prepayments shall be
applied first to ABR Loans and then to LIBOR Loans in direct order of Interest
Period maturities.  Notwithstanding the foregoing, so long as no Event of
Default has occurred and is then continuing and at the Borrower’s option, the
Administrative Agent shall hold in escrow for the benefit of the Lenders all
amounts required to be prepaid pursuant to such Sections and applied to LIBOR
Loans and shall release such amounts upon the expiration of the Interest Periods
applicable to any such LIBOR Loans being prepaid; provided, however, that upon
the occurrence and during the continuance of an Event of Default, such escrowed
amounts may be applied to LIBOR Loans without regard to the expiration of any
Interest Period and the Borrower shall make all payments under
Section 2.16 resulting therefrom.

 

xxxvi.                                                                                                       
The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a LIBOR
Revolving Borrowing, not later than 1:30 p.m., New York City time,
three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 1:30 p.m., New York
City time, one Business Day before the date of prepayment or (iii) in the case
of prepayment of a Swingline Loan, not later than 1:30 p.m., New York City time,
on the date of prepayment.  Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, a notice of prepayment delivered
by the Borrower may state that such notice is conditioned upon the effectiveness
of other credit facilities or the occurrence of any one or more other
transactions, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied.  Each such notice shall be in a form
reasonably approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be reasonably
approved by the Administrative Agent), appropriately

 

55

--------------------------------------------------------------------------------


 

completed and signed by a Responsible Officer of the Borrower.  Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02.  Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing.  Prepayments
shall be accompanied by (i) accrued interest to the extent required by
Section 2.13 and (ii) breakfunding payments pursuant to Section 2.16.

 

xxxvii.                                                                                                    
Notwithstanding any other provisions of this Section 2.11, (i) to the extent
that any or all of the Net Cash Proceeds of any Asset Sale by a Foreign
Subsidiary (each such Asset Sale a “Foreign Asset Sale”) or the cash proceeds
received in connection with any Recovery Event incurred by a Foreign Subsidiary
(each such Recovery Event a “Foreign Recovery Event”) are prohibited or delayed
by applicable foreign Law or the applicable Organization Documents of such
Foreign Subsidiary from being repatriated to the Borrower to repay the
Obligations pursuant to Section 2.11(b), the portion of such Net Cash Proceeds
so affected will not be required to be applied to repay the Obligations at the
time provided in Section 2.11(b), but may be retained by the applicable Foreign
Subsidiary so long, but only so long, as the applicable local law or applicable
Organization Documents of such Foreign Subsidiary will not permit repatriation
to the Borrower (the Borrower hereby agreeing to use, and cause its Subsidiaries
to use, all commercially reasonable efforts to overcome or eliminate any such
restrictions on repatriation and/or minimize any such costs of prepayment and/or
use the other cash and Cash Equivalents of the Borrower and its Subsidiaries
that are not affected by such restrictions to make the relevant prepayment), and
if within one year following the date on which the respective prepayment would
otherwise have been required such repatriation of any of such affected Net Cash
Proceeds is permitted under the applicable local law or the applicable
Organization Documents of such Foreign Subsidiary, such repatriation will be
immediately effected and such repatriated Net Cash Proceeds will be promptly
(and in any event not later than two Business Days after such repatriation)
applied (net of additional taxes payable or reserved against as a result thereof
and additional costs relating to such repatriation) to the repayment of the
Obligations pursuant to this Section 2.11 or (ii) to the extent that the
Borrower has determined in good faith, after consultation with the
Administrative Agent, that repatriation to the Borrower to repay the Obligations
pursuant to Section 2.11(b) of any of or all the Net Cash Proceeds of any
Foreign Asset Sale or Net Cash Proceeds of any Foreign Recovery Event
attributable to Foreign Subsidiaries would have adverse tax consequences
(including any reduction in tax attributes) with respect to such Net Cash
Proceeds, such Net Cash Proceeds so affected will not be required to be applied
to repay such Obligations at the time provided in Section 2.11(b), but may be
retained by the applicable Foreign Subsidiary so long, but only so long, as the
applicable adverse tax consequences with respect to such Net Cash Proceeds
remain (the Borrower hereby agreeing to use all commercially reasonable efforts
to overcome or eliminate any adverse tax consequences and/or use the other cash
and Cash Equivalents of the Borrower and its Subsidiaries that are not affected
by such adverse tax consequences to make the relevant prepayment), and if within
one year following the date on which the respective prepayment would otherwise
have been required such repatriation of any of such affected Net Cash Proceeds
would no longer have adverse tax consequences, such repatriation will be
immediately effected and such repatriated Net Cash Proceeds will be promptly
(and in any event not later than two Business Days after such repatriation)
applied (net of additional taxes payable or reserved against as a result thereof
and additional costs relating to such repatriation) to the repayment of the
Obligations

 

56

--------------------------------------------------------------------------------


 

pursuant to this Section 2.11.  The annual aggregate amount of Net Cash Proceeds
from Asset Sales and Recovery Events that are exempted from prepaying the
Obligations pursuant to Section 2.11(b) shall be reduced by the Net Cash
Proceeds from Foreign Asset Sales and Foreign Recovery Events that are exempted
from prepaying the Obligations by operation of this Section 2.11(f).

 

Fees.  (j) The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee, which shall accrue at the Applicable
Rate on the average daily amount of the Available Revolving Commitment of such
Lender during the period from and including the Effective Date to but excluding
the date on which such Commitment terminates.  Accrued commitment fees shall be
payable in arrears within 15 days after the last day of each March, June,
September and December and on the date on which the Commitments terminate,
commencing on the first such date to occur after the date hereof.  All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

xxxviii.                                       The Borrower agrees to pay (i) to
the Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
same Applicable Rate used to determine the interest rate applicable to LIBOR
Revolving Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Lender’s Commitment terminates and the date on
which such Lender ceases to have any LC Exposure, and (ii) to the applicable
Issuing Bank for its own account a fronting fee, which shall accrue at the rate
of 0.125% (or such other percentage as is agreed upon by the relevant Issuing
Bank and the Borrower) per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements in
respect of Letters of Credit issued by such Issuing Bank) during the period from
and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as such Issuing Bank’s standard fees and commissions with
respect to the issuance, amendment, cancellation, negotiation, transfer,
presentment, renewal or extension of any Letter of Credit or processing of
drawings thereunder.  Participation fees and fronting fees accrued through and
including the last day of each March, June, September and December shall be
payable within 15 days following such last day, commencing on the first such
date to occur after the Effective Date; provided that all such fees shall be
payable on the date on which the Commitments terminate and any such fees
accruing after the date on which the Commitments terminate shall be payable on
demand.  Any other fees payable to any Issuing Bank pursuant to this
paragraph shall be payable within 10 days after demand.  All participation fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

xxxix.                                                                                                       
The Borrower agrees to pay to the Administrative Agent for its own account, fees
payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

 

xl.                                                                                                                            
All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the relevant Issuing Bank,
in the case of fees

 

57

--------------------------------------------------------------------------------


 

payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders.  Fees paid shall not be refundable under any
circumstances.

 

Interest.  (k) The Loans comprising each ABR Borrowing (including each Swingline
Loan which is to bear interest with reference to the Alternate Base Rate) shall
bear interest at the Alternate Base Rate plus the Applicable Rate.  Swingline
Loans for which an alternate interest rate is agreed upon between the Borrower
and the Swingline Lender shall bear interest at such rate.

 

xli.                                                                                                                         
The Loans comprising each LIBOR Borrowing shall bear interest at the LIBO Rate
for the Interest Period in effect for such Borrowing plus the Applicable Rate.

 

xlii.                                                                                                                      
Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by the Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this
Section or (ii) in the case of any other amount, 2% plus the rate applicable to
ABR Loans as provided in paragraph (a) of this Section.

 

xliii.                                                                                                                   
Accrued interest on each Revolving Loan shall be payable in arrears on each
Interest Payment Date for such Revolving Loan and upon termination of the
Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any LIBOR Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

 

xliv.                                                                                                                  
All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

Alternate Rate of Interest.  If prior to the commencement of any Interest Period
for a LIBOR Borrowing:

 

xlv.                                                                                                                     
the Administrative Agent determines (which determination shall be conclusive and
binding absent manifest error) that adequate and reasonable means do not exist
for ascertaining the LIBO Rate, as applicable, for such Interest Period; or

 

xlvi.                                                                                                                  
the Administrative Agent is advised by the Required Lenders that the LIBO Rate,
as applicable, for such Interest Period will not adequately and fairly reflect
the cost to such

 

58

--------------------------------------------------------------------------------


 

Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such Borrowing for such Interest Period; or

 

xlvii.                                                                                                               
the Administrative Agent determines that any Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for any Lender or
its applicable lending office to make, maintain or fund Loans whose interest is
determined by reference to the LIBO Rate, or to determine or charge interest
rates based upon the LIBO Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a LIBOR Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a LIBOR Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 

Increased Costs.  (l) If any Change in Law shall:

 

impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender or any Issuing Bank (except any statutory reserve
requirement);

 

impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

 

subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and
(C) Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender, such Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such actual and direct costs (but not including anticipated profits)
reasonably incurred or reduction suffered.

 

xlviii.                                                                                                            
If any Lender or any Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of

 

59

--------------------------------------------------------------------------------


 

return on such Lender’s or such Issuing Bank’s capital or on the capital of such
Lender’s or such Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time the Borrower will pay to
such Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered as
reasonably determined by such Lender or such Issuing Bank (which determination
shall be made in good faith (and not on an arbitrary or capricious basis) and
generally consistent with similarly situated customers of such Lender or such
Issuing Bank, as applicable, under agreements having provisions similar to this
Section 2.15, after consideration of such factors as such Lender or such Issuing
Bank, as applicable, then reasonably determines to be relevant; provided that
neither such Lender nor such Issuing Bank, as applicable, shall be required to
disclose any confidential or proprietary information in connection therewith).

 

xlix.                                                                                                                  
A certificate of a Lender or an Issuing Bank setting forth the amount or amounts
necessary to compensate such Lender or such Issuing Bank or its holding company,
as the case may be, as specified in paragraph (a) or (b) of this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or such Issuing Bank, as the case may be, the
amount shown as due on any such certificate within 15 days after receipt
thereof.

 

l.     
                                                                                                                             
Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

Break Funding Payments.  In the event of (a) the payment of any principal of any
LIBOR Loan other than on the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion of any LIBOR
Loan other than on the last day of the Interest Period applicable thereto,
(c) the failure to borrow, convert, continue or prepay any LIBOR Loan on the
date specified in any notice delivered pursuant hereto (regardless of whether
such notice may be revoked under Section 2.09(d) and is revoked in accordance
therewith), or (d) the assignment of any LIBOR Loan other than on the last day
of the Interest Period applicable thereto as a result of a request by the
Borrower pursuant to Section 2.20, then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event.  In the case of a LIBOR Loan, such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest

 

60

--------------------------------------------------------------------------------


 

which would have accrued on the principal amount of such Loan had such event not
occurred, at the LIBO Rate that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market.  A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

Taxes.  (m) Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. 
If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.17) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

 

li.  
                                                                                                                             
Payment of Other Taxes by the Borrower.  The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

 

lii.                                                                                                                             
Evidence of Payments.  As soon as practicable after any payment of Taxes by any
Loan Party to a Governmental Authority pursuant to this Section 2.17, such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

liii.                                                                                                                          
Indemnification by the Loan Parties.  The Loan Parties shall indemnify each
Recipient, within 10 days after written demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate setting forth in
reasonable detail the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

61

--------------------------------------------------------------------------------


 

liv.                                                                                                                         
Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

lv.                                                                                                                            
Status of Lenders.  (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.  For
purposes of determining withholding Taxes imposed under FATCA, from and after
the Second Amendment Effective Date, the Borrower and the Administrative Agent
shall treat (and the Lenders hereby authorize the Administrative Agent to treat)
this Agreement as not qualifying as a “grandfathered obligation” within the
meaning of the Treasury Regulation Section 1.1471-2(b)(2)(i).

 

Without limiting the generality of the foregoing, in the event that the Borrower
is a U.S. Person:

 

any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

 

62

--------------------------------------------------------------------------------


 

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
whichever of the following is applicable;

 

in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN-E establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN-E establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

executed originals of IRS Form W-8ECI;

 

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN-E; or

 

to the extent a Foreign Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit F-4 on behalf of each such direct and indirect partner;

 

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. Federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by

 

63

--------------------------------------------------------------------------------


 

applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and

 

if a payment made to a Lender under any Loan Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

lvi.                                                                                                                         
Treatment of Certain Refunds.  If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 2.17 (including by the payment
of additional amounts pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.17 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

lvii.                                                                                                                      
Survival.  Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the

 

64

--------------------------------------------------------------------------------


 

replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

 

lviii.                                                                                                                   
Defined Terms.  For purposes of this Section 2.17, the term “Lender” includes
each Issuing Bank and the term “applicable law” includes FATCA.

 

Payments Generally; Allocation of Proceeds; Sharing of Set-offs.  (n) The
Borrower shall make each payment required to be made by it hereunder  (whether
of principal, interest, fees or reimbursement of LC Disbursements, or of amounts
payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 2:00 p.m., New
York City time, on the date when due, in immediately available funds, free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Any amounts received after such time on any date may, in
the discretion of the Administrative Agent, be deemed to have been received on
the next succeeding Business Day for purposes of calculating interest thereon. 
All such payments shall be made to the Administrative Agent at its offices as
the Administrative Agent may from time to time notify to the Borrower and the
Lenders), except payments to be made directly to an Issuing Bank or the
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto.  The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.  If any payment hereunder shall be due on
a day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder shall be made in dollars.

 

lix.                                                                                                                         
Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrower) or (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.11) or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and any
Issuing Bank from the Borrower (other than in connection with Swap Obligations
and Banking Services Obligations), second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrower (other than in
connection with Swap Obligations and Banking Services Obligations), third, to
pay interest then due and payable on the Loans and the Letters of Credit
ratably, fourth, to prepay principal on the Loans and unreimbursed LC
Disbursements ratably, to pay an amount to the Administrative Agent equal to the
aggregate undrawn face amount of all outstanding Letters of Credit and the
aggregate amount of any unpaid LC Disbursements, to be held as cash collateral
for such Obligations and to payment of any amounts owing with respect to Swap
Obligations, (all such amounts under this “fourth” item being applied ratably in
accordance with all such amounts due), fifth, to the payment of any other
Secured Obligation due to the Administrative Agent or any Lender by the
Borrower, and sixth, to the payment of the surplus, if any, to whoever may be
lawfully entitled to receive such surplus.  Notwithstanding the foregoing,
amounts received from any Loan Party shall not be applied to any Excluded Swap
Obligation of such Loan Party.  Notwithstanding anything to the contrary
contained in this Agreement, unless so directed by the Borrower, or unless a
Default is in existence, none of the Administrative Agent or any Lender shall
apply any payment which it receives to any LIBOR Loan, except (a) on the
expiration date of the

 

65

--------------------------------------------------------------------------------


 

Interest Period applicable to any such LIBOR Loan or (b) in the event, and only
to the extent, that there are no outstanding ABR Loans of the same Class and, in
any event, the Borrower shall pay the break funding payment required in
accordance with Section 2.16.  The Administrative Agent and the Lenders shall
have the continuing and exclusive right to apply and reverse and reapply any and
all such proceeds and payments to any portion of the Secured Obligations.

 

lx.                                                                                                                            
If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements and Swingline Loans to any assignee or participant, other
than to the Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply).  The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

lxi.                                                                                                                         
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Banks hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Banks, as the case may
be, the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or each Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

lxii.                                                                                                                      
If any Lender shall fail to make any payment required to be made by it pursuant
to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(c) or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit

 

66

--------------------------------------------------------------------------------


 

of the Administrative Agent, the Swingline Lender or the applicable Issuing Bank
to satisfy such Lender’s obligations to it under such Section until all such
unsatisfied obligations are fully paid and/or (ii) hold any such amounts in a
segregated account over which the Administrative Agent shall have exclusive
control as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section; in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

 

Mitigation Obligations.  If any Lender requests compensation under Section 2.15,
or if the Borrower is required to pay any additional amount or make any
indemnity payment to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any material unreimbursed cost or expense
and would not otherwise be materially disadvantageous to such Lender (and the
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment).

 

Departing Lenders; Replacement of Lenders.

 

lxiii.                                                                                                                   
In addition to any rights and remedies that may be available to the Borrower
under this Agreement or applicable law, if any Lender (i) shall become affected
by any of the changes or events described in Sections 2.15 or 2.17 and the
Borrower is required to pay additional amounts or make indemnity payments with
respect to the Lender thereunder, (ii) becomes a Defaulting Lender or (iii) has
failed to consent to a proposed amendment, waiver, discharge or termination
which pursuant to the terms of Section 9.02 or any other provision of any Loan
Document requires the consent of all affected Lenders and with respect to which
the Required Lenders shall have granted their consent (any such Lender being
hereinafter referred to as a “Departing Lender”), then in such case, the
Borrower may, at its sole expense and effort, upon notice to the Administrative
Agent and such Departing Lender, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 9.04), all of its interests, rights (other
than its existing rights to payments pursuant to Sections 2.15 and 2.17) and
obligations under this Agreement and the related Loan Documents to an eligible
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), (a “Replacement Lender”);
provided, that

 

the Borrower shall have paid to the Administrative Agent the assignment fee (if
any) specified in Section 9.04(b)(ii)(A);

 

such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and LC Disbursements, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

67

--------------------------------------------------------------------------------


 

in the case of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments
thereafter;

 

such assignment does not conflict with applicable Laws; and

 

in the case of an assignment resulting from a Lender becoming a Departing
Lender, the applicable assignee shall have consented to the applicable
amendment, waiver or consent.

 

lxiv.                                                                                                                  
Upon any assignment by any Lender pursuant to this Section 2.20 becoming
effective, the Replacement Lender shall thereupon be deemed to be a “Lender” for
all purposes of this Agreement (unless such Replacement Lender was, itself, a
Lender prior thereto) and such Departing Lender shall thereupon cease to be a
“Lender” for all purposes of this Agreement and shall have no further rights or
obligations hereunder (other than pursuant to Section 2.15 or 2.17 and
Section 9.03) while such Departing Lender was a Lender.

 

lxv.                                                                                                                     
Notwithstanding any Departing Lender’s failure or refusal to assign its rights,
obligations, Loans and Commitments under this Section 2.20, the Departing Lender
shall cease to be a “Lender” for all purposes of this Agreement and the
Replacement Lender shall be substituted therefor upon payment to the Departing
Lender by the Replacement Lender of all amounts set forth in this
Section 2.20 without any further action of the Departing Lender.

 

Defaulting Lenders.  Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

 

lxvi.                                                                                                                  
fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);

 

lxvii.                                                                                                               
the Commitment and Revolving Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided, that, except as otherwise
provided in Section 9.02, this clause (b) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly affected thereby;

 

lxviii.                                                                                                            
if any Swingline Exposure or LC Exposure exists at the time such Lender becomes
a Defaulting Lender then:

 

all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent that the sum of
all non-Defaulting Lenders’ Revolving Exposures plus such Defaulting Lender’s
Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments;

 

68

--------------------------------------------------------------------------------


 

if the reallocation described in clause (i) above cannot, or can only partially,
be effected, the Borrower shall within one (1) Business Day following notice by
the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the relevant Issuing Banks
only the Borrower’s obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to
clause (i) above) in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding;

 

if the Borrower cash collateralizes any portion of such Defaulting Lender’s LC
Exposure pursuant to clause (ii) above, the Borrower shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure during the period such Defaulting
Lender’s LC Exposure is cash collateralized;

 

if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

 

if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the relevant
Issuing Banks until and to the extent that such LC Exposure is reallocated
and/or cash collateralized; and

 

lxix.                                                                                                                  
so long as such Lender is a Defaulting Lender, the Swingline Lender shall not be
required to fund any Swingline Loan and no Issuing Bank shall be required to
issue, amend or increase any Letter of Credit, unless it is satisfied that the
related exposure and the Defaulting Lender’s then outstanding LC Exposure will
be 100% covered by the Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Borrower in accordance with Section 2.21(c),
and participating interests in any such newly made Swingline Loan or any newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders in a manner consistent with Section 2.21(c)(i) (and such Defaulting
Lender shall not participate therein).

 

If (i) a Bankruptcy Event with respect to a Lender Parent shall occur following
the date hereof and for so long as such event shall continue or (ii) the
Swingline Lender or any Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Swingline Lender shall not be
required to fund any Swingline Loan and such Issuing Bank shall not be required
to issue, amend or increase any Letter of Credit, unless the Swingline Lender or
such Issuing Bank, as the case may be, shall have entered into arrangements with
the Borrower or such Lender, satisfactory to the Swingline Lender or such
Issuing Bank, as the case may be, to defease any risk to it in respect of such
Lender hereunder.

 

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that

 

69

--------------------------------------------------------------------------------


 

caused such Lender to be a Defaulting Lender, then the Swingline Exposure and LC
Exposure of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment and on such date such Lender shall purchase at par such of
the Loans of the other Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Applicable Percentage.

 

c)                                      Representations and Warranties

 

The Borrower represents and warrants to the Lenders that:

 

Organization; Powers.  Each of the Borrower and its Restricted Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required. 
Schedule 3.01 sets forth (a) a correct and complete list of the name and
relationship to the Borrower of each and all of the Borrower’s Subsidiaries,
(b) a true and complete listing of each class of each of the Restricted
Subsidiaries’ authorized Equity Interests, of which all of such issued shares
are validly issued, outstanding, fully paid and non-assessable, and owned
beneficially and of record by the Persons identified on Schedule 3.01, and
(c) the type of entity of the Borrower and each of its Subsidiaries.  All of the
issued and outstanding Equity Interests owned by any Loan Party have been (to
the extent such concepts are relevant with respect to such ownership interests)
duly authorized and issued and are fully paid and non-assessable.

 

Authorization; Enforceability.  The Transactions are within each Loan Party’s
corporate or limited liability company powers, will not contravene the terms of
any Loan Party’s Organization Documents and have been duly authorized by all
necessary corporate, limited liability company and, if required, stockholder
action.  The Loan Documents to which each Loan Party is a party have been duly
executed and delivered by such Loan Party and constitute a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable Debtor Relief Laws and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at Law.

 

Governmental Approvals; No Conflicts.  The Transactions (a) except as could not
reasonably be expected to have a Material Adverse Effect, do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect and except for filings necessary to perfect Liens created
pursuant to the Loan Documents and the filing on or about the Second Amendment
Effective Date of one or more current reports on Form 8-K with respect to the
Transactions, (b) except as could not reasonably be expected to have a Material
Adverse Effect, will not violate any Law applicable to the Borrower or any of
its Restricted Subsidiaries, (c) except as could not reasonably be expected to
have a Material Adverse Effect, will not violate or result in a default under
any indenture, agreement or other instrument binding upon the Borrower or any of
its Restricted Subsidiaries or its assets (except those as to which waivers or
consents have been

 

70

--------------------------------------------------------------------------------


 

obtained), and (d) will not result in the creation or imposition of any Lien on
any asset of the Borrower or any of its Restricted Subsidiaries, except Liens
created pursuant to the Loan Documents.

 

Financial Condition; No Material Adverse Change.  (o) The Borrower has
heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows as of and for the
fiscal year ended December 31, 20142015, reported on by Deloitte & Touche LLP,
independent public accountants.  Such financial statements present fairly, in
all material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such date in
accordance with GAAP.

 

i.     
                                                                                                                             
Since December 31, 20142015, there has been no development or event which has
had or could reasonably be expected to have a Material Adverse Effect.

 

Properties.  (p) Each of the Borrower and its Restricted Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property,
in each case, except where the failure to do so could not reasonably be expected
to have a Material Adverse Effect, and all such property is free of all Liens
other than Permitted Liens.

 

ii.  
                                                                                                                             
The Borrower and each of its Restricted Subsidiaries owns, has the legal right
to use or is licensed to use, all trademarks, tradenames, copyrights, patents
and other intellectual property necessary to its business as currently
conducted, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect, and, to the knowledge of the Borrower or any of
its Restricted Subsidiaries, the use thereof by the Borrower and its Restricted
Subsidiaries does not infringe upon the rights of any other Person except for
such infringements that, in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

 

(c) As of the Effective Date, Schedule 3.05(c) contains a true and complete list
of each ownership in Real Property owned by any Loan Party and describes the
type of interest therein held by such Loan Party.

 

(d) Except in each case for exceptions to the following that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, (i) the Real Property is zoned in all material respects to permit the
uses for which such Real Property is currently being used and (ii) present uses
of the Real Property and the current operations of each Loan Party’s business do
not violate any provision of any applicable building codes, subdivision
regulations, fire regulations, health regulations or building and zoning
by-laws.

 

(e) Except in each case for exceptions to the following that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, there is no pending or, to the knowledge of the Loan Parties threatened
condemnation or eminent domain proceeding with respect to, or that could
reasonably be expected to affect any of the Real Property of the Loan Parties.

 

Each parcel of Real Property with respect to which a Mortgage has been obtained
is taxed as a separate tax lot(s) and is currently being used in a manner that
is consistent with and in compliance

 

71

--------------------------------------------------------------------------------


 

in all material respects with the property classification assigned to it for
real estate tax assessment purposes.

 

Litigation and Environmental Matters.  (q) There are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any of its Restricted Subsidiaries (i) as to which there is a
reasonable probability of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve this Agreement or the
Transactions.

 

iii.                                                                                                                             
Except for any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, (i) none of the
Borrower or any of its Restricted Subsidiaries has received any written or
actual notice of any claim with respect to any Environmental Liability or has
knowledge or reason to believe that any such notice will be received or is
threatened and (ii) none of the Borrower or any of its Restricted Subsidiaries
(1) has, at any time during the last five (5) years, failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law or (2) has become subject to
any Environmental Liability.

 

Compliance with Laws.  Each of the Borrower and its Restricted Subsidiaries is
in compliance with all Laws applicable to it or its property (including the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption and anti-money laundering legislation,
including in other jurisdictions), except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

Investment Company Status.  Neither the Borrower nor any of its Restricted
Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

 

Taxes.  Each of the Borrower and its Restricted Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Borrower or such Restricted Subsidiary, as applicable, has set
aside on its books adequate reserves to the extent required by GAAP or (b) to
the extent that the failure to do so could not be expected to result in a
Material Adverse Effect.

 

ERISA.  No ERISA Event has occurred within the previous five (5) years or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect.

 

Disclosure.  There is no fact now known to the Borrower or any of its
Subsidiaries which has, or could reasonably be expected to have, a Material
Adverse Effect which fact has not been set forth herein or in the periodic and
other reports filed by the Borrower or any Subsidiary with the SEC, in the
financial statements of the Borrower and its Subsidiaries furnished to the
Administrative Agent and/or the Lenders, or in any certificate, opinion or other
written statement

 

72

--------------------------------------------------------------------------------


 

made or furnished by any Loan Party to the Administrative Agent and/or the
Lenders.  None of the reports, financial statements, certificates or other
information furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or any
other Loan Document (as modified or supplemented by other information so
furnished) or delivered hereunder contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time delivered. 
Notwithstanding anything contained in this Section 3.11, the parties hereto
acknowledge and agree that uncertainty is inherent in any forecasts and
projections and that such forecasts and projections do not constitute guarantees
of future performance.

 

Solvency.  (r) As of the Second Amendment Effective Date, immediately after the
consummation of the Transactions to occur on the Second Amendment Effective
Date, the Loan Parties, taken as a whole, are and will be Solvent.

 

iv.                                                                                                                            
The Loan Parties on a consolidated basis, will not (i) have unreasonably small
capital in relation to the business in which they are engaged or (ii) have
incurred, or believe that they will have incurred after giving effect to the
transactions contemplated by this Agreement, Indebtedness beyond their ability
to pay such Indebtedness as it becomes due.

 

Security Interest in Collateral.  (a) The provisions of this Agreement and the
other Loan Documents create legal and valid Liens on all the Collateral in favor
of the Administrative Agent, for the benefit of the Holders of Secured
Obligations, and, upon the filing of appropriate financing statements and, with
respect to any intellectual property, filings in the United States Patent and
Trademark Office and the United States Copyright Office, or taking such other
action as may be required for perfection under applicable Law, such Liens will
constitute, to the extent required by the Loan Documents, perfected and
continuing Liens on the Collateral, securing the Secured Obligations,
enforceable against the applicable Loan Party and all third parties, and having
priority over all other Liens on the Collateral except (a) other than with
respect to Permitted Liens, to the extent any such Liens would have priority
over the Liens in favor of the Administrative Agent pursuant to any applicable
Law, (b) in the case of Liens perfected only by possession (including possession
of any certificate of title) to the extent the Administrative Agent has not
obtained or does not maintain possession of such Collateral and (c) to the
extent that perfection of such security interests and Liens are not required by
the Loan Documents.  No representation or warranty is made under the Laws of any
non-U.S. jurisdiction with respect to the perfection or priority of any security
interest in the Equity Interests issued by any Foreign Subsidiary.

 

(b)                     Each Mortgage is effective to create, in favor of the
Administrative Agent, for the benefit of the Secured Parties, legal, valid and
enforceable first priority Liens on the applicable Loan Parties’ right, title
and interest in and to the Mortgaged Properties covered by such Mortgage,
subject only to Permitted Liens, and when the Mortgages are recorded in the
appropriate recording or filing office of each applicable governmental
subdivision where such Mortgaged Property is situated, the Mortgages shall
constitute fully perfected Liens on, and

 

73

--------------------------------------------------------------------------------


 

security interests in, all right, title and interest of the Loan Parties in the
Mortgaged Properties, in each case prior and superior in right to any other
person, other than Permitted Liens.

 

Labor Disputes.  As of the Second Amendment Effective Date, there are no labor
controversies, strikes, lockouts or slowdowns pending against or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
of its Restricted Subsidiaries (i) which could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, or
(ii) that involve this Agreement or the Transactions.

 

No Default.  No Default has occurred and is continuing.

 

Federal Reserve Regulations.  No part of the proceeds of any Loan have been
used, whether directly or indirectly, for any purpose that entails a violation
of any of the regulations of the Board, including Regulations T, U, and X.

 

Business Locations; Taxpayer Identification Number.  Set forth on
Schedule 3.17(a) is a list of all locations where any tangible personal property
of any Loan Party is located as of the Second Amendment Effective Date.  Set
forth on Schedule 3.17(b) is the chief executive office, exact legal name, U.S.
tax payer identification number and organizational identification number of each
Loan Party as of the Second Amendment Effective Date.

 

OFAC.  Neither the Borrower nor any of its Subsidiaries, nor, to the knowledge
of the Borrower and its Subsidiaries, any director, officer, employee, agent,
affiliate or representative thereof, is an individual or entity that is 
currently the target of any Sanctions, nor is the Borrower or any Subsidiary
located, organized or resident in a Designated Jurisdiction.  No Loan or Letters
of Credit, nor the proceeds from any Loan or Letter of Credit, has been or will
be used, directly or indirectly, to lend, contribute, provide or has otherwise
made available to fund any activity or business of any Person who is the target
of any Sanctions, or in any other manner that will result in any violation by
any Person (including any Lender, the Administrative Agent, any Issuing Bank or
the Swingline Lender) of Sanctions.

 

Anti-Corruption Laws.  The Borrower and its Restricted Subsidiaries have
instituted and maintained policies and procedures reasonably designed to promote
and achieve material compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, and other similar anti-corruption and
anti-money laundering legislation, including in other jurisdictions
(collectively, “Anti-Corruption Laws”).

 

Insurance.  The properties of the Loan Parties and their Restricted Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Borrower (other than in the case of any Captive Insurance
Company), in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Restricted Subsidiary operates, including the use of self-insurance
plans.  The property and general liability insurance coverage of the Loan
Parties as in effect on the Second Amendment Effective Date is outlined as to
carrier, policy number, expiration date, type and amount on Schedule 3.20.

 

SECTION 1.02.                                                                                              
EEA Financial Institutions.  No Loan Party is an EEA Financial Institution.

 

74

--------------------------------------------------------------------------------


 

d)                                     Conditions

 

SECTION 1.03.                                              
                                                [Reserved].

 

SECTION 4.01. Effectiveness.  The obligations of the Lenders to make Loans and
of any Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

 

(a) Closing Documentation.  The Administrative Agent’s receipt of the following,
each of which shall be originals or telecopies (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party, each dated the Effective Date (or, in the case of
certificates of governmental officials, a recent date before the Effective Date)
and each in form and substance reasonably satisfactory to the Administrative
Agent and each of the Lenders:

 

(i) executed counterparts of this Agreement and each other Loan Document,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Borrower;

 

(ii) a promissory note executed by the Borrower in favor of each Lender
requesting a promissory note pursuant to Section 2.10(e);

 

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

 

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Loan Parties is validly existing, in good standing and
qualified to engage in business in its jurisdiction of organization or
formation;

 

(v) a favorable opinion of Wilmer Cutler Pickering Hale and Dorr LLP, counsel to
the Loan Parties, addressed to the Administrative Agent and each Lender, in form
and substance reasonably satisfactory to the Administrative Agent;

 

(vi) a certificate signed by a Responsible Officer of the Borrower certifying
that the conditions specified in Sections 4.02(a) and (b) have been satisfied;

 

(vii) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect, including certificates of
insurance listing the Administrative Agent as (x) lender loss payee for the
property casualty insurance policies of the Loan Parties, together with separate
lender loss payable endorsements and (y) additional insured with respect to the
general liability insurance of the Loan Parties, together with separate
additional insured endorsements;

 

75

--------------------------------------------------------------------------------


 

(viii) all actions necessary to establish that the Administrative Agent will
have a perfected first priority security interest (subject to Permitted Liens)
in the Collateral under the Loan Documents shall have been taken, in each case,
to the extent such Collateral (including the creation or perfection of any
security interest) is required to be provided on the Effective Date;

 

(ix) UCC financing statements with respect to the Loan Parties and Collateral in
appropriate form for filing under the UCC, filings with the United States Patent
and Trademark Office and United States Copyright Office (or, in each case, any
successor office thereto or any foreign analog thereto);

 

(x) certified copies, each as of a recent date, of UCC lien searches with
respect to each Loan Party and tax and judgment lien searches, bankruptcy and
pending lawsuit searches or equivalent reports or searches listing all effective
lien notices or comparable documents that name any Loan Party as debtor and that
are filed in the state and county jurisdictions in which any Loan Party is
organized or maintains its principal place of business;

 

(xi) audited consolidated balance sheets and related statements of income and
cash flows of the Borrower and its subsidiaries for the fiscal years ended
December 31, 2012, 2013 and 2014 and (y) projections satisfactory to the
Administrative Agent (including, without limitation, a detailed description of
the assumptions used in preparing such projections) for the Borrower for fiscal
years 2015 through and including 2019;

 

(xii) so long as requested by the Administrative Agent in writing to the
Borrower at least three Business Days prior to the Effective Date, there shall
have been delivered to the Administrative Agent (a) documentation and other
information that is required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act and (b) all information necessary for identification of the Loan
Parties and their respective Subsidiaries and parent companies in order to
comply with anti-money laundering requirements and any other “know your
customer” requirements of the Lenders;

 

(xiii) all governmental and third-party approvals necessary or, in the
reasonable discretion of the Administrative Agent, advisable in connection with
the financing and the transactions contemplated hereby and the continuing
operations of the Borrower and its subsidiaries shall have been obtained and be
in full force and effect; and

 

(xiv) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the Issuing Bank, the Swingline Lender or the Required
Lenders reasonably may require.

 

(b) Fees.  The Lenders, the Administrative Agent, the Arrangers shall have
received, substantially concurrently with the effectiveness hereof, all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel to the
Administrative Agent), at least two Business Days prior to the Effective Date. 
All such amounts will be paid with proceeds of Loans made on the Effective Date
and will be reflected in the funding instructions given by the Borrower to the
Administrative Agent on or before the Effective Date.

 

(c) Existing Credit Agreement.  The Administrative Agent shall have received
evidence satisfactory to it that the credit facility evidenced by the Existing
Credit Agreement shall have been terminated and cancelled substantially
concurrently with the effectiveness hereof and all

 

76

--------------------------------------------------------------------------------


 

indebtedness thereunder shall have been fully repaid (except to the extent being
so repaid with the initial Revolving Loans) and any and all liens thereunder
shall have been terminated.

 

Without limiting the generality of the provisions of the third paragraph of
Article VIII, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the effectiveness of this
Agreement specifying its objection thereto. The Administrative Agent shall
notify the Borrower and the Lenders of the Effective Date, and such notice shall
be conclusive and binding.

 

Each Credit Event.  The obligation of each Lender to make a Loan on the occasion
of any Borrowing, and of any Issuing Bank to issue, amend, renew or extend any
Letter of Credit, is subject to the satisfaction of the following conditions:

 

(a)                                 The representations and warranties of the
Borrower set forth in this Agreement shall be true and correct in all material
respects (or in all respects if the applicable representation or warranty is
qualified by Material Adverse Effect or materiality) on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable.

 

(b)                                 At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default or Event of Default shall have
occurred and be continuing.

 

(c)                                  The Administrative Agent and, if
applicable, an Issuing Bank or the Swingline Lender shall have received a
Borrowing Request in accordance with the requirements hereof.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

SECTION 1.04.                                               Conditions to Second
Amendment Effective Date.  On or prior to the Second Amendment Effective Date,
each of the conditions precedent set forth in Section 3 of the Second Amendment
shall have been satisfied or waived in accordance with the terms of the Second
Amendment.

 

e)                                      Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
the Borrower covenants and agrees with the Lenders that:

 

77

--------------------------------------------------------------------------------


 

Financial Statements and Other Information.  The Borrower will furnish to the
Administrative Agent for delivery to each Lender:

 

i.     
                                                                                                                             
by no later than the earlier of the date on which such financial statements are
required to be filed by the Borrower with the SEC (without giving effect to any
extensions thereof) and the date which occurs 90 days after the end of each
fiscal year of the Borrower, (i) its audited consolidated balance sheet and
related statements of income, stockholders’ equity and cash flows as of the end
of and for such year (including, for the avoidance of doubt, for the fiscal year
ending December 31, 2016), setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP, accompanied by any management letter
prepared by said accountants and (ii) consolidated balance sheet and related
statements of income and cash flows of the Borrower and its Restricted
Subsidiaries, in each case as at the end of such fiscal year, setting forth in
comparative form the corresponding consolidated figures for the preceding
fiscal year, accompanied by a certificate of a Financial Officer of the
Borrower, which certificate shall state that such financial statements fairly
present in all material respects the financial condition and results of
operations of the Borrower and its Restricted Subsidiaries, in accordance with
GAAP, as at the end of and for such period (subject to normal year-end audit
adjustments);

 

ii.  
                                                                                                                             
by no later than the earlier of the date on which such financial statements are
required to be filed by the Borrower with the SEC (without giving effect to any
extensions thereof) and the date which occurs 45 days after the end of each of
the first three fiscal quarters of the Borrower, beginning with the fiscal
quarter ending March 31, 20152017, the unaudited consolidated balance sheet and
related statements of income, stockholders’ equity and cash flows for the
Borrower and its Subsidiaries and for the Borrower and its Restricted
Subsidiaries as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries or the Borrower and its Restricted Subsidiaries in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

 

iii.                                                                                                                             
concurrently with any delivery of financial statements under clause (a) or
(b) above, a Compliance Certificate executed by a Financial Officer of the
Borrower (i) certifying as to whether a Default has occurred and is continuing
and, if a Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.11, and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate (which delivery
may, unless the Administrative Agent requests executed originals, be by
electronic communication including fax or email and shall be deemed to be an
original authentic counterpart thereof for all purposes);

 

78

--------------------------------------------------------------------------------


 

iv.                                                                                                                            
promptly after the same become publicly available, to the extent not available
by electronic or other readily accessible means, copies of all periodic and
other reports, proxy statements and other non-confidential materials filed by
the Borrower or any Restricted Subsidiary with the SEC, or with any national
securities exchange, or distributed by the Borrower to its shareholders
generally, as the case may be;

 

v.                                                                                                                               
within ninety (90) days after the end of each fiscal year of the Borrower, a
certificate containing information regarding the amount of all Asset Sales that
were made during such prior fiscal year and amounts received in connection with
any Recovery Event during such prior fiscal year; and

 

vi.                                                                                                                            
promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Restricted Subsidiary as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request.

 

Documents required to be delivered pursuant to Section 5.01(a) or 5.01(b) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at
www.deanfoods.com; or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third party website or
whether sponsored by the Administrative Agent); provided that:  (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent upon
its request to the Borrower to deliver such paper copies until a written request
to cease delivering paper copies is given by the Administrative Agent and
(ii) the Borrower shall notify the Administrative Agent (by facsimile or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  The Administrative Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents referred to above.,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request by a Lender for delivery, and each Lender shall
be solely responsible for requesting delivery to it or maintaining copies of
such documents.

 

Notices of Material Events.  The Borrower will furnish to the Administrative
Agent and each Lender prompt written notice (in any event, within 5 Business
Days) upon any Responsible Officer of the Borrower obtaining actual knowledge
thereof, of the following:

 

vii.                                                                                                                         
the occurrence of any Default;

 

viii.                                                                                                                      
the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting any Loan Party, any
Restricted Subsidiary or any Affiliate thereof that has a reasonable probability
of an adverse determination and that, if adversely determined, could reasonably
be expected to result in a Material Adverse Effect;

 

79

--------------------------------------------------------------------------------


 

ix.                                                                                                                            
the occurrence of any ERISA Event that, alone or together with any other ERISA
Events that have occurred, could reasonably be expected to result in a Material
Adverse Effect; and

 

x. 
                                                                                                                             
any other development that results in, or could reasonably be expected to result
in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

Existence; Conduct of Business.  The Borrower will, and will cause each of its
Restricted Subsidiaries to, (a) do or cause to be done all things necessary to
preserve, renew and keep in full force and effect (i) its legal existence and
(ii) the rights, qualifications, licenses, permits, franchises, governmental
authorizations, intellectual property rights, licenses and permits necessary in
the conduct of its business, except, with respect to clause (ii), where failure
to so maintain could not reasonably be expected to have a Material Adverse
Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03 and
(b) carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted (and
those ancillary or reasonably related thereto).

 

Payment of Obligations.  The Borrower will, and will cause each of its
Restricted Subsidiaries to, pay or discharge all Material Indebtedness and all
other material liabilities and obligations, including Taxes, before the same
shall become delinquent or in default (subject, where applicable, to specified
grace periods), except where the validity or amount thereof is being contested
in good faith by appropriate proceedings and (a) the Borrower or such Restricted
Subsidiary has set aside on its books adequate reserves with respect thereto to
the extent required by GAAP or (b) the failure to make payment could not
reasonably be expected to result in a Material Adverse Effect.

 

Maintenance of Properties.  The Borrower will, and will cause each of its
Restricted Subsidiaries to, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear and obsolescence excepted.

 

Books and Records; Inspection Rights.  The Borrower will, and will cause each of
its Restricted Subsidiaries to, (i) keep proper books of record and account in
which complete entries in accordance with GAAP are made of all material dealings
and transactions in relation to its business and activities and (ii) permit any
representatives designated by the Administrative Agent or (upon the occurrence
and during the continuation of any Event of Default) any Lender, upon reasonable
prior notice, to visit and inspect its properties, to examine and make extracts
from its books and records, including environmental assessment reports and Phase
I or Phase II studies, and to discuss its affairs, finances and condition with
its officers, all at such reasonable times and as often as reasonably
requested.  The Borrower acknowledges that the Administrative Agent, after
exercising its rights of inspection, may prepare and distribute to the Lenders
certain reports pertaining to the assets for internal use by the Administrative
Agent and the Lenders.

 

80

--------------------------------------------------------------------------------


 

Compliance with Laws.  (a) The Borrower will, and will cause each of its
Restricted Subsidiaries to, comply with all Laws applicable to it or its
property (including, without limitation, ERISA and Environmental Laws), except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

(b) The Borrower will maintain in effect and enforce policies and procedures
reasonably designed to achieve material compliance with Anti-Corruption Laws and
applicable Sanctions.

 

Use of Proceeds.  The proceeds of the Loans and Letters of Credit will be used
for general corporate purposes of the Borrower and its Subsidiaries not in
contravention of any Law or any of the Loan Documents.  No part of the proceeds
of any Loan or Letter of Credit will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the regulations of the Board,
including Regulations T, U and X, or in violation of Section 3.18 or
Section 3.19.

 

Insurance.  The Borrower will, and will cause each of its Restricted
Subsidiaries to, maintain with financially sound and reputable carriers
(a) insurance in such amounts, and against such risks (including loss or damage
by fire and other normally insured perils and loss in transit; business
interruption; and general liability), and such other hazards, as is customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations (including the use of
self-insurance plans), and (b) all insurance required pursuant to the Collateral
Documents and (c) flood insurance in such total amount as is required by
applicable Law (including, without limitation, under the Flood Program), if at
any time the area in which any improvements located on any Mortgaged Property is
designated a Flood Zone.  The Borrower will furnish to the Lenders, upon request
of the Administrative Agent, information in reasonable detail as to the
insurance so maintained.  The Borrower shall deliver to the Administrative Agent
endorsements (x) to all “All Risk” physical damage insurance policies on all of
the Loan Parties’ tangible personal property and assets and business
interruption insurance policies naming the Administrative Agent lender loss
payee, and (y) to all general liability policies naming the Administrative Agent
an additional insured.  The Borrower will furnish to the Administrative Agent
and the Lenders prompt written notice of any casualty or other insured damage to
any material portion of the Collateral or the commencement of any action or
proceeding for the taking of any material portion of the Collateral or interest
therein under power of eminent domain or by condemnation or similar proceeding.

 

Subsidiary Guarantors; Pledges; Collateral; Further Assurances.  (a) As promptly
as possible but in any event by the earlier of (i) thirty (30) days (or such
later date as may be agreed upon by the Administrative Agent) after any Person
becomes a Material Restricted Subsidiary or any Subsidiary (other than a
Receivables Financing SPC) qualifies independently as, or is designated by the
Borrower as, a Subsidiary Guarantor and (ii) the date on which any Person that
is not a Subsidiary Guarantor guarantees the obligations of the Borrower or any
Restricted Subsidiary under the Senior Notes or any Material Indebtedness of any
Loan Party (the date of such creation, designation, qualification or guarantee
being the “Trigger Date”), the Borrower shall provide the Administrative Agent
with written notice thereof setting forth information in reasonable detail
describing the material assets of such Person and shall, (x) in the case of a
Person described in the

 

81

--------------------------------------------------------------------------------


 

preceding clause (i), within sixty (60) days (or such later date as may be
agreed to by the Administrative Agent) after the Trigger Date or (y) in the case
of a Person described in the preceding clause (ii), on the Trigger Date (or such
later date as may be agreed to by the Administrative Agent), cause each such
Subsidiary (if such Subsidiary is a wholly-owned Domestic Subsidiary of a Loan
Party) to deliver to the Administrative Agent appropriate joinders to the
Subsidiary Guaranty and the Security Agreement pursuant to which such Subsidiary
agrees to be bound by the terms and provisions thereof, such Subsidiary Guaranty
and Security Agreement to be accompanied by appropriate corporate resolutions,
other corporate documentation and legal opinions in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

 

xi.                                                                                                                            
The Borrower will cause, and will cause each other Loan Party to cause, all
existing and newly-acquired owned and leased property (whether personal,
tangible, intangible, or mixed property but excluding Excluded Property) to be
subject at all times (subject to the time periods in clause (a) above) to first
priority, perfected Liens in favor of the Administrative Agent for the benefit
of the Holders of Secured Obligations to secure the Secured Obligations in
accordance with the terms and conditions of the Collateral Documents, subject in
any case to Permitted Liens.  Without limiting the generality of the foregoing,
the Borrower will cause the Applicable Pledge Percentage of the issued and
outstanding Equity Interests of each Pledge Subsidiary directly owned by the
Borrower or any other Loan Party to be subject at all times (subject to the time
periods in clause (a) above) to a first priority, perfected Lien in favor of the
Administrative Agent to secure the Secured Obligations in accordance with the
terms and conditions of the Collateral Documents or such other security
documents as the Administrative Agent shall reasonably request (it being
understood and agreed that (i) no Loan Party shall be required to deliver stock
certificates and transfer powers with respect to any Subsidiary (other than a
Receivables Financing SPC) that is not a Material Restricted Subsidiary and
(ii) any such pledge of the Equity Interests of a Receivables Financing SPC
shall contain such remedy standstills (up to ninety-one days after the payment
in full of the applicable Permitted Receivables Financing) and other customary
provisions for pledges of this type).

 

(c) If any Loan Party acquires any Real Property that does not constitute
Excluded Property, or completes construction with respect to any building or
facility which results in any owned Real Property no longer constituting
Excluded Property, at any time when the Borrower’s Total Net Leverage Ratio as
of the most recent determination date is equal to or greater than 5.00:1.00, the
Borrower will, and will cause each other Loan Party to, promptly grant to the
Administrative Agent (and in any event within 90 calendar days of the
acquisition, or completion of construction, thereof, unless extended by the
Administrative Agent in writing) a security interest in and Mortgage on each
Real Property that does not constitute Excluded Property, owned in fee by such
Loan Party as is acquired or constructed by such Loan Party after the Effective
Date as additional security for the Secured Obligations (unless the subject
property is already mortgaged to a third party to the extent permitted by
Section 6.02).  Such Mortgages shall be granted pursuant to documentation in the
form described in Schedule 5.11(1)(a), mutatis mutandis and shall constitute
valid and enforceable perfected first priority Liens subject only to Permitted
Liens. The Mortgages or instruments related thereto shall be duly recorded or
filed in such manner and in such places as are required by applicable Law to
establish, perfect, preserve and protect the Liens in favor of the
Administrative Agent required to be granted pursuant to the Mortgages and all
taxes, fees and other charges payable in connection therewith shall be paid in
full, except to the extent constituting Permitted Liens.  Such Loan Party shall
otherwise take such actions and execute and/or deliver to the Administrative
Agent such documents as the Administrative Agent shall require to confirm the

 

82

--------------------------------------------------------------------------------


 

validity, enforceability, perfection and priority of the Lien of any existing
Mortgage or new Mortgage against such after-acquired Real Property (including
each of the items set forth in Schedule 5.11(1)(b) to (j), as applicable,
mutatis mutandis).

 

(b)                           [Reserved].

 

xii.                                                                                                                         
Without limiting the foregoing, the Borrower will, and will cause each
Restricted Subsidiary to, execute and deliver, or cause to be executed and
delivered, to the Administrative Agent such documents, agreements and
instruments, and will take or cause to be taken such further actions, which may
be required by law or which the Administrative Agent may, from time to time,
reasonably request to carry out the terms and conditions of this Agreement and
the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Collateral Documents, all at the
expense of the Borrower.

 

xiii.                                                                                                                      
If any additional assets (excluding Excluded Property) are acquired by a Loan
Party after the Effective Date (other than assets constituting Collateral under
the Security Agreement that become subject to the Lien in favor of the
Administrative Agent under the Security Agreement upon acquisition thereof), the
Borrower will notify the Administrative Agent thereof, and, if requested by the
Administrative Agent, the Borrower will, within sixty (60) days (or such later
date as may be agreed to by the Administrative Agent), cause such assets to be
subjected to a Lien securing the Secured Obligations and will take, and cause
the other Loan Parties to take, such actions as shall be necessary or reasonably
requested by the Administrative Agent to grant and perfect such Liens, including
actions described in paragraph (c) of this Section, all at the expense of the
Borrower.

 

xiv.                                                                                                                     
Notwithstanding the provisions of this Section 5.10 to the contrary, (i) the
Borrower and its Subsidiaries shall not be required to pledge a security
interest in any Excluded Property and, (ii) the Administrative Agent shall
release its lien on any Excluded Property, including any mortgages on real
property collateral, to the extent such property secures the obligations under
this Agreement, as in effect immediately prior to the Second Amendment Effective
Date and (iii) no account control agreements, landlord waivers, foreign law
pledge or security agreements or legal opinions of foreign counsel with respect
to any pledged Equity Interests shall be required.

 

SECTION 5.11. Post-Closing Deliveries.  The Borrower hereby agrees to deliver,
or cause to be delivered, to the Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent, the items described on
Schedule 5.11 hereof on or before the dates specified with respect to such
items, or such later dates as may be agreed to by the Administrative Agent in
its sole discretion.

 

f)                                       Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full and all Letters of Credit have expired or
terminated, in each case, without any

 

83

--------------------------------------------------------------------------------


 

pending draw, and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

 

Indebtedness.  The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur or suffer to exist any Indebtedness, except:

 

i.     
                                                                                                                             
the Secured Obligations;

 

ii.  
                                                                                                                             
Indebtedness existing on the Effective Date and set forth in
Schedule 6.01 (including the Indebtedness under the Senior Notes) and
extensions, renewals and replacements of any such Indebtedness (other than
Indebtedness under the Senior Notes) that do not increase the outstanding
principal amount thereof;

 

iii.                                                                                                                             
Indebtedness of the Borrower to any Restricted Subsidiary and of any Restricted
Subsidiary to the Borrower or any other Restricted Subsidiary;

 

iv.                                                                                                                            
Indebtedness of the Borrower or any Restricted Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets
(whether or not constituting purchase money Indebtedness), including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided that the aggregate principal amount of Indebtedness permitted by this
clause (d) shall not exceed $50,000,000 at any time outstanding;

 

v. 
                                                                                                                             
obligations in connection with any Permitted Receivables Financing, to the
extent such obligations constitute Indebtedness;

 

vi.                                                                                                                            
unsecured Indebtedness of the Borrower (and unsecured Guarantees thereof by
one or more of the Subsidiary Guarantors); provided that (i) both before and
after giving effect to the incurrence of such Indebtedness, (A) the Borrower and
its Restricted Subsidiaries shall be in compliance with the financial covenants
set forth in Section 6.11 on a Pro Forma Basis, and (B) the Borrower and its
Restricted Subsidiaries shall be in compliance with a Total Capitalization Ratio
of no more than 0.75 to 1.00 on a Pro Forma Basis and (C) no Event of Default
shall have occurred and be continuing or immediately result therefrom, and
(ii) such indebtedness (A) shall have a maturity date no earlier than 91 days
following the Maturity Date and (B) shall not require any payment of principal
prior to the maturity date thereof;

 

vii.                                                                                                                         
Indebtedness of a Restricted Subsidiary (i) consisting of tax-advantaged
industrial revenue bond, industrial development bond or other similar financings
assumed (or taken subject to) in connection with (but not incurred in connection
with or in anticipation of) a Permitted Acquisition or (ii) existing at the time
such Person becomes a Restricted Subsidiary pursuant to a Permitted Acquisition
provided that such Indebtedness was not incurred by such Person in connection
with, or in anticipation or contemplation of, such Person becoming a Restricted
Subsidiary; provided that the aggregate principal amount of all such
Indebtedness (that is secured by any lien on any asset of the Borrower or any
Restricted Subsidiary) under subsection (g)(ii) shall not exceed $50,000,000 at
any time outstanding;

 

84

--------------------------------------------------------------------------------


 

viii.                                                                                                                      
Indebtedness in respect of Swap Agreements to the extent permitted hereunder;

 

ix.                                                                                                                            
Subordinated Indebtedness; provided that (w) such Subordinated Indebtedness is
subject to customary payment blockage and other provisions, (x) such
Subordinated Indebtedness has a maturity no earlier than the date which is one
year after the Maturity Date, and (y) such Subordinated Indebtedness has terms
and conditions which are reasonably satisfactory to the Administrative Agent and
(z) the Borrower and its Restricted Subsidiaries shall be in compliance with a
Total Capitalization Ratio of no more than 0.75 to 1.00the financial covenants
set forth in Section 6.11 on a Pro Forma Basis;

 

x. 
                                                                                                                             
to the extent constituting Indebtedness, indemnification and non-compete
obligations or adjustments in respect of the purchase price (including earn-outs
and other contingent deferred payments) in connection with any Permitted
Acquisition or sale or disposition permitted by Section 6.05;

 

xi.                                                                                                                            
Indebtedness in respect of workers’ compensation claims, property casualty or
liability insurance, take-or-pay obligations in supply arrangements,
self-insurance obligations, performance, bid and surety bonds and completion
guaranties, in each case in the ordinary course of business;

 

xii.                                                                                                                         
Indebtedness arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument inadvertently drawn by the Borrower or
any Subsidiary in the ordinary course of business against insufficient funds, so
long as such Indebtedness is promptly repaid; and

 

(m) term loan Indebtedness secured on a pari passu basis with the Loans in an
aggregate amount not to exceed an amount equal to (x) $200,000,000 less (y) the
aggregate principal amount of any incremental commitments extended pursuant to
Section 2.04; provided that (a) such term loan Indebtedness shall rank pari
passu in right of payment and security with the Loans, (b) such term loan
Indebtedness shall not mature earlier than the Maturity Date (but may have
amortization prior to such date), (c) the collateral documentation relating to
such term loan Indebtedness is, taken as a whole, substantially similar to the
Collateral Documents (with such differences as are reasonably satisfactory to
the Administrative Agent), (d) such term loan Indebtedness is not guaranteed by
any Person other than the Subsidiary Guarantors, (e) such term loan Indebtedness
will have terms and conditions reasonably satisfactory to the Administrative
Agent and that are (other than with respect to pricing and fees) substantially
similar to, or, taken as a whole, not materially more favorable to the investors
and/or lenders providing such term loan Indebtedness than, the Loan Documents,
(f) such term loan Indebtedness shall be subject to intercreditor arrangements
in form and substance reasonably satisfactory to the Administrative Agent and
(g) each existing Lender shall be given at least five Business Days’ notice of
such proposed term loan Indebtedness and shall have a right, but not an
obligation, to provide a portion of such term loan Indebtedness; and

 

(c)                (n) other Indebtedness of the Borrower and its Restricted
Subsidiaries in a principal amount up to but not exceeding in the aggregate at
any one time outstanding the greater of (i) $100,000,000 and (ii) 5% of
Consolidated Net Tangible Assets; provided that (x) the aggregate principal
amount of all such Indebtedness secured by Liens shall not exceed $50,000,000 at
any

 

85

--------------------------------------------------------------------------------


 

one time outstanding and (y) the aggregate principal amount of all such
Indebtedness incurred by of one or more Restricted Subsidiaries that are not
Subsidiary Guarantors shall not exceed $50,000,000 at any one time outstanding.

 

Liens.  The Borrower will not, and will not permit any Restricted Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, except:

 

xiii.                                                                                                                      
Liens securing the Secured Obligations;

 

xiv.                                                                                                                     
Permitted Encumbrances;

 

xv.                                                                                                                        
any Lien on any property or asset of, or leased by, the Borrower or any
Restricted Subsidiary existing on the Effective Date and set forth in
Schedule 6.02; provided that (i) such Lien shall not apply to any other property
or asset of the Borrower or any Subsidiary and (ii) such Lien shall secure only
those obligations which it secures on the Effective Date and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;

 

xvi.                                                                                                                     
Liens securing obligations, with aggregate net outstanding amounts payable not
in excess of $10,000,000, under Swap Agreements;

 

xvii.                                                                                                                  
Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary; provided that (i) such security interests
secure Indebtedness permitted by Section 6.01(d), (ii) such security interests
and the Indebtedness secured thereby are incurred prior to or within 90 days
after such acquisition or the completion of such construction or improvement,
(iii) the Indebtedness secured thereby does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such security
interests shall not apply to any other property or assets of the Borrower or any
Subsidiary;

 

xviii.                                                                                                               
any Lien existing on any property or asset prior to the acquisition thereof by
the Borrower or any Restricted Subsidiary or existing on any property or asset
of any Person that becomes a Loan Party after the Effective Date prior to the
time such Person becomes a Loan Party; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Loan Party, as the case may be, (ii) such Lien shall not apply
to any other property or assets of such Loan Party and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Loan Party, as the case may be;

 

xix.                                                                                                                     
Liens upon real or personal property heretofore leased or leased after the
Effective Date (under operating or Capital Leases) in the ordinary course of
business by the Borrower or any of its Restricted Subsidiaries in favor of the
lessor created at the inception of the lease transaction, securing obligations
of the Borrower or any of its Restricted Subsidiaries under or in respect of
such lease and extending to or covering only the property subject to such lease
and improvements thereon;

 

xx.                                                                                                                        
Liens of sellers or creditors of sellers of farm products encumbering such farm
products when sold to any of the Borrower or its Restricted Subsidiaries
pursuant to the Food

 

86

--------------------------------------------------------------------------------


 

Security Act of 1985 or pursuant to similar state laws to the extent such Liens
may be deemed to extend to the assets of such Person;

 

xxi.                                                                                                                     
protective Uniform Commercial Code filings with respect to personal property
leased by, or consigned to, any of the Borrower or its Restricted Subsidiaries;

 

xxii.                                                                                                                  
Liens upon Equity Interests or assets of Unrestricted Subsidiaries;

 

xxiii.                                                                                                               
Liens in favor of a Receivables Financing SPC or Receivables Financier created
or deemed to exist in connection with a Permitted Receivables Financing
(including any related filings of any financing statements), but only to the
extent that any such Lien relates to the applicable Transferred Assets actually
sold, contributed, financed or otherwise conveyed or pledged pursuant to such
transaction;

 

xxiv.                                                                                                              
any extension, renewal or replacement of the foregoing; provided, however, that
the Liens permitted under this clause (l) shall not be spread to cover any
additional Indebtedness or assets and the principal amount of such Indebtedness
shall not be increased;

 

xxv.                                                                                                                 
Liens securing Indebtedness to the extent such Indebtedness is permitted
pursuant to Section 6.01(g) (only to the extent covering the property subject to
the Indebtedness covered in such Section 6.01(g)), 6.01(m) or 6.01(n);

 

xxvi.                                                                                                              
normal and customary rights of setoff upon deposits of cash in favor of banks or
other depository institutions;

 

xxvii.                                                                                                           
Liens of sellers of goods to the Borrower and its Subsidiaries arising under
Article 2 of the UCC or similar provisions of applicable law in the ordinary
course of business, covering only the goods sold and securing only the unpaid
purchase price for such goods and related expenses;

 

xxviii.                                                                                                        
Liens in favor of customs and revenue authorities arising as a matter of law to
secure the payment of customs duties in connection with the importation of
goods;

 

xxix.                                                                                                              
Liens solely on any cash earnest money deposits made in connection with an
Investment permitted by Section 6.04;

 

xxx.                                                                                                                 
transfer restrictions, purchase options, calls or similar rights of third-party
joint venture partners with respect to Equity Interests of joint venture
entities; and

 

xxxi.                                                                                                              
other Liens on assets of the Borrower and the Restricted Subsidiaries securing
other obligations of the Borrower and the Restricted Subsidiaries in the
aggregate principal amount not to exceed $10,000,000 at any time outstanding.

 

Fundamental Changes.  (a)  The Borrower will not, and will not permit any
Restricted Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing, (i) any
Subsidiary of the Borrower may merge into the Borrower in a transaction in

 

87

--------------------------------------------------------------------------------


 

which the Borrower is the surviving corporation, (ii) any Subsidiary may merge
into any Loan Party in a transaction in which the surviving entity is a Loan
Party, (iii) any Subsidiary that is not a Loan Party may merge into the Borrower
or any of its Subsidiaries or liquidate or dissolve if the Borrower determines
in good faith that such liquidation or dissolution is in the best interests of
the Borrower and is not materially disadvantageous to the Lenders; provided that
any such merger involving a Person that is not a wholly owned Subsidiary
immediately prior to such merger shall not be permitted unless also permitted by
Section 6.04 and (iv) the Borrower or any Restricted Subsidiary may merge with
any other Person in connection with a Permitted Acquisition, provided that
(i) if the Borrower is a party to such transaction, the Borrower is the
continuing or surviving Person and (ii) if a Loan Party is a party to such
transaction, such Loan Party is the surviving Person.  Notwithstanding the
foregoing provisions of this Section 6.03, if after giving effect to any of the
succeeding transactions, no Default will exist hereunder, any Subsidiary of the
Borrower may be merged or consolidated with or into any other Subsidiary;
provided that when any Restricted Subsidiary is merging or consolidating with or
into an Unrestricted Subsidiary and the Restricted Subsidiary is not the
continuing or surviving Person, the Borrower shall have complied with the
requirements of Section 5.10.

 

xxxii.                                                                                                           
The Borrower will not, nor will it permit any of its Restricted Subsidiaries to,
(i) engage to any substantial extent in any business other than operations
involved in the manufacture, processing and distribution of food, beverage or
packaging products or businesses of the type conducted by the Borrower and its
Subsidiaries on the Effective Date and businesses reasonably related thereto or
(ii) change its fiscal year from the basis in effect on the Effective Date.

 

Investments, Loans, Advances and Acquisitions.  The Borrower will not, and will
not permit any Restricted Subsidiary to, purchase, hold or acquire (including
pursuant to any merger with any Person that was not a Loan Party and a wholly
owned Subsidiary prior to such merger) any Equity Interests, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, make or permit to exist any investment or any other interest in,
any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit (whether through purchase of assets, merger or otherwise), except:

 

cash, Cash Equivalents and Permitted Acquisitions;

 

investments in existence on the Effective Date and described in Schedule 6.04;

 

operating deposit accounts with depository institutions;

 

investments received in connection with a disposition permitted under
Section 6.05;

 

purchases of inventory and other assets to be sold or used in the ordinary
course of business;

 

investments by any Subsidiary of the Borrower in any Loan Party, investments by
any Loan Party in any other Loan Party (including, but not limited to,

 

88

--------------------------------------------------------------------------------


 

intercompany loans) and investments by Subsidiaries of the Borrower that are not
Loan Parties in Subsidiaries of the Borrower that are not Loan Parties;

 

Investmentsinvestments by the Borrower and its Restricted Subsidiaries in the
Equity Interests of their Subsidiaries to the extent outstanding as of the
Effective Date;

 

loans and advances to employees in the ordinary course of business not exceeding
$10,000,000 in the aggregate;

 

investments in the form of Swap Agreements permitted by Section 6.01;

 

deposits to secure bids, tenders, utilities, vendors, leases, licenses,
statutory obligations, surety and appeal bonds and other deposits of like nature
arising in the ordinary course of business;

 

investments by any Receivables Financing SPC or any Loan Party in a Receivables
Financing SPC in each case made in connection with a Permitted Receivables
Financing, and loans permitted by the applicable Permitted Receivables Financing
that are made by a Loan Party to a Receivables Financing SPC or by a Receivables
Financing SPC to a Loan Party in connection therewith;

 

investments acquired through a Permitted Acquisition, each of which (i) existed
before the time of acquisition of the Person or assets of the Person who made
such investment and (ii) was not made in anticipation of such acquisition;

 

investments by the Borrower and its Subsidiaries in a Captive Insurance
Company in a cumulative amount from the Effective Date not to exceed
$75,000,000;

 

investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors or other disputes
with customers or suppliers to the extent reasonably necessary in order to
prevent or limit loss and Investments consisting of the prepayment of suppliers
and service providers on customary terms in the ordinary course of business;

 

Guarantees permitted by Section 6.01;

 

to the extent permitted by Section 6.05, non-cash consideration received in
connection with sales or dispositions;

 

to the extent constituting an investment by such Person, the payment,
prepayment, redemption or acquisition for value of Indebtedness of such Person
permitted by this Agreement;

 

investments to the extent made with (i) Equity Interests of the Borrower or
(ii) the cash proceeds of an Equity Issuance by the Borrower, so long as such
investment is consummated within 90 days of such Equity Issuance;

 

89

--------------------------------------------------------------------------------


 

additional investments in Unrestricted Subsidiaries during any fiscal year in an
amount equal to the aggregate amount of dividends and other distributions
received by the Borrower or its Restricted Subsidiaries from Unrestricted
Subsidiaries and payments of Indebtedness by an Unrestricted Subsidiary to the
Borrower or a Restricted Subsidiary during such fiscal year; and

 

additional investments during any fiscal year in an aggregate amount not
exceeding the Annual Investment Limitation for such fiscal year; provided that
to the extent that (i) subsequent to any such investment but not later than 90
days thereafter, the Borrower consummates an Equity Issuance during such fiscal
year and (ii) the Borrower promptly (and in any event within three Business Days
following receipt thereof) repays the Loans with the net cash proceeds of such
Equity Issuance, the amount of such investment (to the extent not in excess of
the amount of such prepayment) shall be deemed not to have reduced the Annual
Investment Limitation for such fiscal year.  As used herein, “Annual Investment
Limitation” means, for any fiscal year of the Borrower, the greater of
(i) $80,000,000 and (ii) 5% of Consolidated Net Tangible Assets as of the first
day of such fiscal year; provided that the Annual Investment Limitation shall
mean, for any fiscal year of the Borrower, the greater of (i) $40,000,000 and
(ii) 3% of Consolidated Net Tangible Assets as of the first day of such fiscal
year if, at the time of the making of such investment and immediately after
giving effect (including giving effect on a Pro Forma Basis) thereto, the Total
Capitalization Ratio is greater than 0.75 to 1.00 or the Liquidity of the
Borrower and its Restricted Subsidiaries is less than $200,000,000.

 

For purposes of covenant compliance, the amount of any investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such investment, less any amount repaid, returned,
distributed or otherwise received in respect of any investment, in each case, in
cash.

 

Asset Sales.  The Borrower will not, and will not permit any Restricted
Subsidiary to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, except:

 

any Excluded Disposition or Specified Sale;

 

obsolete or worn-out property, tools or equipment no longer used or useful in
its business or real property no longer used or useful in its business;

 

sales, leases, transfers and dispositions of assets (i) from a Loan Party to
another Loan Party and (ii) from any Specified Subsidiary to a Loan Party or
another Specified Subsidiary;

 

any sale of Transferred Assets by such Person to a Receivables Financing SPC and
subsequently to a Receivables Financier in connection with a Permitted
Receivables Financing;

 

sale and leaseback transactions permitted by Section 6.06;

 

90

--------------------------------------------------------------------------------


 

to the extent constituting a sale, transfer, lease or other disposition, the
creation of Liens, the making of investments, the consummation of fundamental
changes and the making of Restricted Payments permitted by Sections 6.02, 6.03,
6.04 and 6.07, respectively;

 

to the extent constituting a sale or disposition, the unwinding of any Swap
Agreement pursuant to its terms;

 

transfers of condemned property as a result of the exercise of “eminent domain”
or other similar policies to the respective Governmental Authority or agency
that has condemned same (whether by deed in lieu of condemnation or otherwise),
and transfers of properties that have been subject to a casualty to the
respective insurer of such property as part of an insurance settlement; and

 

sales, transfers, leases and other dispositions of other assets so long as the
aggregate amount thereof sold or otherwise disposed of in any single fiscal year
by the Borrower and its Restricted Subsidiaries shall not have a book value in
excess of ten percent (10%) of the Consolidated Total Assets of the Borrower and
its Restricted Subsidiaries owned on the first day of such fiscal year.

 

Notwithstanding the foregoing provisions of this Section 6.05, if after giving
effect to any of the succeeding transactions, no Default will exist hereunder,
(1) so long as the Borrower has, if requested by the Administrative Agent,
demonstrated it is in compliance on a Pro Forma Basis (after giving effect to
such sale, lease, transfer or other disposition) with the financial covenants
set forth in Section 6.11 to the reasonable satisfaction of the Administrative
Agent, the Borrower or any Restricted Subsidiary may (with the reasonable
consent of the Specified Agents) sell, lease, transfer or otherwise dispose of
any or all of its assets (upon voluntary liquidation or otherwise) to any
Unrestricted Subsidiary and (2) any Unrestricted Subsidiary may be sold,
liquidated, wound up or dissolved, or may sell, lease, transfer or otherwise
dispose of any or all of its assets.

 

Sale and Leaseback Transactions.  The Borrower will not, and will not permit any
Restricted Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred, except for
such transactions requiring payments not in excess of $25,000,000 in the
aggregate in any fiscal year.

 

Restricted Payments.  The Borrower will not, nor will it permit any Restricted
Subsidiary to, directly or indirectly, declare, order, make or set apart any sum
for or pay any Restricted Payment, except (a) to make dividends payable solely
in the same class of Equity Interests or Hybrid Equity Securities of such
Person, (b) to make dividends or other distributions payable to any Loan Party
(directly or indirectly through Subsidiaries, and, in the case of dividends or
other distributions paid by Subsidiaries, ratably to other Persons that own the
applicable class of Equity Interests in such Subsidiary), (c) to make dividends
to or repurchases from the Borrower or the holders of ownership interests of
such Restricted Subsidiary the proceeds of which shall be used to pay taxes that
are then due and payable and which relate to the business of the Borrower and
its Restricted Subsidiaries, (d) in the case of a Receivables Financing SPC, to
make Restricted

 

91

--------------------------------------------------------------------------------


 

Payments to its owners to the extent of net income or other assets available
therefor under applicable law, (e) Subsidiaries that are not Loan Parties may
make Restricted Payments to other Subsidiaries that are not Loan Parties,
(f) the Borrower may redeem or repurchase Equity Interests or other stock-based
awards under any stock option plan, incentive plan, compensation plan or other
benefit plan from officers, employees and directors of any Loan Party or any of
its Subsidiaries (or their estates, spouses or former spouses) upon the death,
permanent disability, retirement or termination of employment of any such Person
or otherwise, so long as (i) no Default has occurred and is continuing or would
immediately result therefrom and (ii) the aggregate amount of cash used to
effect Restricted Payments pursuant to this clause (f) in any fiscal year of
Borrower does not exceed $5,000,000, (g) repurchases of Equity Interests or
other stock-based awards under any stock option plan, incentive plan,
compensation plan or other benefit plan that occur or are deemed to occur upon
the exercise of any such awards to the extent representing a portion of the
exercise price of such award; (h) to the extent constituting Restricted
Payments, the Borrower and its Subsidiaries may enter into and consummate
transactions expressly permitted by Section 6.04; (i) the Borrower may purchase
fractional shares of its Equity Interests arising out of stock dividends,
splits, combinations or business combinations (provided such transaction shall
not be for the purpose of evading this limitation) and (j) the Borrower and its
Restricted Subsidiaries may make other Restricted Payments, so long as at the
time of the making thereof and after giving effect thereto on a Pro Forma Basis,
(i) no Default shall have occurred and/or be continuing or be directly or
indirectly caused as a result thereof and (ii) the Borrower is in compliance
with the financial covenants set forth in Section 6.11; provided that if the
Total Net Leverage Ratio (including the aggregate outstanding amount of any
Permitted Receivables Financing, calculated on a Pro Forma Basis after giving
effect to such Restricted Payment) would be greater than 3.253.50 to 1.00, the
Borrower may only make Restricted Payments pursuant to this clause (j) if, after
giving effect to such Restricted Payment, the aggregate amount of all such
Restricted Payments made pursuant to this clause (j) does not exceed
$35,000,00045,000,000 during any fiscal year of the Borrower.

 

Transactions with Affiliates.  Except as expressly permitted by this Agreement,
the Borrower will not, nor will it permit any of its Restricted Subsidiaries to,
directly or indirectly:  (a) make any investment in an Affiliate other than
investments permitted hereunder; (b) transfer, sell, lease, assign or otherwise
dispose of any assets to an Affiliate other than transfers, sales, leases,
assignments or other dispositions permitted hereunder; (c) merge into or
consolidate with or purchase or acquire assets from an Affiliate other than
Permitted Acquisitions or other transactions permitted under Section 6.03 or
6.04; or (d) enter into any other transaction directly or indirectly with or for
the benefit of an Affiliate (including, without limitation, guarantees and
assumptions of obligations of an Affiliate); provided that (i) the Borrower and
its Restricted Subsidiaries may enter into one or more Permitted Receivables
Financings, (ii) any Affiliate who is an individual may serve as a director,
officer or employee of the Borrower or any of its Restricted Subsidiaries and
receive reasonable compensation for his or her services in such capacity, and
(iii) the Borrower and its Restricted Subsidiaries may enter into transactions
(other than extensions of credit by the Borrower or any of its Restricted
Subsidiaries to an Affiliate that are not investments permitted hereunder) if
the monetary or business consideration arising therefrom would be substantially
as advantageous to the Borrower and its Restricted Subsidiaries as the monetary
or business consideration that would be obtained in a comparable transaction
with a Person not an Affiliate.

 

92

--------------------------------------------------------------------------------


 

Restrictive Agreements.

 

xxxiii.                                                                                                        
The Borrower will not, nor will it permit any Restricted Subsidiary to, enter
into, or permit to exist, any Contractual Obligation (including Organization
Documents) that encumbers or restricts the ability of any such Person to (i) in
the case of any Restricted Subsidiary pay dividends or make any other
distributions to any Loan Party on its Equity Interests or with respect to any
other interest or participation in, or measured by, its profits, (ii) pay any
Indebtedness or other obligation owed to any Loan Party, (iii) make loans or
advances to any Loan Party, (iv) sell, lease or transfer any of its properties
or assets to any Loan Party, or (v) act as a Subsidiary Guarantor pursuant to
the Loan Documents or any renewals, refinancings, exchanges, refundings or
extension thereof, except (in respect of any of the matters referred to in
clauses (i)-(v) above) for such encumbrances or restrictions existing under or
by reason of (A) this Agreement and the other Loan Documents, or Indebtedness
incurred pursuant to Section 6.01(m), (B) applicable Law, (C) any document or
instrument governing Indebtedness incurred pursuant to Section 6.01(d); provided
that any such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, (D) Indebtedness of a
Subsidiary which is not a Loan Party which is permitted by Section 6.01, so long
as such restrictions do not impair the ability of the Loan Parties to perform
their obligations under this Agreement or any other Loan Document, (E) any
restrictions regarding licenses or sublicenses by the Borrower and its
Subsidiaries of intellectual property in the ordinary course of business (in
which case such restriction shall relate only to such intellectual property),
(F) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary or assets pending such sale; provided that such
restrictions and conditions apply only to the Subsidiary or assets that are to
be sold and such sale is permitted hereunder, (G) restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the assets securing
such Indebtedness, (H) customary provisions in leases and other contracts
restricting the assignment thereof, (I) customary restrictions contained in
documents executed in connection with any Permitted Receivables Financing,
(J) any Lien permitted hereunder or any document or instrument governing any
such Lien; provided that any such restriction contained therein relates only to
the asset or assets subject to such Lien, (K) any document or instrument
governing the Senior Notes as in effect on the Effective Date, (L) any indenture
agreement, instrument or other arrangement relating to the assets or business of
any Restricted Subsidiary and existing prior to the consummation of the
Permitted Acquisition in which such Subsidiary was acquired; (M) customary
provisions in joint venture agreements and other similar agreements applicable
to joint ventures permitted under Section 6.04 and applicable solely to such
joint venture and are entered into in the ordinary course of business and
(N) any agreements existing on the Effective Date and set forth on
Schedule 6.09.

 

xxxiv.                                                                                                       
The Borrower will not, nor will it permit any Restricted Subsidiary to, enter
into, assume or become subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or assets
to secure the Secured Obligations pursuant to the Loan Documents, whether now
owned or hereafter acquired, or requiring the grant of any security for such
obligation if security is given for the Secured Obligations except (i) pursuant
to this Agreement and the other Loan Documents, or Indebtedness incurred
pursuant to Section 6.01(m), (ii) pursuant to applicable Law, (iii) pursuant to
any document or instrument governing Indebtedness incurred pursuant to
Section 6.01(d); provided that in the case of Section 6.01(d) any such
restriction contained therein relates only to the asset or assets constructed

 

93

--------------------------------------------------------------------------------


 

or acquired in connection therewith, (iv) customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary or assets pending
such sale; provided that such restrictions and conditions apply only to the
Subsidiary or assets that are to be sold and such sale is permitted hereunder,
(v) restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the assets securing such Indebtedness, (vi) customary provisions
in leases and other contracts restricting the assignment thereof, (vii) pursuant
to the documents executed in connection with any Permitted Receivables Financing
(but only to the extent that the related prohibitions against other encumbrances
pertain to the applicable Transferred Assets actually sold, contributed,
financed or otherwise conveyed or pledged pursuant to such Permitted Receivables
Financing), (viii) restrictions in any document or instrument governing any
Permitted Lien; provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien, (ix) any indenture
agreement, instrument or other arrangement relating to the assets or business of
any Restricted Subsidiary and existing prior to the consummation of the
Permitted Acquisition in which such Subsidiary was acquired, (x) software and
other intellectual property licenses pursuant to which the Borrower or
Subsidiary is the licensee of the relevant software or intellectual property, as
the case may be, (in which case, any prohibition or limitation shall relate only
to the assets subject of the applicable license), (xi) customary provisions in
joint venture agreements and other similar agreements applicable to joint
ventures permitted under Section 6.04 and applicable solely to such joint
venture and are entered into in the ordinary course of business, (xii) any
agreements existing on the Effective Date and set forth on Schedule 6.09 and
(xiii) restrictions or conditions contained in any document or instrument
governing the Senior Notes as in effect on the Effective Date or restrictions or
conditions (which are no more restrictive than those contained in the Indenture
described in clause (ii) of the definition of Senior Notes) contained in any
document or instrument governing unsecured notes issued by the Borrower and
guaranteed by the Subsidiary Guarantors in compliance with this Agreement.

 

Subordinated Indebtedness and Amendments to Subordinated Indebtedness.  The
Borrower will not, nor will it permit any Restricted Subsidiary to, after the
issuance thereof, amend or modify (or permit the amendment or modification of)
any of the terms of any Subordinated Indebtedness in a manner materially adverse
to the interests of the Lenders (including specifically shortening the final
maturity or average life to maturity or requiring any payment to be made sooner
than originally scheduled or increase the interest rate or fees applicable
thereto or change any subordination provision thereof).  The Borrower will not,
nor will it permit any Restricted Subsidiary to make any optional or voluntary
prepayment of Subordinated Indebtedness.

 

Financial Covenants.

 

xxxv.                                                                                                          
Interest Coverage Ratio.  The Borrower shall not permit the Interest Coverage
Ratio as of the end of any fiscal quarter of the Borrower to be less than
2.25 to 1.00.

 

xxxvi.                                                                                                       
Senior SecuredTotal Net Leverage Ratio. The Borrower shall not permit the Senior
SecuredTotal Net Leverage Ratio as of the end of any fiscal quarter of the
Borrower to be greater than 2.504.25 to 1.00.

 

Sanctions.  The Loan Parties will not use the proceeds of any Loan or Letter of
Credit, directly or indirectly, (a) to fund any activity or business of any
Person, or in any

 

94

--------------------------------------------------------------------------------


 

Designated Jurisdiction, that, at the time of such funding, is the target of any
Sanctions, unless otherwise authorized by applicable Laws; or (b) in any other
manner that will result in any violation by any party to any Loan Document
(including any Lender, any Agent, the Administrative Agent, any Issuing Bank or
the Swingline Lender) of any Sanctions.

 

Anti-Corruption Laws.  The Loan Parties will not, directly or indirectly, use
the proceeds of any Loan or Letter of Credit for any purpose which would breach,
in any material respect, any Anti-Corruption Law.

 

g)                                      Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

Non-Payment of Principal.  The Borrower shall fail to pay any principal of any
Loan or any reimbursement obligation in respect of any LC Disbursement when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or otherwise;

 

Non-Payment of Other Amounts.  The Borrower shall fail to pay any interest on
any Loan or any fee or any other amount (other than an amount referred to in
paragraph (a) above) payable under this Agreement, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of three (3) Business Days;

 

Representations and Warranties.  Any representation or warranty made or deemed
made by or on behalf of any Loan Party in or in connection with this Agreement
or any Loan Document or any amendment or modification thereof or waiver
thereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any Loan Document
or any amendment or modification thereof or waiver thereunder, shall prove to
have been false or incorrect in any material respect when made or deemed made;

 

Non-Compliance with Specific Covenants.  The Borrower shall fail to observe or
perform any covenant, condition or agreement contained in Section 5.02(a),
5.03 (with respect to the Borrower’s existence), 5.08 or in Article VI;

 

Other Non-Compliance.  Any Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement or any other Loan
Document (other than those which constitute a default under another Section of
this Article VII), and such failure shall continue unremedied for a period of
thirty (30) days after the earlier of a Responsible Officer of the Borrower
having knowledge of such breach or notice thereof from the Administrative Agent;

 

Payment Default of Material Indebtedness.  The Borrower or any Restricted
Subsidiary shall fail to make any payment (whether of principal or interest and
regardless of amount) in respect of any Material Indebtedness, when and as the
same shall become

 

95

--------------------------------------------------------------------------------


 

due and payable beyond the period of grace, if any, provided in the instrument
or agreement under which such Material Indebtedness was created;

 

Cross-Default to Material Indebtedness.  Any event or condition (other than
(1) any required prepayment of Indebtedness secured by a Permitted Lien that
becomes due as the result of the disposition of the assets subject to such Lien
so long as such disposition is permitted by this Agreement, (2) any required
repurchase, repayment or redemption of (or offer to repurchase, repay or redeem)
any Indebtedness that was incurred for the specified purpose of financing all or
a portion of the consideration for a merger or acquisition provided that
(x) such repurchase, repayment or redemption (or offer to repurchase, repay or
redeem) results solely from the failure of such merger or acquisition to be
consummated, (y) such Indebtedness is repurchased, repaid or redeemed in
accordance with its terms and (z) no proceeds of the Loans or Letters of Credit
are used to make such repayment, repurchase or redemption or (3) for the
avoidance of doubt, any voluntary offer to repurchase, repay or redeem the
Senior Notes or the delivery of a notice with respect thereto) occurs that
results in any Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity;

 

Involuntary Proceedings, Etc.  An involuntary proceeding shall be commenced or
an involuntary petition shall be filed seeking (i) liquidation, reorganization
or other relief in respect of any Loan Party or any Material Restricted
Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar Debtor
Relief Law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Loan
Party or any Material Restricted Subsidiary or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for sixty (60) days or an order or decree approving or ordering any
of the foregoing shall be entered;

 

Voluntary Proceedings, Etc.  Any Loan Party or any Material Restricted
Subsidiary shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar Debtor Relief Law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in
paragraph (h) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Loan Party or such Material Restricted Subsidiary or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

 

96

--------------------------------------------------------------------------------


 

Inability to Pay Debts.  The Borrower or any Restricted Subsidiary shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due;

 

Judgments.  One or more judgments for the payment of money in an aggregate
amount in excess of $50,000,000 (to the extent not covered by insurance or other
creditworthy indemnitor) shall be rendered against the Borrower or any
Restricted Subsidiary or any combination thereof and the same shall remain
undischarged for a period of thirty (30) consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any material assets of the Borrower or
any Restricted Subsidiary to enforce any such judgment;

 

ERISA.  An ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;

 

Change in Control.  A Change in Control shall occur; or

 

Invalidity of Loan Documents.  Any material provision of any Loan Document for
any reason ceases to be valid, binding and enforceable in accordance with its
terms (or any Loan Party shall challenge the enforceability of any Loan Document
or shall assert in writing, or engage in any action or inaction based on any
such assertion, that any provision of any of the Loan Documents has ceased to be
or otherwise is not valid, binding and enforceable in accordance with its
terms).

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take one or
more of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Secured Obligations of the Borrower accrued
hereunder and under the other Loan Documents, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
Secured Obligations accrued hereunder and under the other Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower and
(iii) exercise any rights and remedies provided to the Administrative Agent
under the Loan Documents or at law or equity, including all remedies provided
under the UCC.

 

97

--------------------------------------------------------------------------------


 

h)                                     The Administrative Agent

 

Each of the Lenders and the Issuing Banks hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf, including (in the case of the Administrative Agent)
execution of the other Loan Documents, and to exercise such powers as are
delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article VIII are solely for the benefit of the Administrative
Agent, the Lenders, the Issuing Banks and the Swingline Lender, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions; provided that, for the avoidance of doubt, this
provision shall not limit any consent or notice rights of the Borrower contained
in this Article VIII.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents and its duties hereunder shall be
administrative in nature.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by the Loan Documents that the Administrative
Agent is required to exercise in writing as directed by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents); provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or applicable law, including for the avoidance
of doubt any action that may be in violation of the automatic stay under any
Debtor Relief Law or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information

 

98

--------------------------------------------------------------------------------


 

relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as the Administrative Agent or any of its
Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment.  The Administrative Agent
shall not be deemed to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection with
any Loan Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, (v) the creation, perfection or
priority of Liens on the Collateral or the existence of the Collateral, or
(vi) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or the Issuing Banks
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the Issuing Banks prior to the making of such Loan or the
issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as

 

99

--------------------------------------------------------------------------------


 

the applicable Agent.  The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.

 

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Banks, the Swingline Lender and the Borrower.  Upon receipt
of any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor (such successor to be
approved by the Borrower, such approval not to be unreasonably withheld or
delayed; provided, however, if an Event of Default shall exist at such time, no
approval of the Borrower shall be required hereunder), which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and Issuing Banks, appoint a successor
Administrative Agent meeting the qualifications set forth above, provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender.  Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

 

If the Person serving as Administrative Agent is a Defaulting Lender pursuant to
clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person remove such Person as Administrative Agent and, in consultation with the
Borrower, appoint a successor (such successor to be approved by the Borrower,
such approval not to be unreasonably withheld or delayed; provided, however, if
an Event of Default shall exist at such time, no approval of the Borrower shall
be required hereunder). If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

 

With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Banks under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Banks directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal

 

100

--------------------------------------------------------------------------------


 

Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Article VIII).  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article VIII and
Section 9.03 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) while the retiring or removed Administrative Agent was acting as
Administrative Agent., and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including (a) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Lenders and (b) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant hereto shall
also constitute its resignation as an Issuing Bank and the Swingline Lender. If
Bank of America resigns as an Issuing Bank, it shall retain all the rights,
powers, privileges and duties of as an Issuing Bank hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
an Issuing Bank and all LC Exposure with respect thereto, including the right to
require the Lenders to make ABR Loans or fund risk participations in
unreimbursed amounts.  If Bank of America resigns as the Swingline Lender, it
shall retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make ABR
Loans or fund risk participations in outstanding Swingline Loans.  Upon the
appointment by the Borrower of a successor Issuing Bank or Swingline Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring Issuing Bank or
Swingline Lender, as applicable, (b) the retiring Issuing Bank and Swingline
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor Issuing Bank
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement as a Lender.  Each
Lender shall, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information (which may
contain material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

 

101

--------------------------------------------------------------------------------


 

None of the Lenders, if any, identified in this Agreement as a Joint Lead
Arranger, Joint Bookrunner, Syndication Agent or Co-Documentation Agent shall
have any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders as such.  Without limiting
the foregoing, none of such Lenders shall have or be deemed to have a fiduciary
relationship with any Lender.  Each Lender hereby makes the same acknowledgments
with respect to the relevant Lenders in their respective capacities as Joint
Lead Arrangers, Joint Bookrunners, Syndication Agent or Co-Documentation Agents,
as applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.

 

Except with respect to the exercise of setoff rights of any Lender, in
accordance with Section 9.08, the proceeds of which are applied in accordance
with this Agreement, each Lender agrees that it will not take any action, nor
institute any actions or proceedings, against the Borrower or with respect to
any Loan Document, without the prior written consent of the Required Lenders or,
as may be provided in this Agreement or the other Loan Documents, with the
consent of the Administrative Agent.

 

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender.  The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) the Issuing Banks or the
Swingline Lender from exercising the rights and remedies that inure to their
benefit (solely in their capacity as Issuing Bank or Swingline Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 9.08, or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Article VII and (ii) in addition to the matters
set forth in clauses (b), (c) and (d) of the preceding proviso, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or LC Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

i.     
                                                                                                                                   
to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, Issuing
Banks, Swingline Lender and the Administrative Agent

 

102

--------------------------------------------------------------------------------


 

(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, Issuing Banks, Swingline Lender and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, Issuing Banks, Swingline Lender and the Administrative
Agent under Sections 2.06, 2.12 and 9.03) allowed in such judicial proceeding;
and

 

ii.  
                                                                                                                                   
to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, Issuing Bank and Swingline Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing
Banks and the Swingline Lender, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.12 and 9.03.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, Issuing
Bank or the Swingline Lender any plan of reorganization, arrangement, adjustment
or composition affecting the Obligations or the rights of any Lender, the
Issuing Banks or the Swingline Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender, Issuing Bank or the Swingline
Lender, in any such proceeding.

 

Each of the Lenders and Issuing Banks hereby irrevocably authorize the
Administrative Agent, at the direction of the Required Lenders, to credit bid
all or any portion of the Obligations (including accepting some or all of the
Collateral in satisfaction of some or all of the Secured Obligations pursuant to
a deed in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code of the United States, including under Sections 363, 1123 or 1129
of the Bankruptcy Code of the United States, or any similar Laws in any other
jurisdictions to which a Loan Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable Law.  In
connection with any such credit bid and purchase, the Obligations owed to the
Lenders and Issuing Banks shall be entitled to be, and shall be, credit bid on a
ratable basis (with Obligations with respect to contingent or unliquidated
claims receiving contingent interests in the acquired assets on a ratable basis
that would vest upon the liquidation of such claims in an amount proportional to
the liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Equity
Interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase).  In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required

 

103

--------------------------------------------------------------------------------


 

Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Required Lenders contained in
clauses (a) through (e) of Section 9.02 of this Agreement, (iii) the
Administrative Agent shall be authorized to assign the relevant Obligations to
any such acquisition vehicle pro rata by the Lenders, as a result of which each
of the Lenders shall be deemed to have received a pro rata portion of any Equity
Interests and/or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Obligations to be credit bid, all without the
need for any Lender, Issuing Bank or acquisition vehicle to take any further
action, and (iv) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Lender, Issuing Bank or any acquisition vehicle to take
any further action.  The foregoing paragraph shall be referred to as the “Credit
Bid Provisions.”

 

In its capacity, the Administrative Agent is a “representative” of the Holders
of Secured Obligations within the meaning of the term “secured party” as defined
in the New York Uniform Commercial Code.  Each Lender authorizes the
Administrative Agent to enter into each of the Collateral Documents to which it
is a party and to take all action contemplated by such documents.  Each Lender
agrees that no Holder of Secured Obligations (other than the Administrative
Agent) shall have the right individually to seek to realize upon the security
granted by any Collateral Document, it being understood and agreed that such
rights and remedies may be exercised solely by the Administrative Agent for the
benefit of the Holders of Secured Obligations upon the terms of the Collateral
Documents.  In the event that any Collateral is hereafter pledged by any Person
as collateral security for the Secured Obligations, the Administrative Agent is
hereby authorized, and hereby granted a power of attorney, to execute and
deliver on behalf of the Holders of Secured Obligations any Loan Documents
necessary or appropriate to grant and perfect a Lien on such Collateral in favor
of the Administrative Agent on behalf of the Holders of Secured Obligations. 
The Lenders hereby authorize the Administrative Agent, at its option and in its
discretion, to release any Lien granted to or held by the Administrative Agent
upon any Collateral (i) as described in Section 9.02(cd); (ii) as permitted by,
but only in accordance with, the terms of the applicable Loan Document; or
(iii) if approved, authorized or ratified in writing by the Required Lenders,
unless such release is required to be approved by all of the Lenders hereunder. 
Upon request by the Administrative Agent at any time, the Lenders will confirm
in writing the Administrative Agent’s authority to release particular types or
items of Collateral pursuant hereto.  Upon any sale or transfer of assets
constituting Collateral which is permitted pursuant to the terms of any Loan
Document, or consented to in writing by the Required Lenders or all of the
Lenders, as applicable, and upon at least five (5) Business Days’ prior
written request by the Borrower to the Administrative Agent, the Administrative
Agent shall (and is hereby irrevocably authorized by the Lenders to) execute
such documents as may be necessary to evidence the release of the Liens granted
to the Administrative Agent for the benefit of the Holders of Secured
Obligations herein or pursuant hereto upon the Collateral that was sold or
transferred; provided, however, that (i) the Administrative Agent shall not be
required to execute any such document on terms which, in the Administrative
Agent’s opinion, would expose the Administrative Agent to liability or create
any

 

104

--------------------------------------------------------------------------------


 

obligation or entail any consequence other than the release of such Liens
without recourse or warranty, and (ii) such release shall not in any manner
discharge, affect or impair the Secured Obligations or any Liens upon (or
obligations of the Borrower or any Subsidiary in respect of) all interests
retained by the Borrower or any Subsidiary, including (without limitation) the
proceeds of the sale, all of which shall continue to constitute part of the
Collateral.

 

It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction.  It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, it may be necessary that the Administrative
Agent appoint an additional individual or institution as a separate trustee,
co-trustee, collateral agent, collateral sub-agent or collateral co-agent (any
such additional individual or institution being referred to herein as a
“Supplemental Collateral Agent”). In the event that the Administrative Agent
appoints a Supplemental Collateral Agent with respect to any Collateral,
(i) each and every right, power, privilege or duty expressed or intended by this
Agreement or any of the other Loan Documents to be exercised by or vested in or
conveyed to the Administrative Agent with respect to such Collateral shall be
exercisable by and vest in such Supplemental Collateral Agent to the extent, and
only to the extent, necessary to enable such Supplemental Collateral Agent to
exercise such rights, powers and privileges with respect to such Collateral and
to perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Collateral Agent shall run to and be
enforceable by either the Administrative Agent or such Supplemental Collateral
Agent, and (ii) the provisions of this Article and of Section 9.03 that refer to
the Administrative Agent shall inure to the benefit of such Supplemental
Collateral Agent and all references therein to the Administrative Agent shall be
deemed to be references to the Administrative Agent and/or such Supplemental
Collateral Agent, as the context may require. Should any instrument in writing
from any Loan Party be required by any Supplemental Collateral Agent so
appointed by the Administrative Agent for more fully and certainly vesting in
and confirming to him or it such rights, powers, privileges and duties, such
Loan Party shall execute, acknowledge and deliver any and all such instruments
promptly upon request by the Administrative Agent.  In case any Supplemental
Collateral Agent, or a successor thereto, shall die, become incapable of acting,
resign or be removed, all the rights, powers, privileges and duties of such
Supplemental Collateral Agent, to the extent permitted by law, shall vest in and
be exercised by the Administrative Agent until the appointment of a new
Supplemental Collateral Agent.

 

No holder of Banking Services Obligations or Swap Obligations shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) (or to notice
of or to consent to any amendment, waiver or modification of the provisions
hereof or of any Collateral Document) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Each Lender hereby acknowledges and agrees (including on behalf of any of its
Affiliates that may be a holder of

 

105

--------------------------------------------------------------------------------


 

Banking Services Obligations or Swap Obligations) that (x) Banking Services
Obligations or Swap Obligations of the Borrower or any of its Subsidiaries shall
be secured and guaranteed pursuant to the Collateral Documents to the extent
that, and only for so long as, the other Obligations are so secured and
guaranteed and (y) any release of Collateral or Guarantors effected in a manner
permitted by this Agreement shall not require the consent of holders of Banking
Services Obligations or Swap Obligations in their capacities as such.

 

i)                                         Miscellaneous

 

Notices.

 

i.     
                                                                                                                             
Except in the case of notices and other communications expressly permitted to be
given by telephone (and subject to paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

 

if to the Borrower, to it at Dean Foods Corporation, 2711 N. Haskell Avenue,
Suite 3400, Dallas, Texas 75204, Attention of James Kenwood, Vice President and
Treasurer (Telecopy No. (214) 721-8800; Telephone No. (214) 303-3554) and (in
the case of a notice of Default) Marc KesselmanRussell Coleman, Executive Vice
President, General Counsel (Telecopy No. (214) 721-8794; Telephone
No. (214) 721-1119);

 

if to the Administrative Agent, to Bank of America, N.A., Agency Management,
Mail Code: CA5-705-04-09, 555 California St, San Francisco, CA 94104, Attention:
Joan Mok, Phone: (415) 436-3496, Fax: (415) 503-5085, Email: joan.mok@baml.com;

 

if to an Issuing Bank, to (A) to Bank of America, N.A., Trade Operations, Mail
Code: PA6-580-02-30, 1 Fleet Way, Scranton, PA 18507, Phone: (570) 496-9619,
Fax: (800) 755-8740, Email: tradeclientserviceteamus@baml.com, with respect to
standby Letters of Credit, Alfonso Malave, Phone: (570) 496-9622, Fax: (800)
755-8743, Email: alfonso.malave@baml.com and, with respect to commercial Letters
of Credit, Theodore Georgiades, Phone: (570) 496-9603, Fax: (570) 330-3904,
Email: theodore.t.georgiades@baml.com and (B) to JPMorgan Chase Bank, National
Association, 10 S. Dearborn Chicago, IL 60603, Anju Vanvala, Phone: (855)
609-9959, Fax: (214) 307-6784, Email:
chicago.lc.agency.activity.team@jpmchase.com;

 

if to the Swingline Lender, to Bank of America, N.A., Mail Code: TX1-492-14-11,
901 Main St, Dallas, TX 75202-3714, Attention: Jacqueline Jones, Phone: (972)
338-3765, Fax: (214) 290-9439, Email: jacqueline.r.jones@baml.com; and

 

if to any other Lender, to it at its address (or telecopy number) set forth in
its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be

 

106

--------------------------------------------------------------------------------


 

deemed to have been given at the opening of business on the next Business Day
for the recipient).  Notices delivered through Electronic Systems, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

ii.  
                                                                                                                             
Notices and other communications to the Lenders and the Issuing Banks hereunder
may be delivered or furnished by using Electronic Systems pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent, the
Swingline Lender, the Issuing Banks, or the Borrower may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both
clauses (i) and (ii) above, if such notice, email or other communication is not
sent during the normal business hours of the recipient, such notice, email or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

 

iii.                                                                                                                             
Each of the Borrower, the Administrative Agent, the Issuing Banks and the
Swingline Lender may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent, the Issuing Banks and the Swingline Lender.  In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, facsimile number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender.

 

iv.                                                                                                                            
Electronic Systems.

 

The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the Lenders by posting the Communications on Debt Domain, Intralinks,
Syndtrak, ClearPar or a substantially similar Electronic System.

 

Any Electronic System used by the Administrative Agent is provided “as is” and
“as available”.  The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications.  No warranty of any kind, express, implied
or statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is

 

107

--------------------------------------------------------------------------------


 

made by any Agent Party in connection with the Communications or any Electronic
System.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Loan
Party, any Lender, any Issuing Bank or any other Person or entity for damages of
any kind, including, without limitation, direct or indirect, special, incidental
or consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of communications or notices through IntraLinks, Syndtrak,
ClearPar, or  a substantially similar electronic transmission system, any other
electronic platform or electronic messaging service, or through an Electronic
System.  “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative Agent, any Lender or any
Issuing Bank by means of electronic communications pursuant to this Section,
including through an Electronic System.

 

v.                                              Reliance by Administrative
Agent, Issuing Bank and Lenders.  The Administrative Agent, the Issuing Banks,
the Swingline Lender and the Lenders shall be entitled to rely and act upon any
notices (including telephonic notices, Borrowing Requests and Interest Election
Requests) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify the Administrative Agent, the Issuing
Banks, the Swingline Lender, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower. 
All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

Waivers; Amendments.  (a)  No failure or delay by the Administrative Agent, any
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Banks and the
Lenders hereunder and under any other Loan Document are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of any Loan Document or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

 

vi.                                                                                                                                  
Neither this Agreement nor any other Loan Document nor any provision hereof or
thereof may be waived, amended or modified except (i) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or, (ii) in the case of any other Loan
Document, pursuant to an agreement or agreements in

 

108

--------------------------------------------------------------------------------


 

writing entered into by the Administrative Agent with the consent of the
Required Lenders and the Loan Party or Loan Parties that are parties thereto;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce or forgive the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon
(other than as a result of a change in the definition of Total Net Leverage
Ratio or any of the components thereof or the method of calculation thereof), or
reduce or forgive any interest or fees or other amounts payable hereunder,
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of the Required Lenders shall be necessary to
amend Section 2.13(c), (iii) postpone any scheduled date of payment of the
principal amount of any Loan or LC Disbursement (other than any reduction of the
amount of, or any extension of the payment date for, the mandatory prepayments
required under Section 2.11, in each case which shall only require the approval
of the Required Lenders), or any date for the payment of any interest, fees or
other Obligations payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender directly affected
thereby, (iv) change Section 2.18(b) or (c) in a manner that would alter the
manner in which payments are shared, without the written consent of each Lender,
(v) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision of any Loan Document specifying the number
or percentage of Lenders required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender, (vi) release all or substantially all of the
Subsidiary Guarantors from their obligations under the Subsidiary Guaranty
(except as otherwise permitted herein or in the other Loan Documents), without
the written consent of each Lender, or (vii) except as provided in clause (d) of
this Section or in any Collateral Document, release all or substantially all of
the Collateral, without the written consent of each Lender; provided further
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent, any Issuing Bank or the Swingline Lender
hereunder without the prior written consent of the Administrative Agent, such
Issuing Bank or the Swingline Lender, as the case may be (it being understood
that any change to Section 2.21 shall require the consent of the Administrative
Agent, the Issuing Banks and the Swingline Lender).  The Administrative Agent
may also amend Schedule 1.01 to reflect assignments entered into pursuant to
Section 9.04.  Notwithstanding the foregoing, no consent with respect to any
amendment, waiver or other modification of this Agreement shall be required of
any Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (i), (ii) or (iii) of the first proviso of
this paragraph and then only in the event such Defaulting Lender shall be
directly affected by such amendment, waiver or other modification.

 

vii.                                                                                                                               
Notwithstanding the foregoing (including without limitation clause (v) of
Section 9.02(b) above), this Agreement and any other Loan Document may be
amended (or amended and restated), subject to the terms of Section 2.04, with
the written consent of the Required Lenders, Lenders providing one or more
additional credit facilities, the Administrative Agent and the Borrower (x) to
add one or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Revolving Loans and other
extensions of credit hereunder and the accrued interest and fees in respect
thereof, (y) to include reasonably appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and (z) to make such
other

 

109

--------------------------------------------------------------------------------


 

technical amendments as are reasonably deemed appropriate by the Administrative
Agent and the Borrower in connection with the foregoing.

 

viii.                                                                                                                            
The Lenders hereby irrevocably authorize the Administrative Agent, and the
Administrative Agent hereby agrees with the Borrower that it shall (so long as
no Event of Default has occurred and is continuing), release any Liens granted
to the Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of all the Commitments, payment and satisfaction in full in cash of
all Secured Obligations (other than Unliquidated Obligations and except as
specified in Article VIII), and the cash collateralization of all Unliquidated
Obligations in a manner satisfactory to the Administrative Agent,
(ii) constituting property being sold or disposed of if the Borrower certifies
to the Administrative Agent that the sale or disposition is made in compliance
with the terms of this Agreement (and the Administrative Agent may rely
conclusively on any such certificate, without further inquiry),
(iii) constituting property leased to the Borrower or any Subsidiary under a
lease which has expired or been terminated in a transaction permitted under this
Agreement, or (iv) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Administrative
Agent and the Lenders pursuant to Article VII.  Any such release shall not in
any manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of the Loan Parties in
respect of) all interests retained by the Loan Parties, including the proceeds
of any sale, all of which shall continue to constitute part of the Collateral
and the Administrative Agent shall not be required to execute any such release
on terms which, in the Administrative Agent’s reasonable opinion, would expose
the Administrative Agent to liability or create any obligation or entail any
consequence other than the release of such Liens without recourse or warranty.

 

ix.                                                                                                                                  
Notwithstanding anything to the contrary herein the Administrative Agent may,
with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

 

Expenses; Indemnity; Damage Waiver.  (a)  The Borrower shall pay (i) all
reasonable out of pocketand documented out-of-pocket expenses incurred by each
of the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication and distribution (including, without limitation, via the
internet or through a service such as Intralinks) of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions of the Loan Documents (whether or not the transactions
contemplated hereby or thereby shall be consummated) (it being understood that
the reimbursement of legal fees, disbursements and other charges in connection
with the preparation of the Second Amendment shall be subject to the cap as set
forth in Section 3(j) of the Second Amendment), (ii) all reasonable and
documented out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, (iii) all out-of-pocket expenses incurred by
the Administrative Agent, any Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Issuing Bank or any Lender, in connection with the enforcement, collection or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of

 

110

--------------------------------------------------------------------------------


 

such Loans or Letters of Credit, and (iv) all reasonable out of
pocketout-of-pocket expenses incurred by each of the Lead Arrangers in
connection with the syndication of the credit facilities provided for herein.

 

x.                                              The Borrower shall indemnify the
Administrative Agent, (and any sub-agent thereof), the Lead Arrangers, each
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of the Loan Documents or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
or proposed use of the proceeds therefrom (including any refusal by any Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned, leased or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any of its Subsidiaries, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, penalties, liabilities or related expenses (1) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (x) the gross negligence or willful misconduct of
such Indemnitee or (y) the material breach of any express obligation of an
Indemnitee under this Agreement pursuant to a claim initiated by the Borrower or
(2) arise out of any investigation, litigation or proceeding that does not
involve an act or omission by the Borrower or any Subsidiary and solely in
connection with a dispute among Indemnitees (except when and to the extent that
one of the parties to such dispute was acting in its capacity as an Agent,
Swingline Lender, Issuing Bank or other agency capacity and, in such case,
excepting only such party).  This Section 9.03(b) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims or damages arising
from any non-Tax claim.

 

xi.                                                                                                                                  
To the extent that the Borrower fails to pay any amount required to be paid by
it to the Administrative Agent (or any sub-agent thereof), any Issuing Bank or
the Swingline Lender under paragraph (a) or (b) of this Section, but without
affecting the Borrower’s obligations to make such payments, each Lender
severally agrees to pay to the Administrative Agent, any Issuing Bank or the
Swingline Lender, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), of such unpaid amount (it being understood that the
Borrower’s failure to pay any such amount shall not relieve the Borrower of any
default in the payment thereof); provided that the unreimbursed expense or
indemnified loss, claim, damage, penalty, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any sub-agent thereof), any Issuing Bank or the Swingline Lender in its capacity
as such.

 

111

--------------------------------------------------------------------------------


 

xii.                                                                                                                               
To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof, other than, in each case, for direct or
actual damages resulting from such Indemnitee’s (x) gross negligence,
(y) willful misconduct or (z) material breach of express obligations hereunder
pursuant to a claim initiated by the Borrower, in each case as determined by a
final and non-appealable judgment of a court of competent jurisdiction.  No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.

 

xiii.                                                                                                                            
All amounts due under this Section shall be payable promptly after
written demand therefor.

 

(b)     The agreements of this Section and the indemnity provision of
Section 9.01(e) shall survive the resignation or replacement of the
Administrative Agent, the Issuing Banks and/or the Swingline Lender, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

Successors and Assigns.  (a) The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of an Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Banks and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

xiv.                                                                                                                           
(i)  Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more Persons (other than an Ineligible Institution) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

 

the Borrower (provided that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof); provided that no consent of the Borrower shall be required for an

 

112

--------------------------------------------------------------------------------


 

assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;

 

the Administrative Agent;

 

each Issuing Bank; and

 

the Swingline Lender.

 

Assignments shall be subject to the following additional conditions:

 

except in the case of an assignment to a Lender or an Affiliate of a Lender or
an Approved Fund or, an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class or any assignment pursuant
to clause (iii) of the Credit Bid Provisions, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent; provided
that no such consent of the Borrower shall be required if an Event of Default
has occurred and is continuing;

 

each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Loans;

 

the parties to each assignment  shall execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500, such fee to be paid by either the assigning Lender or the
assignee Lender or shared between such Lenders; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment and such processing and
recordation fee shall not be required for any assignment pursuant to clause
(iii) of the Credit Bid Provisions; and

 

the assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire in which the assignee designates one or
more credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Borrower and its Affiliates, the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.

 

Subject to acceptance and recording thereof pursuant to paragraph (b)(iv) of
this Section, from and after the effective date specified in each Assignment and
Assumption

 

113

--------------------------------------------------------------------------------


 

the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.03).  Upon request, the Borrower (at its expense) shall execute
and deliver a Note to the assignee Lender.  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

The Administrative Agent, acting for this purpose as a non-fiduciary agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Banks and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower, any Issuing Bank and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(c) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

xv.                                                                                                                        
(i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Banks or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution (provided that no acquisition vehicle referenced in clause (iii) of
the Credit Bid Provisions shall constitute an Ineligible Institution), in all or
a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and

 

114

--------------------------------------------------------------------------------


 

(C) the Borrower, the Administrative Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to have this Agreement enforced by the Administrative Agent on its
behalf, and to approve any amendment, modification or waiver of any provision of
this Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant.  Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section. 
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender; provided such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender. 
Notwithstanding anything in this paragraph to the contrary, any bank that is a
member of the Farm Credit System that (a) has purchased a participation from
CoBank, ACB in the minimum amount of $10,000,000 on or after the Effective Date,
(b) is, by written notice to the Borrower and the Administrative Agent (“Voting
Participant Notification”), designated by CoBank, ACB as being entitled to be
accorded the rights of a voting participant hereunder (any bank that is a member
of the Farm Credit System so designated being called a “Voting Participant”) and
(c) receives prior written consent of the Borrower and the Administrative Agent
to become a Voting Participant, shall be entitled to vote (and the voting rights
of CoBank, ACB shall be correspondingly reduced), on a dollar for dollar basis,
as if such participant were a Lender, on any matter requiring or allowing a
Lender to provide or withhold its consent, or to otherwise vote on any proposed
action.  To be effective, each Voting Participant Notification shall, with
respect to any Voting Participant, (i) state the full name, as well as all
contact information required of assignee as set forth in Exhibit A hereto and
(ii) state the dollar amount of the participation purchased.  The Borrower and
the Administrative Agent shall be entitled to conclusively rely on information
contained in notices delivered pursuant to this paragraph.  Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

115

--------------------------------------------------------------------------------


 

A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, except to
the extent such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation.

 

xvi.                                                                                                                           
Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

xvii.                                                                                                                        
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitments and Loans pursuant to Section 9.04(b),
Bank of America may, (i) upon 30 days’ notice to the Borrower and the Lenders,
resign as an Issuing Bank and/or (ii) upon 30 days’ notice to the Borrower,
resign as Swingline Lender.  In the event of any such resignation as an Issuing
Bank or the Swingline Lender, the Borrower shall be entitled to appoint from
among the Lenders a successor Issuing Bank or Swingline Lender hereunder;
provided that such Lender consents in writing and in advance to becoming a
successor Issuing Bank or Swingline Lender hereunder; provided further, however,
that no failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America as an Issuing Bank or Swingline Lender, as the
case may be.  If Bank of America resigns as an Issuing Bank, it shall retain all
the rights, powers, privileges and duties of an Issuing Bank hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as an Issuing Bank and all Obligations with respect thereto
(including the right to require the Lenders to make ABR Loans or fund risk
participations pursuant to Section 2.06(e)).  If Bank of America resigns as
Swingline Lender, it shall retain all the rights of the Swingline Lender
provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make ABR Loans or fund risk participations in outstanding
Swingline Loans pursuant to Section 2.05(b).  Upon the appointment of a
successor Issuing Bank and/or Swingline Lender, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring Issuing Bank or Swingline Lender, as the case may be, and (b) the
successor Issuing Bank shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

 

Survival.  All covenants, agreements, representations and warranties made by the
Loan Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan

 

116

--------------------------------------------------------------------------------


 

or any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated.  The provisions of Sections 2.15, 2.16, 2.17 and
9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.

 

Counterparts; Integration; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement, the other Loan Documents
and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy, e-mailed.pdf or any other electronic means
that reproduces an image of the actual executed signature page shall be
effective as delivery of a manually executed counterpart of this Agreement.  The
words “execute”, “execution”, “signed”, “signature”, “delivery”, and words of
like import in or relating to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including, without
limitation, Assignment and Assumptions, amendments, Borrowing Requests, waivers
and consents) shall be deemed to include Electronic Signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it.

 

Severability.  Any provision of any Loan Document held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

Right of Setoff.  If an Event of Default shall have occurred and be continuing,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other obligations at any time owing by such Lender or
Affiliate to or for the credit or the account of the Borrower or any Subsidiary
Guarantor

 

117

--------------------------------------------------------------------------------


 

against any of and all the Secured Obligations held by such Lender, irrespective
of whether or not such Lender shall have made any demand under the Loan
Documents and although such obligations may be unmatured.  The applicable Lender
shall notify the Borrower, the Administrative Agent of such set-off or
application; provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such set-off or application under
this Section.  The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

 

Governing Law; Jurisdiction; Consent to Service of Process.  (a)  This Agreement
and the other Loan Documents and any claims, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement or any other Loan Document (except, as to any other
loan document, as expressly set forth therein) and the Transactions contemplated
hereby and thereby shall be governed by, and construed in accordance with, the
Law of the State of New York.

 

xviii.                                                                                                                     
Each of the parties hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County, Borough of Manhattan, and of
the United States District Court for the Southern District of New York, and any
appellate court from any thereof in any action or proceeding arising out of or
relating to any Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, any Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.

 

xix.                                                                                                                     
Each of the parties hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

xx.                                                                                                                        
Each party to this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 9.01.  Nothing in this Agreement or any
other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

 

WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER

 

118

--------------------------------------------------------------------------------


 

LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Headings.  Article and Section headings and the Table of Contents used herein
are for convenience of reference only, are not part of this Agreement and shall
not affect the construction of, or be taken into consideration in interpreting,
this Agreement.

 

Confidentiality.  Each of the Administrative Agent, the Issuing Banks and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and its
and its Affiliates’ respective directors, trustees, officers, employees and
agents, including accountants, auditors, legal counsel and other advisors who
have a need to know such Information in connection with the transactions
contemplated by the Loan Documents (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by Requirement of Law or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, (f) subject to an agreement containing provisions substantially
the same as those of this Section, to (i) any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower, its
Subsidiaries and their obligations, (g) with the prior consent of the Borrower
or, (h) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, an Issuing Bank, the Swingline Lender or any Lender on a
nonconfidential basis from a source other than the Borrower (which source is not
known by such recipient to be in breach of confidentiality obligations to the
Borrower or any Subsidiary), (i) on a confidential basis to any rating agency in
connection with rating the Borrower or its Subsidiaries or the credit facilities
provided hereunder or (j) on a confidential basis to the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers of other market identifiers with respect to the credit facilities
provided hereunder.  For the purposes of this Section, “Information” means all
information received from a Loan Party or any Subsidiary relating to the Loan
Parties or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Issuing Bank
or any Lender on a nonconfidential basis prior to disclosure by such Loan Party
or any Subsidiary (other than any such information received from a source that
is known by such recipient to be in breach of confidentiality obligations to
such Loan Party or any Subsidiary).  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to

 

119

--------------------------------------------------------------------------------


 

maintain the confidentiality of such Information as such Person would accord to
its own confidential information.  In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Arrangers and the Lenders in connection
with the administration of this Agreement, the other Loan Documents, and the
Commitments, but only to the extent consistent with information that has
previously been publicly disclosed by the Borrower.

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS
AFFILIATES, THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES) AND ITS SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE
BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

 

Several Obligations; Nonreliance; Violation of Law.  The respective obligations
of the Lenders hereunder are several and not joint and the failure of any Lender
to make any Loan or perform any of its obligations hereunder shall not relieve
any other Lender from any of its obligations hereunder.  Each Lender hereby
represents that it is not relying on or looking to any margin stock for the
repayment of the Borrowings provided for herein.  Anything contained in this
Agreement to the contrary notwithstanding, neither any Issuing Bank nor any
Lender shall be obligated to extend credit to the Borrower in violation of any
Requirement of Law.

 

USA PATRIOT Act.  Each Lender that is subject to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”) hereby notifies each Loan Party that pursuant to the requirements of
the Act, it is required to obtain, verify and record information that identifies
such Loan Party, which information includes the name and address of such Loan
Party and other information that will allow such Lender to identify such Loan
Party in accordance with the Act.

 

120

--------------------------------------------------------------------------------


 

Disclosure.  The Borrower and each Lender hereby acknowledges and agrees that
the Administrative Agent and/or its Affiliates from time to time may hold
investments in, make other loans to or have other relationships with any of the
Borrower, its Subsidiaries and their respective Affiliates.

 

Appointment for Perfection.  Each Lender hereby appoints each other Lender as
its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Holders of Secured Obligations, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession.  Should any Lender (other than the Administrative
Agent) obtain possession of any such Collateral, such Lender shall notify the
Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.

 

Interest Rate Limitation.  Notwithstanding anything herein to the contrary, if
at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which are treated as interest on such Loan under
applicable law (collectively the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan in accordance with applicable law,
the rate of interest payable in respect of such Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable
in respect of such Loan but were not payable as a result of the operation of
this Section shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

 

No Advisory or Fiduciary Responsibility.  In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), the Borrower
acknowledges and agrees that:  (i) (A) the arranging and other services
regarding this Agreement provided by the Lenders are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Lenders and their Affiliates, on the other hand, (B) the Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its Affiliates. 
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against each of the

 

121

--------------------------------------------------------------------------------


 

Lenders and their Affiliates with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

 

Release of Subsidiary Guarantors.

 

xxi.                                                                                                                           
A Subsidiary Guarantor shall automatically be released from its obligations
under the Subsidiary Guaranty upon the consummation of any transaction permitted
by this Agreement as a result of which such Subsidiary Guarantor ceases to be a
Restricted Subsidiary; provided that, if so required by this Agreement, the
Required Lenders shall have consented to such transaction and the terms of such
consent shall not have provided otherwise.  In connection with any termination
or release pursuant to this Section, the Administrative Agent shall (and is
hereby irrevocably authorized by each Lender to) execute and deliver to any Loan
Party, at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release.  Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.

 

xxii.                                                                                                                        
Further, the Administrative Agent may (and is hereby irrevocably authorized by
each Lender to), upon the request of the Borrower, release any Subsidiary
Guarantor from its obligations under the Subsidiary Guaranty if such Subsidiary
Guarantor is no longer a Domestic Subsidiary upon the consummation of a
transaction permitted by this Agreement.

 

xxiii.                                                                                                                     
At such time as the principal and interest on the Loans, all LC Disbursements,
the fees, expenses and other amounts payable under the Loan Documents and the
other Obligations (other than obligations under any Swap Agreement or any
Banking Services Agreement, and other Obligations expressly stated to survive
such payment and termination) shall have been paid in full in cash, the
Commitments shall have been terminated and no Letters of Credit shall be
outstanding, the Subsidiary Guaranty and all obligations (other than those
expressly stated to survive such termination) of each Subsidiary Guarantor
thereunder shall automatically terminate, all without delivery of any instrument
or performance of any act by any Person.

 

SECTION 1.05.                                               Acknowledgement and
Consent to Bail-In of EEA Financial Institutions.  Solely to the extent any
Lender or Issuing Bank that is an EEA Financial Institution is a party to this
Agreement and notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender or Issuing Bank
that is an EEA Financial Institution arising under any Loan Document, to the
extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)               the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)               the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

122

--------------------------------------------------------------------------------


 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

123

--------------------------------------------------------------------------------


 

Schedule 1.01 — Commitment Schedule

 

REVOLVING FACILITY COMMITMENTS

 

LENDER

 

COMMITMENT

 

BANK OF AMERICA, N.A.

 

$

45,000,000

 

JPMORGAN CHASE BANK, N.A.

 

$

45,000,000

 

COBANK, ACB

 

$

35,000,000

 

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH

 

$

35,000,000

 

PNC BANK, NATIONAL ASSOCIATION

 

$

35,000,000

 

SUNTRUST ROBINSON HUMPHREY, INC.

 

$

27,500,000

 

FIFTH THIRD BANK, AN OHIO BANKING CORPORATION

 

$

27,500,000

 

BANK OF THE WEST

 

$

25,000,000

 

BRANCH BANKING AND TRUST COMPANY

 

$

25,000,000

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

$

25,000,000

 

REGIONS BANK

 

$

20,000,000

 

AGFIRST FARM CREDIT BANK

 

$

20,000,000

 

AGSTAR FINANCIAL SERVICES, PCA

 

$

17,000,000

 

FARM CREDIT BANK OF TEXAS

 

$

17,000,000

 

UNITED FCS, PCA D/B/A FCS COMMERCIAL FINANCE GROUP

 

$

17,000,000

 

AMERICAN AGCREDIT, PCA

 

$

10,000,000

 

1st FARM CREDIT SERVICES, PCA

 

$

10,000,000

 

FARM CREDIT MID-AMERICA, PCA

 

$

9,000,000

 

THE NORTHERN TRUST COMPANY

 

$

5,000,000

 

AGGREGATE COMMITMENT

 

$

450,000,000

 

 

LETTER OF CREDIT COMMITMENTS

 

LENDER

 

COMMITMENT 

 

BANK OF AMERICA, N.A.

 

$

37,500,000

 

JPMORGAN CHASE BANK, N.A.

 

$

37,500,000

 

AGGREGATE COMMITMENT

 

$

75,000,000

 

 

SWINGLINE COMMITMENTS

 

LENDER

 

COMMITMENT

 

BANK OF AMERICA, N.A.

 

$

100,000,000

 

AGGREGATE COMMITMENT

 

$

100,000,000

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

Assignor:

 

2.

Assignee:

[and is an Affiliate/Approved Fund of [identify Lender](1)]

3.

Borrower(s):

Dean Foods Company

4.

Administrative Agent:

Bank of America, N.A., as the Administrative Agent

under the Credit Agreement

5.

Credit Agreement:

The Credit Agreement dated as of January [                    ], 2017,

among Dean Foods Company, as the Borrower, the Lenders parties thereto and Bank
of America, N.A., as Administrative Agent

6.

Assigned Interest:

 

 

--------------------------------------------------------------------------------

(1)           Set as applicable.

 

--------------------------------------------------------------------------------


 

Aggregate Amount of
Commitment/Loans for
all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned of
Commitment/Loans(2)

$

 

$

 

%

$

 

$

 

%

$

 

$

 

%

 

Effective Date:        , 20 [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower,[, the Loan Parties] and [its] [their]
related parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

By:

 

 

 

Title

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

By:

 

 

 

Title

 

--------------------------------------------------------------------------------

(2)           Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

 

Exhibit A

--------------------------------------------------------------------------------


 

[Consented to and](3) Accepted:

 

 

 

BANK OF AMERICA, N.A., as
Administrative Agent, an Issuing Bank and
Swingline Lender

 

 

 

 

By:

 

 

 

Title

 

 

 

 

[Consented to and](4) Accepted:

 

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as an Issuing Bank

 

 

 

By:

 

 

 

Title

 

 

 

 

 

 

 

[Consented to:](5)

 

 

 

DEAN FOODS COMPANY

 

 

 

 

By:

 

 

 

Title

 

 

--------------------------------------------------------------------------------

(3)                 To be added only if the consent of the Administrative Agent
and/or Issuing Bank is required by the terms of the Credit Agreement.

(4)                 To be added only if the consent of the Issuing Banks is
required by the terms of the Credit Agreement.

(5)                 To be added only if the consent of the Borrower is required
by the terms of the Credit Agreement.

 

Exhibit A

--------------------------------------------------------------------------------


 

ANNEX 1

 

[                    ](6)

 

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION

 

1.               Representations and Warranties.

 

1.1          Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.

 

1.2          Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

--------------------------------------------------------------------------------

(6)      Describe Credit Agreement at option of Administrative Agent.

 

Exhibit A

--------------------------------------------------------------------------------


 

2.          Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

 

3.          General Provisions.  This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument.
Acceptance and adoption of the terms of this Assignment and Assumption by the
Assignee and the Assignor by Electronic Signature or delivery of an executed
counterpart of a signature page of this Assignment and Assumption by any
Electronic System shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

Exhibit A

--------------------------------------------------------------------------------